Exhibit 10.1

 

EXECUTION VERSION

 

 

SENIOR SECURED DEBTOR-IN-POSSESSION REVOLVING CREDIT AGREEMENT

 

DATED AS OF
AUGUST 1, 2016

 

AMONG

 

HALCÓN RESOURCES CORPORATION,

A DEBTOR-IN-POSSESSION,
AS BORROWER,

 

JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT

 

AND

 

THE LENDERS PARTY HERETO

 

 

JPMORGAN CHASE BANK, N.A., WELLS FARGO SECURITIES, LLC, BARCLAYS BANK PLC AND
BMO CAPITAL MARKETS

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

 

 

 

Section 1.01

Terms Defined Above

2

Section 1.02

Certain Defined Terms

2

Section 1.03

Types of Loans and Borrowings

28

Section 1.04

Terms Generally; Rules of Construction

28

Section 1.05

Accounting Terms and Determinations; GAAP

28

 

 

 

ARTICLE II

THE CREDITS

 

 

 

Section 2.01

Commitments

29

Section 2.02

Loans and Borrowings

29

Section 2.03

Requests for Borrowings

30

Section 2.04

Interest Elections

31

Section 2.05

Funding of Borrowings

32

Section 2.06

Termination and Reduction of Aggregate Maximum Credit Amounts

33

Section 2.07

[Reserved]

33

Section 2.08

Letters of Credit

33

Section 2.09

Priority and Liens

38

Section 2.10

Payment of Obligations

38

Section 2.11

No Discharge; Survival of Claims

38

Section 2.12

Conversion to Exit Facility Agreement

38

 

 

 

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

 

 

Section 3.01

Repayment of Loans

39

Section 3.02

Interest

39

Section 3.03

Alternate Rate of Interest

39

Section 3.04

Prepayments

40

Section 3.05

Fees

41

 

 

 

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

 

 

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

42

Section 4.02

Presumption of Payment by the Borrower

43

Section 4.03

Certain Deductions by the Administrative Agent

43

Section 4.04

[Reserved]

44

Section 4.05

Payments and Deductions to a Defaulting Lender

44

 

 

 

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES

 

 

 

Section 5.01

Increased Costs

46

Section 5.02

Break Funding Payments

47

Section 5.03

Taxes

47

Section 5.04

Mitigation Obligations; Replacement of Lenders

50

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

CONDITIONS PRECEDENT

 

 

 

Section 6.01

Conditions Precedent to Closing Date

51

Section 6.02

Each Credit Event

54

 

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 7.01

Organization; Powers

54

Section 7.02

Authority; Enforceability

55

Section 7.03

Approvals; No Conflicts

55

Section 7.04

Financial Condition; No Material Adverse Effect

55

Section 7.05

Litigation

56

Section 7.06

Environmental Matters

56

Section 7.07

Compliance with the Laws; No Defaults

57

Section 7.08

Investment Company Act

57

Section 7.09

Taxes

57

Section 7.10

ERISA

58

Section 7.11

Disclosure; No Material Misstatements

58

Section 7.12

Insurance

59

Section 7.13

Restriction on Liens

59

Section 7.14

Subsidiaries

59

Section 7.15

Location of Business and Offices

59

Section 7.16

Properties; Titles, Etc.

59

Section 7.17

Maintenance of Properties

60

Section 7.18

Gas Imbalances, Prepayments

61

Section 7.19

Marketing of Production

61

Section 7.20

Swap Agreements

61

Section 7.21

Use of Loans and Letters of Credit

61

Section 7.22

[Reserved]

62

Section 7.23

Money Laundering

62

Section 7.24

Foreign Corrupt Practices

62

Section 7.25

Anti-Corruption Laws; Sanctions; OFAC

62

Section 7.26

EEA Financial Institutions

63

 

 

 

ARTICLE VIII

AFFIRMATIVE COVENANTS

 

 

 

Section 8.01

Financial Statements; Other Information

63

Section 8.02

Notices of Material Events

66

Section 8.03

Existence; Conduct of Business

67

Section 8.04

Payment of Obligations

67

Section 8.05

Performance of Obligations under Loan Documents

67

Section 8.06

Operation and Maintenance of Properties

67

Section 8.07

Insurance

68

Section 8.08

Books and Records; Inspection Rights

68

Section 8.09

Compliance with Laws

68

Section 8.10

Environmental Matters

68

Section 8.11

Further Assurances

69

 

ii

--------------------------------------------------------------------------------


 

Section 8.12

Reserve Reports

70

Section 8.13

Title Information

71

Section 8.14

Additional Collateral; Additional Guarantors

71

Section 8.15

ERISA Compliance

72

Section 8.16

[Reserved]

72

Section 8.17

Unrestricted Subsidiaries

72

Section 8.18

Marketing Activities

72

Section 8.19

Keepwell

73

Section 8.20

Carve Out

73

 

 

 

ARTICLE IX

NEGATIVE COVENANTS

 

 

 

Section 9.01

Financial Covenants

73

Section 9.02

Indebtedness

74

Section 9.03

Liens

75

Section 9.04

Dividends and Distributions

76

Section 9.05

Investments, Loans and Advances

76

Section 9.06

Unrestricted Subsidiaries

77

Section 9.07

Nature of Business; International Operations

77

Section 9.08

Reserved

77

Section 9.09

Proceeds of Loans

77

Section 9.10

ERISA Compliance

78

Section 9.11

Sale or Discount of Receivables

78

Section 9.12

Merger, Etc.

78

Section 9.13

Sale of Properties; Termination of Swap Agreements

78

Section 9.14

Environmental Matters

79

Section 9.15

Transactions with Affiliates

79

Section 9.16

Subsidiaries

79

Section 9.17

Negative Pledge Agreements; Dividend Restrictions

80

Section 9.18

Gas Imbalances, Take-or-Pay or Other Prepayments

80

Section 9.19

Swap Agreements

80

Section 9.20

Superpriority Claims

81

 

 

 

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

 

 

 

Section 10.01

Events of Default

81

Section 10.02

Remedies

84

 

 

 

ARTICLE XI

THE AGENTS

 

 

 

Section 11.01

Appointment; Powers

85

Section 11.02

Duties and Obligations of Administrative Agent

86

Section 11.03

Action by Administrative Agent

86

Section 11.04

Reliance by Administrative Agent

87

Section 11.05

Subagents

87

Section 11.06

Resignation of Agents

87

Section 11.07

Agents as Lenders

88

Section 11.08

No Reliance

88

 

iii

--------------------------------------------------------------------------------


 

Section 11.09

Administrative Agent May File Proofs of Claim

88

Section 11.10

Authority of Administrative Agent to Release Collateral and Liens

89

Section 11.11

The Arrangers, the Syndication Agent and the Documentation Agent

89

 

 

 

ARTICLE XII

MISCELLANEOUS

 

 

 

Section 12.01

Notices

89

Section 12.02

Waivers; Amendments

90

Section 12.03

Expenses, Indemnity; Damage Waiver

91

Section 12.04

Successors and Assigns

94

Section 12.05

Survival; Revival; Reinstatement

97

Section 12.06

Counterparts; Integration; Effectiveness

97

Section 12.07

Severability

98

Section 12.08

Right of Setoff

98

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

98

Section 12.10

Headings

99

Section 12.11

Confidentiality

99

Section 12.12

Interest Rate Limitation

100

Section 12.13

EXCULPATION PROVISIONS

101

Section 12.14

Collateral Matters; Swap Agreements

101

Section 12.15

No Third Party Beneficiaries

101

Section 12.16

USA Patriot Act Notice

101

Section 12.17

Flood Insurance

102

Section 12.18

No Fiduciary Duty

102

Section 12.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

102

 

iv

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

 

List of Maximum Credit Amounts

 

 

 

Exhibit A

 

Form of Note

Exhibit B

 

Form of Borrowing Request

Exhibit C

 

Form of Interest Election Request

Exhibit D

 

Form of Compliance Certificate

Exhibit E

 

Security Instruments

Exhibit F

 

Form of Assignment and Assumption

Exhibit G-1

 

Form of U.S. Tax Compliance Certificate (Foreign Lenders; not partnerships)

Exhibit G-2

 

Form of U.S. Tax Compliance Certificate (Foreign Participants; not partnerships)

Exhibit G-3

 

Form of U.S. Tax Compliance Certificate (Foreign Participants; partnerships)

Exhibit G-4

 

Form of U.S. Tax Compliance Certificate (Foreign Lenders; partnerships)

Exhibit H

 

Form of Interim Order

Exhibit I

 

Form of Perfection Certificate

Exhibit J

 

Form of Reserve Report Certificate

Exhibit K

 

Form of Exit Facility Agreement

Exhibit L

 

Disclosure Statement

Exhibit M

 

Approved Plan

Exhibit N

 

Form of Hedging Order

 

 

 

Schedule 1.02(a)

 

Existing Letters of Credit

Schedule 1.02(b)

 

Existing Secured Swap Agreements

Schedule 7.05

 

Litigation

Schedule 7.14

 

Subsidiaries and Partnerships; Unrestricted Subsidiaries

Schedule 7.18

 

Gas Imbalances

Schedule 7.19

 

Marketing Contracts

Schedule 7.20

 

Swap Agreements

Schedule 9.02

 

Indebtedness

Schedule 9.03

 

Liens

Schedule 9.05

 

Investments

 

v

--------------------------------------------------------------------------------


 

THIS SENIOR SECURED DEBTOR-IN-POSSESSION REVOLVING CREDIT AGREEMENT (this
“Agreement’) dated as of August 1, 2016 is among Halcón Resources Corporation, a
corporation duly formed and existing under the laws of the State of Delaware
(the “Borrower”), which is a debtor and debtor-in-possession in a Chapter 11
Case (as defined below); each of the Lenders and other parties from time to time
party hereto; and JPMorgan Chase Bank, N.A. (in its individual capacity,
“JPMorgan”), as administrative agent and collateral agent for the Lenders (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

R E C I T A L S

 

A.            Reference is made to that certain (a) Senior Revolving Credit
Agreement, dated as of February 8, 2012 (as amended, supplemented, restated or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”),
among the Borrower, the lenders and other parties from time to time party
thereto (the “Existing Lenders”) and JPMorgan, as administrative agent (in such
capacity, the “Existing Administrative Agent”) and (b) Restructuring Support
Agreement, dated as of June 9, 2016, among the Borrower, certain subsidiaries of
the Borrower and certain of the holders of the Third Lien Notes, the Unsecured
Notes, the Convertible Notes and the Preferred Equity (as amended, supplemented
or otherwise modified in a manner satisfactory to the Majority Lenders, the
“Restructuring Support Agreement”).

 

B.            Pursuant to the Restructuring Support Agreement, the Borrower and
the other parties thereto agreed to a restructuring of the Borrower and its
Subsidiaries pursuant to the Approved Plan (as defined below).

 

C.            In furtherance of the Approved Plan and the provisions of the
Restructuring Support Agreement, on July 28, 2016 (the “Petition Date”), the
Borrower and certain of its Subsidiaries (collectively, the “Debtors”) filed
voluntary petitions to commence cases (the “Chapter 11 Cases”) under title 11 of
the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”) and continued in the
possession of their assets and in the management of their businesses pursuant to
Sections 1107 and 1108 of the Bankruptcy Code.

 

D.            In connection with the Chapter 11 Cases and the Approved Plan, the
Borrower has requested that the Lenders provide a senior secured
debtor-in-possession reserve-based revolving credit facility (the “DIP
Facility”) which would, upon the satisfaction of certain conditions, convert
into a senior secured exit reserve-based credit facility (the “Exit Facility”
and, together with the DIP Facility, the “Facilities”), in each case in an
aggregate principal amount not to exceed $600.0 million.

 

E.            The Lenders have agreed to provide the Facilities upon the terms
and conditions set forth herein, including without limitation, (i) in the case
of the DIP Facility, so long as all outstanding loans and letters of credit
under the Existing Credit Agreement are refunded, refinanced and replaced in
whole with Loans and Letters of Credit under this Agreement and (ii) in the case
of the Exit Facility and the consummation of the Approved Plan, so long as all
outstanding Loans and Letters of Credit under this Agreement are, pursuant to
Section 2.12, refunded, refinanced and replaced in whole with Loans and Letters
of Credit under, and as defined in, the Exit Facility Agreement.

 

F.             To provide guarantees and security for the repayment of the
Loans, the reimbursement of any draft drawn under the Letters of Credit and the
payment of the other Secured Obligations of the Borrower hereunder and under the
other Loan Documents, the Debtors are providing to the Administrative Agent and
the Lenders, pursuant to this Agreement, the Guaranty Agreement, the DIP Order
and Hedging Order, the following (each as more fully described herein, in the
DIP Order and the

 

--------------------------------------------------------------------------------


 

Hedging Order and subject to the qualifications set forth herein, in the DIP
Order and in the Hedging Order):

 

(i)            a guarantee from each of the Guarantors of the due and punctual
payment and performance of the Secured  Obligations of the Borrower hereunder;

 

(ii)           with respect to the Secured Obligations of the Loan Parties
hereunder and under the other Loan Documents, the Superpriority Claims (as
defined below);

 

(iii)          pursuant to Bankruptcy Code Section 364(c)(2), a perfected first
priority lien on, and security interest in, all present and after-acquired
property of the Debtors not subject to a valid, perfected and non-avoidable lien
or security interest in existence on the Petition Date or to a valid lien in
existence on the Petition Date that is perfected subsequent to the Petition Date
as permitted by Bankruptcy Code Section 546(b) (but excluding the Borrower’s and
the Guarantors’ rights in respect of avoidance actions under the Bankruptcy Code
and the proceeds thereof);

 

(iv)          pursuant to Bankruptcy Code Section 364(c)(3), a perfected junior
lien on, and security interest in, all present and after-acquired property of
the Debtors that is otherwise subject to a valid, perfected and non-avoidable
lien or security interest in existence on the Petition Date or a valid lien in
existence on the Petition Date that is perfected subsequent to the Petition Date
as permitted by Bankruptcy Code Section 546(b); and

 

(v)           to the extent applicable, pursuant to Bankruptcy Code
Section 364(d)(1), a perfected first priority priming lien on, and security
interest in, all Pre-Petition Collateral.

 

G.            All of the claims and the Liens granted hereunder and pursuant to
the Guaranty Agreement and the DIP Order in the Chapter 11 Cases to the
Administrative Agent, the Lenders and the other Secured Parties shall be subject
to the Carve-Out, but in each case only to the extent provided in Section 8.20,
the Guaranty Agreement and the DIP Order.

 

H.            Pursuant to the terms of the DIP Order, all Secured Obligations
will be secured by valid perfected Liens on substantially all of Borrower’s and
each Guarantor’s assets, having the priorities set forth in the DIP Order.

 

I.             In consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01          Terms Defined Above.  As used in this Agreement, each term
defined above has the meaning indicated above.

 

Section 1.02          Certain Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“13-week Projection” has the meaning assigned to such term in the definition of
“Budget”.

 

2

--------------------------------------------------------------------------------


 

“2020 Second Lien Notes” means, the Borrower’s 8.625% Senior Secured Notes due
2020 pursuant to the 2020 Second Lien Notes Indenture.

 

“2020 Second Lien Notes Indenture” means, the Indenture, dated as of May 1,
2015, among the Borrower, the Restricted Subsidiaries party thereto and U.S.
Bank National Association, as trustee, as amended, supplemented or otherwise
modified as of the Petition Date.

 

“2020 Unsecured Notes” means, the Borrower’s 9.75% Senior Notes due 2020
pursuant to the 2020 Unsecured Notes Indenture.

 

“2020 Unsecured Notes Indenture” means, the Indenture, dated as of July 16,
2012, among the Borrower, the Restricted Subsidiaries party thereto and U.S.
Bank National Association, as trustee, as amended, supplemented or otherwise
modified as of the Petition Date.

 

“2021 Unsecured Notes” means, the Borrower’s 8.875% Senior Notes due 2021
pursuant to the 2021 Unsecured Notes Indenture.

 

“2021 Unsecured Notes Indenture” means, the Indenture, dated as of November 6,
2012, among the Borrower, the Restricted Subsidiaries party thereto and U.S.
Bank National Association, as trustee, as amended, supplemented or otherwise
modified as of the Petition Date.

 

“2022 Second Lien Notes” means the Borrower’s 12.0% Second Lien Senior Secured
Notes due 2022 pursuant to the 2022 Second Lien Notes Indenture.

 

“2022 Second Lien Notes Indenture” means, the Indenture, dated as of
December 21, 2015, among the Borrower, the Restricted Subsidiaries party thereto
and U.S. Bank National Association, as trustee, as amended, supplemented or
otherwise modified as of the Petition Date.

 

“2022 Unsecured Notes” means, the Borrower’s 9.25% Senior Notes due 2022
pursuant to the 2022 Unsecured Notes Indenture.

 

“2022 Unsecured Notes Indenture” means, the Indenture, dated as of August 13,
2013, among the Borrower, the Restricted Subsidiaries party thereto and U.S.
Bank National Association, as trustee, as amended, supplemented or otherwise
modified as of the Petition Date.

 

“ABR” means, when used in reference to any Loan or Borrowing, whether such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adequate Protection Obligations” shall have the meaning assigned to such term
in the DIP Order.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agent; and “Agent” shall mean either the Administrative
Agent, the Syndication Agent or any Documentation Agent, as the context
requires.

 

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06.

 

“Aggregate Operating Expenditures” means disbursements other than disbursements
on account of professional fees, deposits made to utilities pursuant to an order
of the Bankruptcy Court, checks outstanding on the Petition Date that are
re-issued in accordance with an order of the Bankruptcy Court, adequate
protection and fees paid to the holders of the Second Lien Notes in accordance
with the DIP Order and interest and fees paid in accordance with this Agreement.

 

“Aggregate Total Receipts” means all cash or other collections received from
operations in the ordinary course of business (including, under any Swap
Agreements), other than cash proceeds or collections from the sale or other
Disposition of assets, casualty events (including insurance proceeds or
condemnation awards), extraordinary receipts or the proceeds of any Loans.

 

“Agreement” means this Senior Secured Debtor-In-Possession Revolving Credit
Agreement, including the Schedules and Exhibits hereto, as the same may be
amended, supplemented or modified from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus ½ of 1.0% and (c) the Adjusted LIBO Rate for an Interest Period of one
month on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.0%.  Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.  In no event shall the Alternate Base Rate be negative.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan or the Commitment Fee Rate, as the case may be, the rate per
annum set forth in the Commitment Utilization Percentage grid below based upon
the Commitment Utilization Percentage then in effect:

 

Level

 

Commitment Utilization
Percentage

 

Eurodollar Loans

 

ABR Loans

 

Commitment Fee
Rate

 

1

 

> 90%

 

3.75

%

2.75

%

0.50

%

2

 

> 75% < 90%

 

3.50

%

2.50

%

0.50

%

3

 

> 50% < 75%

 

3.25

%

2.25

%

0.50

%

4

 

> 25% < 50%

 

3.00

%

2.00

%

0.50

%

5

 

< 25%

 

2.75

%

1.75

%

0.50

%

 

4

--------------------------------------------------------------------------------


 

Each change in the Applicable Margin or Commitment Fee Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change; provided,
however, that if at any time the Borrower fails to deliver a Reserve Report
pursuant to Section 8.12(a), then the “Applicable Margin” and “Commitment Fee
Rate” mean the rate per annum set forth on the grid when the Commitment
Utilization Percentage is at its highest level.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I.

 

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender or
(b) any other Person whose long term senior unsecured debt rating is A-/A3 by
S&P or Moody’s (or their equivalent) or higher.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Approved Petroleum Engineers” means Netherland, Sewell & Associates, Inc. and
any other independent petroleum engineers reasonably acceptable to the
Administrative Agent.

 

“Approved Plan” means (i) the plan of reorganization in the form attached hereto
as Exhibit M or (ii) any Cash Pay Plan, in each case, as such plan may be
modified, amended or supplemented; provided that the consent of the
Administrative Agent and the Majority Lenders shall be required in respect of
any such modification, amendment or supplement solely to the extent that such
modification, supplement or amendment: (a) adversely impacts the Administrative
Agent’s or Lenders’ interests, economic recovery, rights or treatment in
comparison to the Approved Plan (without giving effect to any such modification,
supplement or amendment), (b) alters the debt capital structure of the Loan
Parties as set forth in the Approved Plan, (c) allows for the incurrence of
Indebtedness upon or in conjunction with the effective date of the Approved Plan
not otherwise contemplated under the Approved Plan (without giving effect to any
such modification, supplement or amendment) or (d) changes the priority or
treatment of any Indebtedness from that set forth in the Approved Plan (without
giving effect to any such modification, supplement or amendment).

 

“Ares” means Ares Management LLC together with any funds or managed accounts
affiliated with, or managed by, Ares Management LLC or any Affiliates thereof
(but excluding any operating portfolio companies of the foregoing Persons).

 

“Arrangers” means, collectively, JPMorgan, Wells Fargo Securities, LLC, Barclays
Bank PLC and BMO Capital Markets, in their capacities as joint lead arrangers
and joint bookrunners.

 

5

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the Termination Date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Products” means treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).

 

“Bank Products Provider” means any Lender or Affiliate of a Lender that provides
Bank Products to the Borrower or any Restricted Subsidiary.

 

“Bankruptcy Code” has the meaning assigned to such term in the recitals hereto.

 

“Bankruptcy Court” has the meaning assigned to such term in the recitals hereto.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrower” has the meaning assigned to such term in the preamble hereto.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower substantially in the form of
Exhibit B for a Borrowing in accordance with Section 2.03.

 

6

--------------------------------------------------------------------------------


 

“Budget” means (a) initially, a 13-week forecast of receipts and disbursements
(for the 13 weeks commencing on the Petition Date) of the Debtors on a
consolidated basis, broken down by week, including (i) individual line items for
“Aggregate Total Receipts,” “Aggregate Operating Expenditures,” and “Aggregate
Professional Expenses,” and (ii) anticipated uses of the DIP Facility for such
period (a “13-week Projection”), and (b) thereafter, at the end of the then
13-week period (or such earlier time as may be agreed to by the Administrative
Agent and the Borrower) while the DIP Facility is outstanding, an updated
13-week Projection for the subsequent 13-week period (which in each case the
form of which must be satisfactory to the Administrative Agent in its reasonable
discretion and the substance of which must be reasonably acceptable to the
Financial Advisor). Such updated 13-week Projection shall, upon approval of the
Financial Advisor, become the Budget for all purposes herein.

 

“Budget Certificate” has the meaning assigned to such term in Section 8.01(r).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.

 

“Building” has the meaning assigned to such term in Section 12.17.

 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Carve Out” has the meaning assigned to such term in the DIP Order.

 

“Carve Out Account” has the meaning assigned to such term in the DIP Order.

 

“Carve Out Trigger Date” means the first Business Day after the Administrative
Agent provides a written notice to the Borrower and its counsel that an Event of
Default (or an event which with the giving of notice would constitute an Event
of Default) has occurred and that the Post-Trigger Date Carve Out has been
invoked.

 

“Cash Equivalent” means cash held in US dollars and all Investments of the type
identified in Section 9.05(c) through Section 9.05(f).

 

“Cash Pay Plan” has the meaning assigned to such term in Section 10.01(n).

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Restricted
Subsidiaries.

 

“Chapter 11 Cases” has the meaning assigned to such term in the recitals hereto.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person (other than a Permitted
Holder) or group (within the meaning of the Securities Exchange Act of 1934 and
the rules of the Securities and Exchange Commission (or any successor
Governmental Authority) (other than a group of Permitted Holders) thereunder as
in effect on

 

7

--------------------------------------------------------------------------------


 

the Closing Date) of Equity Interests representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower and (b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Borrower by Persons who were
not (i) directors of the Borrower on the Closing Date, (ii) nominated or
appointed by the board of directors of the Borrower nor (iii) approved by the
board of directors of the Borrower as director candidates prior to their
election.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 5.01(b)), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case pursuant to Basel III (but not Basel II), shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
issued, adopted, promulgated or implemented.

 

“Closing Date” means the date on which the conditions specified in Section 6.01
are satisfied (or waived in accordance with Section 12.02).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be modified
from time to time pursuant to (a) Section 2.06 and (b) assignments by or to such
Lender pursuant to Section 12.04(b) and (c) Section 3.04(c)(iv).  The total
Commitments of all of the Lenders on the Closing Date is $600.0 million;
provided, that it is understood that no Lender shall be required to make Loans
or participate in Letters of Credit in an aggregate outstanding principal or
face amount in excess of such Lender’s Maximum Credit Amount in effect at such
time.

 

“Commitment Fee Rate” has the meaning assigned to such term in the definition of
“Applicable Margin”.

 

“Commitment Utilization Percentage” means, as of any day, the fraction expressed
as a percentage, the numerator of which is the sum of the Revolving Credit
Exposures of the Lenders on such day, and the denominator of which is the total
Commitments of all Lenders in effect on such day.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Confirmation Order” means an order, in form and substance reasonably
satisfactory to the Administrative Agent, confirming the Approved Plan (it being
understood and agreed that the Confirmation Order shall be deemed reasonably
satisfactory to the Administrative Agent so long as (a) the Bankruptcy Court
approves the Approved Plan (and does not modify, amend or supplement the

 

8

--------------------------------------------------------------------------------


 

Approved Plan to the extent such modification, amendment or supplement would
require the consent of the Administrative Agent and the Majority Lenders as set
forth in the definition of “Approved Plan” and such consent has not been
obtained), (b) the Confirmation Order does not adversely affect the Secured
Parties and (c) the Confirmation Order contains orders, findings of fact and law
and other customary provisions related to the Exit Facility and the Collateral
satisfactory to the Administrative Agent).

 

“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.

 

“Consolidated Subsidiaries” means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of such Person in accordance with GAAP.

 

“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Convertible Note” means the Borrower’s 8.0% Convertible Note due 2020 pursuant
to the Amended and Restated Convertible Promissory Note, dated as of March 9,
2015, among the Borrower, as maker, and Halres, LLC, as payee, as amended,
supplemented or otherwise modified as of the Petition Date.

 

“Credit Event” has the meaning assigned to such term in Section 6.02.

 

“Debtors” has the meaning assigned to such term in the recitals hereto.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three (3) Business Days of the date
required to be funded by it hereunder, unless with respect to the Loans, the
subject of a good faith dispute, (b) notified the Borrower, the Administrative
Agent, the Issuing Bank or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement, unless the reason such Lender is not
complying with such obligations is due to a good faith dispute with regard to
such obligations, (c) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, unless the subject of a good faith
dispute, (d) become the subject of a bankruptcy or insolvency proceeding, or has
had a receiver, conservator, trustee or custodian appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or

 

9

--------------------------------------------------------------------------------


 

acquiescence in any such proceeding or appointment, provided that a Lender shall
not be a Defaulting Lender solely by virtue of (i) the ownership or acquisition
of any Equity Interest in such Lender or parent company thereof by a
Governmental Authority or agency thereof or (ii) due to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator with respect
to a Lender or its parent company under the Dutch Financial Supervision Act 2007
(as amended from time to time and including any successor legislation), or
(e) has, or has a direct or indirect parent company that has, become the subject
of a Bankruptcy Event or Bail-In Action.

 

“DIP Collateral” has the meaning assigned to such term in the DIP Order.

 

“DIP Facility” has the meaning assigned to such term in the recitals hereto.

 

“DIP Order” means the Interim Order and, upon entry thereof, the Final Order.

 

“Disclosure Statement” means the disclosure statement, in the form attached
hereto as Exhibit L, or otherwise in form and substance reasonably acceptable to
the Administrative Agent and the Majority Lenders, in respect of the Approved
Plan.

 

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer, casualty, condemnation or other
disposition thereof, but excluding any issuance by a Person of its own Equity
Interests.  The terms “Dispose” and “Disposed of” shall have correlative
meanings.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other Secured Obligations outstanding and all of the Commitments are
terminated.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia.

 

“ECP” means any Person who qualifies as an “eligible contract participant” under
Section 2(e) of the Commodity Exchange Act.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

10

--------------------------------------------------------------------------------


 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which the Borrower
or any Restricted Subsidiary is conducting or at any time has conducted
business, or where any Property of the Borrower or any Restricted Subsidiary is
located, including without limitation, the Oil Pollution Act of 1990 (“OPA”), as
amended, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976 (“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection Governmental Requirements. 
The term “oil” shall have the meaning specified in OPA, the terms “hazardous
substance” and “release” (or “threatened release”) have the meanings specified
in CERCLA, the terms “solid waste” and “disposal” (or “disposed”) have the
meanings specified in RCRA and the term “oil and gas waste” shall have the
meaning specified in Section 91.1011 of the Texas Natural Resources Code
(“Section 91.1011”); provided, however, that (a) in the event either OPA,
CERCLA, RCRA or Section 91.1011 is amended so as to broaden the meaning of any
term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (b) to the extent the laws of the state or
other jurisdiction in which any Property of the Borrower or any Restricted
Subsidiary is located establish a meaning for “oil,” “hazardous substance,”
“release,” “solid waste,” “disposal” or “oil and gas waste” which is broader
than that specified in either OPA, CERCLA, RCRA or Section 91.1011, such broader
meaning shall apply.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 10.01.

 

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for

 

11

--------------------------------------------------------------------------------


 

which adequate reserves have been maintained in accordance with GAAP; (b) Liens
in connection with workers’ compensation, unemployment insurance or other social
security, old age pension or public liability obligations which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;
(c) landlord’s liens, operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens arising by operation of law in the ordinary course of business
or incident to the exploration, development, operation and maintenance of Oil
and Gas Properties each of which is in respect of obligations that are not more
than sixty (60) days  delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (d) contractual Liens which arise in the ordinary course
of business under operating agreements, joint venture agreements, oil and gas
partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not more than
sixty (60) days delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by the Borrower or any Restricted
Subsidiary or materially impair the value of such Property subject thereto;
(e) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
and no such deposit account is intended by Borrower or any of its Restricted
Subsidiaries to provide collateral to the depository institution; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any Property of the Borrower or any Restricted Subsidiary for
the purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, which in the aggregate do not
materially impair the use of such Property for the purposes of which such
Property is held by the Borrower or any Restricted Subsidiary or materially
impair the value of such Property subject thereto; (g) Liens on cash or
securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business;
(h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; (i) Liens arising
from Uniform Commercial Code financing statement filings regarding operating
leases entered into in the ordinary course of business covering only the
Property under any such operating lease; (j) Liens listed on the exhibits to the
Security Instruments with respect to the Oil and Gas Properties of Borrower and
each of its Restricted  Subsidiaries, so long as such Liens (1) do not reduce
the Net Revenues Interest (or “NRI” or terms of similar effect) attributable to
any well, unit or lease included in the Oil and Gas Properties of Borrower and
its Restricted Subsidiaries, materially below that shown on such exhibits to the
Security Instruments or (2) increase the Working Interest (or “WI” or terms of
similar effect) attributable to any well, unit or lease included in the Oil and
Gas Properties of Borrower and its Restricted Subsidiaries, materially above
that shown on such exhibits to the Security Instruments; and (k) Liens pursuant
to

 

12

--------------------------------------------------------------------------------


 

merger agreements, stock purchase agreements, asset sale agreements and similar
agreements (1) limiting the transfer of properties and assets pending the
consummation of the  subject transaction, or (2) in respect of earnest money
deposits, good faith deposits, purchase price adjustment and indemnity escrows
and similar deposit or escrow arrangements made or established thereunder;
provided, further that Liens described in clauses (a) through (e) shall remain
“Excepted Liens” only for so long as no action to enforce such Lien has been
commenced and no intention to subordinate the Lien granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation, if, and to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, as applicable, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order thereunder (or the application or official interpretation of any thereof)
by virtue of such Guarantor’s failure for any reason to constitute an ECP, at
the time the guarantee of (or grant of such security interest by, as applicable)
such Guarantor becomes or would become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one Swap Agreement, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to Swap Agreements for which such guarantee
or security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income, branch profits or franchise taxes imposed
on (or measured by) its net income by any jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located,
(b) in the case of a Lender (other than an assignee pursuant to a request by the
Borrower under Section 5.04(b)), any United States federal withholding Tax that
is imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such federal withholding Tax pursuant to
Section 5.03, (c) Taxes attributable to such Lender’s failure to comply with
Section 5.03(e) and (d) any United States federal withholding Tax that is
imposed under FATCA.

 

“Existing Administrative Agent” has the meaning assigned to such term in the
recitals hereto.

 

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

 

“Existing Intercreditor Agreement” means that certain Intercreditor Agreement,
dated as of May 1, 2015, among the Existing Administrative Agent, U.S. Bank
National Association, as trustee, and the Borrower.

 

“Existing Lenders” has the meaning assigned to such term in the recitals hereto.

 

“Existing Letters of Credit” means the letters of credit described on Schedule
1.02(a) that were issued under the Existing Credit Agreement and that shall be
deemed refunded, refinanced, replaced and issued under this Agreement.

 

13

--------------------------------------------------------------------------------


 

“Existing Loans” means the Loans under, and as defined in, the Existing Credit
Agreement and that shall be deemed refunded, refinanced, replaced and made under
this Agreement; provided that those Loans under, and as defined in, the Existing
Credit Agreement of Existing Lenders that are not Lenders hereunder, shall be
paid in full in cash on the Closing Date.

 

“Existing Secured Swap Agreements” means the Swap Agreements described on
Schedule 1.02(b) which shall be secured pursuant to this Agreement and the DIP
Order.

 

“Exit Facility” has the meaning assigned to such term in the recitals hereto.

 

“Exit Facility Agreement” means the Credit Agreement governing the Exit Facility
substantially in the form attached hereto as Exhibit K.

 

“Facilities” has the meaning assigned to such term in the recitals hereto.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
between the United States and any other such jurisdiction that facilitates the
implementation of the foregoing.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it; provided
that if the Federal Funds Effective Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“Final Order” means the final order of the Bankruptcy Court authorizing and
approving the Debtors’ entry into and performance under the DIP Facility on a
final basis, including the granting of the Liens and Superpriority Claims in
respect of the DIP Facility in favor of the Administrative Agent and the Secured
Parties, in substantially the form of the Interim Order, with such changes as
the Administrative Agent and the Majority Lenders reasonably approve.

 

“Final Order Entry Deadline” means, as to the Final Order, entry thereof by the
Bankruptcy Court on or before the date that is (a) forty-five (45) days
following the entry of the Interim Order or (b) if the Bankruptcy Court
schedules a joint hearing to consider entry of the Final Order and Confirmation
Order, sixty (60) days following entry of the Interim Order, unless such date is
extended with the consent of the Administrative Agent and the Majority Lenders.

 

“Financial Advisor” means, (a) RPA Advisors, LLC or (b) any other Person from
time to time retained by or on behalf of the Administrative Agent to provide
financial advisory services.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

 

14

--------------------------------------------------------------------------------


 

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

 

“Franklin” means Franklin Advisers, Inc., as investment manager on behalf of
certain funds and accounts (but excluding any operating portfolio companies of
the foregoing Persons).

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

 

“Gas Balancing Obligations” means those obligations set forth on Schedule 7.18.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Restricted Subsidiary, any of their Properties, any Agent, the
Issuing Bank or any Lender.

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

“Guarantors” means, collectively:

 

(a)           as of the Closing Date, each of the Debtors; and

 

(b)           each other Domestic Subsidiary that becomes a Debtor and
guarantees the Secured Obligations pursuant to Section 8.14(b).

 

“Guaranty Agreement” means the Guaranty and Collateral Agreement executed by the
Guarantors and the Administrative Agent, of even date herewith, as the same may
be amended, modified or supplemented from time to time.

 

“Hedging Order” means an order of the Bankruptcy Court in substantially the form
attached hereto as Exhibit N and otherwise reasonably satisfactory in form and
substance to the Secured Swap Providers.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans or on other
Secured Obligations under laws applicable to such Lender which are presently in
effect or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws allow as of the date hereof.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon

 

15

--------------------------------------------------------------------------------


 

leases, mineral fee interests, overriding royalty and royalty interests, net
profit interests and production payment interests, including any reserved or
residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Indebtedness” means, for any Person, the sum of the following (without
duplication): (a) all obligations of such Person for borrowed money or evidenced
by bonds, bankers’ acceptances, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Indebtedness (as defined in the other clauses of this definition) of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Indebtedness is assumed by such Person; (g) all
Indebtedness (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Indebtedness (howsoever such assurance shall be made) to the
extent of the lesser of the amount of such Indebtedness and the maximum stated
amount of such guarantee or assurance against loss; (h) all obligations or
undertakings of such Person to maintain or cause to be maintained the financial
position or covenants of others or to purchase the Indebtedness or Property of
others; (i) obligations to deliver commodities, goods or services, including,
without limitation, Hydrocarbons, in consideration of one or more advance
payments for periods in excess of 120 days prior to the day of delivery, other
than gas balancing arrangements in the ordinary course of business;
(j) obligations to pay for goods or services whether or not such goods or
services are actually received or utilized by such Person; (k) any Indebtedness
of a partnership for which such Person is liable either by agreement, by
operation of law or by a Governmental Requirement but only to the extent of such
liability; (l) Disqualified Capital Stock; and (m) the undischarged balance of
any production payment created by such Person or for the creation of which such
Person directly or indirectly received payment.  The Indebtedness of any Person
shall include all obligations of such Person of the character described above to
the extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP; provided, however, the contingent obligations of Borrower or any
Subsidiary of Borrower pursuant to any purchase and sale agreement, stock
purchase agreement, merger agreement or similar agreement shall not constitute
“Indebtedness” within this definition so long as none of the same contains an
obligation to pay money over time.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 12.03(b).

 

“Information” has the meaning assigned to such term in Section 12.11.

 

“Interest Election Request” means a request by the Borrower substantially in the
form of Exhibit C to convert or continue a Borrowing in accordance with
Section 2.04.

 

16

--------------------------------------------------------------------------------


 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter, as the Borrower may elect in its Borrowing Request or Interest
Election Request, as applicable, given with respect thereto; provided, that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period and (c) no Interest Period may have a term which would extend
beyond the Maturity Date.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Interim Order” means an order of the Bankruptcy Court in substantially the form
attached hereto as Exhibit H and otherwise reasonably satisfactory in form and
substance to the Administrative Agent and the Majority Lenders.

 

“Interim Period” means the time period commencing on the date of the Bankruptcy
Court’s entry of the Interim Order and ending on the Final Order Entry Deadline.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between (a) the LIBO Screen Rate for the longest
period (for which the LIBO Screen Rate is available for Dollars) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available for Dollars) that exceeds
the Impacted Interest Period, in each case, at such time.

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such short sale);
(b) the making of any deposit with, or advance, loan or capital contribution to,
assumption of Indebtedness of, purchase or other acquisition of any other
Indebtedness of, or equity participation or interest in, or other extension of
credit to, any other Person (including the purchase of Property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such Property to such Person, but excluding any such advance, loan or
extension of credit having a term not exceeding ninety (90) days representing
the purchase price of inventory, goods, supplies or services sold by such Person
in the ordinary course of business); or (c) the entering into of any guarantee
of, or other contingent obligation (including the deposit of any Equity
Interests to be sold) with respect to, Indebtedness or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

 

17

--------------------------------------------------------------------------------


 

“Issuing Bank” means JPMorgan, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.08(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“LC Availability Requirements” shall have the meaning assigned to such term in
Section 2.08(a).

 

“LC Commitment” means an amount equal to $60.0 million. For the avoidance of
doubt, the LC Commitment is part of, and not in addition to, the aggregate
Commitments.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary of such Person.

 

“Lenders” means JPMorgan, the Persons listed on Annex I and any Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Letter of Credit” means any letter of credit issued or deemed issued pursuant
to this Agreement, including, for avoidance of doubt, the Existing Letters of
Credit.

 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period (and with respect to clause (c) of the definition of “Alternate
Base Rate”, for an Interest Period of one month), the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for dollars) for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as shall be
selected by the Administrative Agent in its reasonable discretion), in each case
(the “LIBO Screen Rate”) as of the Specified Time on the Quotation Day for such
Interest Period; provided that, (a) if the LIBO Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement
and (b) if the LIBO Screen Rate shall not be available at such time for a period
equal in length to such Interest Period (an “Impacted Interest Period”), then
the LIBO Rate shall be the Interpolated Rate at such time; provided further,
that, if any Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.  Notwithstanding the
foregoing, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with an ABR Borrowing, such rate shall be determined as modified by
the definition of Alternate Base Rate.

 

18

--------------------------------------------------------------------------------


 

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Restricted Subsidiaries shall
be deemed to be the owner of any Property which it has acquired or holds subject
to a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

 

“Liquidity” means, as of any date of determination, the sum of (without
duplication) (a) the unused Commitments then available to be drawn in accordance
with this Agreement and (b) the aggregate amount of unrestricted cash and cash
equivalents of the Borrower or any of other Loan Parties at such time (it being
understood that unrestricted cash shall (i) exclude any cash and cash
equivalents which are subject to a Lien in favor of any Person unless such Liens
are subordinated to a Lien in favor of the Administrative Agent pursuant to the
Existing Intercreditor Agreement or otherwise in a manner satisfactory to the
Administrative Agent and (ii) include all cash and cash equivalents held in a
controlled account subject to a Lien in favor of the Administrative Agent).

 

“Loan Documents” means this Agreement, the Notes, if any, the Letter of Credit
Agreements, the Letters of Credit and the Security Instruments.

 

“Loan Party” means, collectively, the Borrower and each Guarantor.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having more than fifty percent (50%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure are
outstanding, Lenders holding more than fifty percent (50%) of the outstanding
aggregate principal amount of the Loans or participation interests in Letters of
Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations, performance, properties of the Borrower and the
Guarantors, taken as a whole ((i) other than, in the case of the Debtors,
(A) any events leading up to the filing of the Chapter 11 Cases and that were
disclosed in the Disclosure Statement, (B) the filing of the Chapter 11 Cases
and (C) those events which normally result from the commencement and
continuation of a proceeding under Chapter 11 of the Bankruptcy and (ii) in the
case of the Debtors, taking into account the effect of the automatic stay under
the Bankruptcy Code), (b) the ability of the Loan Parties to perform their
respective material obligations under the Loan Documents or (c) the ability of
the Administrative Agent and the Lenders to enforce the Loan Documents.

 

19

--------------------------------------------------------------------------------


 

“Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary
that (a) is a Wholly-Owned Subsidiary and (b) together with its Restricted
Subsidiaries, owns Property having a fair market value of $1.0 million or more.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Restricted Subsidiaries incurred after the Petition
Date in an aggregate principal amount exceeding $10.0 million.  For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any Restricted Subsidiary in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

 

“Maturity Date” means the earlier of (a) the date that is three (3) months
following the Petition Date; provided that such date may be extended in
three-month increments at the request of the Borrower in its sole discretion,
but in no event beyond the date that is twelve (12) months after the Petition
Date and (b) the effective date of the Approved Plan that is confirmed pursuant
to the Confirmation Order.

 

“Maximum Credit Amount” means, as to each Lender, (a) during the Interim Period,
the amount set forth opposite such Lender’s name on Annex I under the caption
“Maximum Credit Amounts-Interim Period”, as the same may be modified from time
to time pursuant to any assignment permitted by Section 12.04(b) and
(b) thereafter upon entry of the Final Order on or before the Final Order Entry
Deadline, the amount set forth opposite such Lender’s name on Annex I under the
caption “Maximum Credit Amounts-Final Order”, as the same may be modified from
time to time pursuant to any assignment permitted by Section 12.04(b).

 

“Milestones” means the following milestones to be completed in each case in
accordance with the applicable timing referred to below (or such later dates as
may be approved by the Majority Lenders):

 

(a)         within four (4) Business Days following the Petition Date, entry of
the Interim Order;

 

(b)         on or prior to the Final Order Entry Deadline, entry of the Final
Order;

 

(c)          within 105 days following the Petition Date, entry by the
Bankruptcy Court of an order approving the Disclosure Statement;

 

(d)         within 105 days following the Petition Date, entry by the Bankruptcy
Court of the Confirmation Order;

 

(e)          within 120 days following the Petition Date, the Approved Plan or a
Cash Pay Plan shall be effective; and

 

(f)           until the Exit Facility Conversion Date, use of reasonable best
efforts to obtain Bankruptcy Court approval and confirmation of the Approved
Plan and the consummation of the transactions therein as soon as reasonably
practicable.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

20

--------------------------------------------------------------------------------


 

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means in connection with any  issuance or sale of Equity
Interests, incurrence or issuance of Indebtedness, debt securities or
instruments, the incurrence of loans, any Disposition of Property, any Unwind of
Swap Agreements, or Casualty Event, the aggregate cash proceeds (including any
cash subsequently received upon the sale or other Disposition or collection of
any non-cash consideration received in any sale) received from such issuance,
incurrence, Disposition, Unwind or Casualty Event, as applicable, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Recourse Debt” means any Indebtedness of any Unrestricted Subsidiary, in
each case in respect of which: (a) the holder or holders thereof (i) shall have
recourse only to, and shall have the right to require the obligations of such
Unrestricted Subsidiary to be performed, satisfied, and paid only out of, the
Property of such Unrestricted Subsidiary and/or one or more of its Subsidiaries
(but only to the extent that such Subsidiaries are Unrestricted Subsidiaries)
and/or any other Person (other than Borrower and/or any Restricted Subsidiary)
and (ii) shall have no direct or indirect recourse (including by way of
guaranty, support or indemnity) to the Borrower or any Restricted Subsidiary or
to any of the Property of Borrower or any Restricted Subsidiary (other than
Equity Interests of such Unrestricted Subsidiary), whether for principal,
interest, fees, expenses or otherwise; and (b) the terms and conditions relating
to the non-recourse nature of such Indebtedness are in form and substance
reasonably acceptable to the Administrative Agent.

 

“Notes” means the promissory notes of the Borrower as requested by a Lender and
described in Section 2.02(d) and being substantially in the form of Exhibit A,
together with all amendments, modifications, replacements, extensions and
rearrangements thereof.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose

 

21

--------------------------------------------------------------------------------


 

of drilling a well or for other similar temporary uses) and including any and
all oil wells, gas wells, injection wells or other wells, structures, fuel
separators, liquid extraction plants, plant compressors, pumps, pumping units,
field gathering systems, tanks and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

 

“Participant” has the meaning set forth in Section 12.04(c).

 

“Participant Register” has the meaning set forth in Section 12.04(c).

 

“Perfection Certificate” means a perfection certificate substantially in the
form of Exhibit I.

 

“Permitted Holders” means Ares, Franklin and each of their respective Affiliates
(but excluding any operating portfolio companies of the foregoing persons).

 

“Permitted Sale of Hydrocarbons” has the meaning assigned to such term in
Section 9.13(a).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Petition Date” has the meaning assigned to such term in the recitals hereto.

 

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

 

“Post-Trigger Date Carve Out” has the meaning assigned to such term in the
definition of “Carve Out”.

 

“Pre-Petition Collateral” means the Loan Parties’ assets constituting Collateral
(as defined in the Existing Intercreditor Agreement).

 

“Preferred Equity” means the Borrower’s 5.75% Series A Convertible Perpetual
Preferred Stock pursuant to the Certificate of Designations, Preferences, Rights
and Limitations, dated as of June 17, 2013, by the Borrower, as amended,
supplemented or otherwise modified as of the Petition Date.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly

 

22

--------------------------------------------------------------------------------


 

announced as being effective.  Such rate is set by the Administrative Agent as a
general reference rate of interest, taking into account such factors as the
Administrative Agent may deem appropriate; it being understood that many of the
Administrative Agent’s commercial or other loans are priced in relation to such
rate, that it is not necessarily the lowest or best rate actually charged to any
customer and that the Administrative Agent may make various commercial or other
loans at rates of interest having no relationship to such rate.

 

“Professional Fees and Expenses” has the meaning assigned to such term in the
definition of “Carve Out”.

 

“Projected Production” means, as of any date of determination, the internally
forecasted production of each of crude oil, natural gas liquids and natural gas,
calculated on a barrel of oil equivalent basis, of the Borrower and its
Restricted Subsidiaries, for each month for the period of the next 24 months
commencing on the first day of the calendar month immediately following such
date of determination.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proved Reserves” means oil and gas reserves that, in accordance with Petroleum
Industry Standards, are classified as both “Proved Reserves” and one of the
following: (a) “Developed Producing Reserves”, (b) “Developed Non-Producing
Reserves” or (c) “Undeveloped Reserves.”

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each of the
Borrower, any Restricted Subsidiary and any Guarantor that has total assets
exceeding $10.0 million at the time such Swap Obligation is incurred or such
other person as constitutes an ECP under the Commodity Exchange Act or any
regulations promulgated thereunder.

 

“Quotation Day” means, with respect to any Eurodollar Loan for any Interest
Period, two (2) Business Days prior to the commencement of such Impacted
Interest Period.

 

“Redemption” means with respect to any Indebtedness, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Indebtedness; provided, however, the term “Redemption” shall not include early
termination of a Swap Agreement due to an ISDA “Termination Event” to the extent
the amount due at such termination exceeds $10.0 million.  “Redeem” has the
correlative meaning thereto.

 

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

 

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

 

“Required Lenders” means (a) at any time while no Loans or LC Exposure are
outstanding, Lenders having at least sixty-six and two thirds percent (66-2/3%)
of the Aggregate

 

23

--------------------------------------------------------------------------------


 

Maximum Credit Amounts; and (b) at any time while any Loans or LC Exposure are
outstanding, Lenders holding at least sixty-six and two thirds percent (66-2/3%)
of the outstanding aggregate principal amount of the Loans or participation
interests in Letters of Credit (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(c)).

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31st or
June 30th the oil and gas reserves attributable to the Oil and Gas Properties of
the Borrower and the Restricted Subsidiaries, together with a projection of the
rate of production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the pricing
assumptions consistent with SEC reporting requirements at the time.

 

“Reserve Report Certificate” has the meaning assigned to such term in
Section 8.12(c).

 

“Residual Carve Out Amount” has the meaning assigned to such term in
Section 8.20(b).

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, the Chief Operating Officer, the Chief Legal Officer, any Financial
Officer or Executive Vice President-Finance and Administration of such Person. 
Unless otherwise specified, all references to a Responsible Officer herein shall
mean a Responsible Officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution or return of
capital (whether in cash, securities or other Property) with respect to any
Equity Interests in any Person, or any payment (whether in cash, securities or
other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of (a) any such Equity Interests or (b) any option, warrant or other right to
acquire any such Equity Interests.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary and for all purposes under this Agreement and the other
Loan Document shall include all Debtors.

 

“Restructuring Support Agreement” has the meaning assigned to such term in the
recitals hereto.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans, its LC Exposure
and all other reimbursement obligations under the DIP Facility at such time.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European

 

24

--------------------------------------------------------------------------------


 

Union or any European Union member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Second Lien Notes” means, collectively (a) the 2020 Second Lien Notes and
(b) the 2022 Second Lien Notes.

 

“Secured Obligations” means any and all amounts owing or to be owing by the
Borrower, any Restricted Subsidiary or any Guarantor (whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising (including interest and fees
accruing after the maturity of the Loans and LC Disbursements or the termination
of the Secured Swap Agreements and interest accruing after the filing of any
petition for bankruptcy, or the commencement of any insolvency, reorganization
or like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding); provided
that solely with respect to any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act, Excluded Swap Obligations of such
Loan Party shall in any event be excluded from “Secured Obligations” owing by
such Loan Party): (a) to the Administrative Agent, the Issuing Bank or any
Lender under any Loan Document, (b) to any Secured Swap Provider, (c) to any
Bank Products Provider and (d) all renewals, extensions and/or rearrangements of
any of the above.

 

“Secured Parties” means, collectively, the Administrative Agent, the Issuing
Bank, the Lenders, each Bank Products Provider, each Secured Swap Provider and
any other Person owed Secured Obligations. “Secured Party” means any of the
foregoing individually.

 

“Secured Swap Agreement” means, collectively, (a) the Existing Secured Swap
Agreements and (b) from and after the Closing Date, a Swap Agreement between
(i) any Loan Party and (ii) a Secured Swap Provider.

 

“Secured Swap Provider” means, with respect to any Swap Agreement, (a) a Lender
or an Affiliate of a Lender who is the counterparty to any such Swap Agreement
with a Loan Party and (b) any Person who was a Lender or an Affiliate of a
Lender at the time when such Person entered into any such Swap Agreement who is
a counterparty to any such Swap Agreement with a Loan Party; provided that any
such Secured Swap Provider that ceases to be a Lender or an Affiliate of a
Lender shall continue to be a “Secured Swap Provider” for the purpose of the
Loan Documents to the extent that such Secured Swap Provider entered into a
Secured Swap Agreement with the Borrower or any of its Subsidiaries prior to the
date hereof or at the time such Secured Swap Provider was a Lender (or Affiliate
of a Lender) hereunder and such Secured Swap Agreement remains in effect and
there are remaining obligations under such Secured Swap Agreement (but excluding
any transactions, confirms, or trades entered into after such Person ceases to
be a Lender or an Affiliate of a Lender).

 

“Security Instruments” means (a) the Guaranty Agreement, (b) mortgages,
(c) deeds of trust, (d) the other agreements, instruments or certificates
described or referred to in Exhibit E, and (e) any and all other agreements,
instruments or certificates previously entered into or filed with respect to the
Existing Credit Agreement or now or hereafter executed and delivered by the
Borrower or any other Person (other than Swap Agreements with the Lenders or any
Affiliate of a Lender or participation or similar agreements between any Lender
and any other lender or creditor with respect to any Secured Obligations
pursuant to this Agreement) in connection with, or as security for the payment
or

 

25

--------------------------------------------------------------------------------


 

performance of the Secured Obligations, the Loans, the Notes, if any, this
Agreement, or reimbursement obligations under the Letters of Credit, as such
agreements may be amended, modified, supplemented or restated from time to time.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Specified Time” means 11:00 A.M., London time.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal) not to exceed
the number one, the numerator of which is the number one and the denominator of
which is the number one minus the aggregate of the maximum reserve percentages
(including any basis, marginal, special, emergency or supplemental reserves)
expressed as a decimal established by any Governmental Authority of the Board or
any other Governmental Authority having jurisdiction for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board).  Such reserve percentages shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Restricted Subsidiaries is a
general partner.  Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of the Borrower.

 

“Superpriority Claim” means a claim against a Loan Party in any of the Chapter
11 Cases that is a superpriority administrative expense claim having priority
over any or all administrative expenses and other claims of the kind specified
in, or otherwise arising or ordered under, any sections of the Bankruptcy Code
(including, without limitation, sections 105, 326, 328, 330, 331, 503(b),
507(a), 507(b), 546(c) and/or 726 thereof), whether or not such claim or
expenses may become secured by a judgment Lien or other non-consensual Lien,
levy or attachment.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, collar or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more interest rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.

 

26

--------------------------------------------------------------------------------


 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

 

“Testing Date” has the meaning assigned to such term in Section 9.01(b).

 

“Testing Period” has the meaning assigned to such term in Section 9.01(b).

 

“Third Lien Indenture” means that certain Indenture, dated as of September 10,
2015, among the Borrower, the Restricted Subsidiaries party thereto and U.S.
Bank National Association, as trustee, in each case as amended, supplemented or
otherwise modified as of the Petition Date.

 

“Third Lien Notes” means the Borrower’s 13.0% Third Lien Senior Secured Notes
due 2022 pursuant to the Third Lien Indenture.

 

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of its obligations under this Agreement, each
other Loan Document to which it is a party, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder, and the
grant of Liens by the Borrower on Mortgaged Properties and other Properties
pursuant to the Security Instruments and (b) each Guarantor, the execution,
delivery and performance by such Guarantor of each Loan Document to which it is
a party, the guaranteeing of the Secured Obligations and the other obligations
under the Guaranty Agreement by such Guarantor and such Guarantor’s grant of the
security interests and provision of collateral thereunder, and the grant of
Liens by such Guarantor on Mortgaged Properties and other Properties pursuant to
the Security Instruments.

 

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as
such on Schedule 7.14 or which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 9.06.

 

“Unsecured Notes” means, collectively (a) the 2020 Unsecured Notes, (b) the 2021
Unsecured Notes and (c) the 2022 Unsecured Notes.

 

“Unwind” means, with respect to any transaction under a Swap Agreement, the
early termination, unwind or cancelation of any transaction under such Swap
Agreement. “Unwound” shall have a meaning correlative to the foregoing.

 

“U.S. Person” has the meaning given in Section 7701(a)(30) of the Code.

 

27

--------------------------------------------------------------------------------


 

“U.S. Tax Compliance Certificate” has the meaning assigned such term in
Section 5.03(e)(i)(B)(3).

 

“Variance Report” means a report in a form reasonably satisfactory to the
Administrative Agent detailing any variance (whether plus or minus and expressed
as a percentage) between (i) the “Aggregate Total Receipts” of the Borrower and
its Subsidiaries during the relevant Testing Period against the “Aggregate Total
Receipts” set forth in the Budget for the relevant Testing Period, (b) the
“Aggregate Operating Disbursements” made during the relevant Testing Period by
the Borrower and its Subsidiaries against the “Aggregate Operating
Disbursements” set forth in the Budget for the relevant Testing Period and
(c) the “Aggregate Professional Expenses” of the Borrower and its Subsidiaries
during the relevant Testing Period against the “Aggregate Professional Expenses”
set forth in the Budget for the relevant Testing Period.

 

“Wholly-Owned Subsidiary” means any Restricted Subsidiary of which all of the
outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Borrower
or one or more of the Wholly-Owned Subsidiaries or by the Borrower and one or
more of the Wholly-Owned Subsidiaries.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.03          Types of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings, respectively, may be classified and referred to
by Type (e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

 

Section 1.04          Terms Generally; Rules of Construction.  The definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented, restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained herein), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Annexes, Exhibits and Schedules to,
this Agreement.  No provision of this Agreement or any other Loan Document shall
be interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

 

Section 1.05          Accounting Terms and Determinations; GAAP.  Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial

 

28

--------------------------------------------------------------------------------


 

matters required to be furnished to the Administrative Agent or the Lenders
hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the Financial Statements except for changes in which Borrower’s
independent certified public accountants concur and which are disclosed to
Administrative Agent on the next date on which financial statements are required
to be delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Majority Lenders shall otherwise agree in writing,
no such change shall modify or affect the manner in which compliance with the
covenants contained herein is computed such that all such computations shall be
conducted utilizing financial information presented consistently with prior
periods.

 

ARTICLE II
THE CREDITS

 

Section 2.01          Commitments.  Subject to the terms and conditions set
forth herein, including without limitation, entry of the DIP Order, (a) the
Existing Loans under the Existing Credit Agreement shall be deemed refunded,
refinanced, replaced and made hereunder and, on and after the Closing Date,
shall constitute Loans for all purposes hereunder and under the Loan Documents
and (b) on and after the Closing Date, each Lender agrees to make Loans to the
Borrower from time to time on any Business Day during the Availability Period in
an aggregate principal amount that will not result in (i) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (ii) the total
Revolving Credit Exposures exceeding the lesser of the total Commitments and the
Aggregate Maximum Credit Amounts.  Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, repay and
reborrow the Loans.

 

Section 2.02          Loans and Borrowings.

 

(a)           Borrowings; Several Obligations.  Each Loan shall be made as part
of a Borrowing consisting of Loans made by the Lenders ratably in accordance
with their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)           Types of Loans.  Subject to the terms of this Agreement, each
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith.  Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.

 

(c)           Minimum Amounts; Limitation on Number of Borrowings.  At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1.0 million and not less than $1.0 million.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1.0 million and not less than $1.0 million; provided that
an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.08(e). 
Borrowings of more than one Type may be outstanding at the same time, provided
that there shall not at any time be more than a total of eight (8) Eurodollar
Borrowings outstanding.  Notwithstanding any other provision of this Agreement,
the Borrower shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

29

--------------------------------------------------------------------------------


 

(d)           Notes.  Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.  The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.  The
entries made in the accounts maintained pursuant to this Section 2.02(d) shall
be prima facie evidence of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.  Any Lender may request that Loans made by it be evidenced by a
Note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note payable to such Lender and substantially in the form of Exhibit A
dated, in the case of (i) any Lender party hereto as of the date of this
Agreement, as of the date of this Agreement or (ii) any Lender that becomes a
party hereto pursuant to an Assignment and Assumption, as of the effective date
of the Assignment and Assumption, payable to such Lender in a principal amount
equal to its Maximum Credit Amount as in effect on such date, and otherwise duly
completed.  Thereafter, the Loans evidenced by such Note and interest thereon
shall at all times (including after assignment pursuant to Section 12.04) be
represented by one or more Notes in such form payable to the payee named therein
(or, if such Note is a registered note, to such payee and its registered
assigns).  In the event that any Lender’s Maximum Credit Amount increases or
decreases for any reason (whether pursuant to Section 2.06, Section 12.04(b) or
otherwise), the Borrower shall deliver or cause to be delivered on the effective
date of such increase or decrease, a new Note payable to such Lender in a
principal amount equal to its Maximum Credit Amount after giving effect to such
increase or decrease, and otherwise duly completed.  The date, amount, Type,
interest rate and, if applicable, Interest Period of each Loan made by each
Lender, and all payments made on account of the principal thereof, shall be
recorded by such Lender on its books for its Note, and, prior to any transfer,
may be endorsed by such Lender on a schedule attached to such Note or any
continuation thereof or on any separate record maintained by such Lender. 
Failure to make any such notation or to attach a schedule shall not affect any
Lender’s or the Borrower’s rights or obligations in respect of such Loans or
affect the validity of such transfer by any Lender of its Note.

 

Section 2.03          Requests for Borrowings.  To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone, fax
(or transmit by electronic communication, if arrangements for doing so have been
approved by the Administrative Agent) (a) in the case of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three (3) Business Days before
the date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not
later than 12:00 noon, New York City time, on the date of the proposed
Borrowing; provided that no such notice shall be required for any deemed request
of an ABR Borrowing to finance the reimbursement of an LC Disbursement as
provided in Section 2.08(e).  Each such telephonic (or electronic communication)
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in substantially the form of Exhibit B and signed by the Borrower.  Each such
telephonic, electronic communication, and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

 

(i)            the aggregate amount of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

30

--------------------------------------------------------------------------------


 

(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;

 

(v)           the amount of the then effective Aggregate Maximum Credit Amount,
the current total Revolving Credit Exposures (without regard to the requested
Borrowing) and the pro forma total Revolving Credit Exposures (giving effect to
the requested Borrowing); and

 

(vi)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
lesser of the total Commitments and the Aggregate Maximum Credit Amounts.

 

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04          Interest Elections.

 

(a)           Conversion and Continuance.  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.04.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)           Interest Election Requests.  To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone, fax (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election.  Each such telephonic (or electronic
communication) Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in substantially the form of Exhibit C and
signed by the Borrower.

 

(c)           Information in Interest Election Requests.  Each telephonic,
electronic communication and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be

 

31

--------------------------------------------------------------------------------


 

allocated to each resulting Borrowing (in which case the information to be
specified pursuant to Section 2.04(c)(iii) and Section 2.04(c)(iv) shall be
specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Notice to Lenders by the Administrative Agent.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)           Effect of Failure to Deliver Timely Interest Election Request and
Events of Default on Interest Election.  If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing:  (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
(and any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective) and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

Section 2.05          Funding of Borrowings.

 

(a)           Funding by Lenders.  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York,
New York and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.08(e) shall be remitted by the Administrative Agent to
the Issuing Bank. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for its Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.

 

(b)           Presumption of Funding by the Lenders.  Unless the Administrative
Agent shall have received notice from a Lender prior to 10:00 A.M. New York City
time on the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.05(a) and may, in reliance upon such
assumption, make

 

32

--------------------------------------------------------------------------------


 

available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to the requested
Borrowing.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

Section 2.06          Termination and Reduction of Aggregate Maximum Credit
Amounts.

 

(a)           Scheduled Termination of Commitments.  Unless previously
terminated, the Commitments shall terminate on the Maturity Date.  If at any
time the Aggregate Maximum Credit Amounts are terminated or reduced to zero,
then the Commitments shall terminate on the effective date of such termination
or reduction.

 

(b)           Optional Termination and Reduction of Aggregate Credit Amounts.

 

(i)            The Borrower may at any time terminate, or from time to time
reduce, the Aggregate Maximum Credit Amounts; provided that (A) each reduction
of the Aggregate Maximum Credit Amounts shall be in an amount that is an
integral multiple of $5.0 million and not less than $10.0 million and (B) the
Borrower shall not terminate or reduce the Aggregate Maximum Credit Amounts if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(c), the total Revolving Credit Exposures would exceed the total
Commitments.

 

(ii)           The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three (3) Business Days prior to the effective date
of such termination or reduction or such shorter time as the Administrative
Agent may agree in writing, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable; provided
that a notice of termination of the Aggregate Maximum Credit Amounts delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit or debt facilities, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Aggregate Maximum Credit Amounts shall be permanent and may not
be reinstated.  Each reduction of the Aggregate Maximum Credit Amounts shall be
made ratably among the Lenders in accordance with each Lender’s Applicable
Percentage.

 

Section 2.07          [Reserved].

 

Section 2.08          Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein,
including without limitation, entry of the DIP Order, (i) the Existing Letters
of Credit under the Existing Credit Agreement shall be replaced and deemed made
hereunder and, on and after the Closing Date, shall constitute Letters of Credit
for all purposes hereunder and under the Loan Documents and (ii) on and after
the Closing Date, the Borrower may request the issuance of dollar denominated
Letters of Credit for its own account or for the account of any of its
Restricted Subsidiaries, in a form reasonably acceptable to the Administrative

 

33

--------------------------------------------------------------------------------


 

Agent and the Issuing Bank, at any time and from time to time during the
Availability Period; provided that, in addition to the conditions set forth in
Section 6.02, the Borrower may not request the issuance, amendment, renewal or
extension of Letters of Credit hereunder if (x) the LC Exposure would exceed the
LC Commitment or (y) the total Revolving Credit Exposures would exceed the
lesser of the total Commitments and the Aggregate Maximum Credit Amounts
(collectively, the “LC Availability Requirements”).  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (not less than three (3) Business Days in
advance of the requested date of issuance, amendment, renewal or extension
unless otherwise consented to by the Issuing Bank) a notice:

 

(i)            requesting the issuance of a Letter of Credit or identifying the
Letter of Credit to be amended, renewed or extended;

 

(ii)           specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day);

 

(iii)          specifying the date on which such Letter of Credit is to expire
(which shall comply with Section 2.08(c));

 

(iv)          specifying the amount of such Letter of Credit;

 

(v)           specifying the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit; and

 

(vi)          specifying the amount of the then effective Aggregate Maximum
Credit Amount, the current total Revolving Credit Exposures (without regard to
the requested Letter of Credit or the requested amendment, renewal or extension
of an outstanding Letter of Credit) and the pro forma total Revolving Credit
Exposures (giving effect to the requested Letter of Credit or the requested
amendment, renewal or extension of an outstanding Letter of Credit).

 

Each notice shall constitute a representation that, after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, the LC
Availability Requirements will be satisfied on the date of such issuance,
amendment, renewal or extension.

 

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit.

 

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date.

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or

 

34

--------------------------------------------------------------------------------


 

the Lenders, the Issuing Bank hereby grants to each Lender, and each Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit.  In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in Section 2.08(e), or of
any reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.08(d) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)           Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
if such LC Disbursement is equal to or greater than $1.0 million, the Borrower
shall, subject to the conditions to Borrowing set forth herein, be deemed to
have requested, and the Borrower does hereby request under such circumstances,
that such LC Disbursement be financed with an ABR Borrowing in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Borrowing.  If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.05 with respect to
Loans made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this Section 2.08(e), the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that Lenders
have made payments pursuant to this Section 2.08(e) to reimburse the Issuing
Bank, then to such Lenders and the Issuing Bank as their interests may appear. 
Any payment made by a Lender pursuant to this Section 2.08(e) to reimburse the
Issuing Bank for any LC Disbursement (other than the funding of ABR Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

(f)            Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply substantially with

 

35

--------------------------------------------------------------------------------


 

the terms of such Letter of Credit or any Letter of Credit Agreement, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.08(f),
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.  Neither the Administrative
Agent, the Lenders nor the Issuing Bank, nor any of their Related Parties shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised all requisite care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its reasonable discretion, either accept and make payment
upon such documents without responsibility for further investigation, or refuse
to accept and make payment upon such documents if such documents are not in
strict compliance with the terms of such Letter of Credit.

 

(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

 

(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, until the Borrower shall have reimbursed the Issuing Bank
for such LC Disbursement (either with its own funds or a Borrowing under
Section 2.08(e)), the unpaid amount thereof shall bear interest, for each day
from and including the date such LC Disbursement is made to but excluding the
date that the Borrower reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Loans.  Interest accrued pursuant to this
Section 2.08(h) shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 2.08(e) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

(i)            Replacement of the Issuing Bank.  The Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank.  The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank.  At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 3.05(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the replaced Issuing Bank under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii) references herein to the
term “Issuing Bank” shall also be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as

 

36

--------------------------------------------------------------------------------


 

the context shall require.  After the replacement of the Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of the Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit. Subject to the
appointment and acceptance of a successor Issuing Bank which is acceptable to
the Borrower, any Issuing Bank may resign as an Issuing Bank at any time upon
thirty (30) days’ prior written notice to the Administrative Agent, the Borrower
and the Lenders, in which case, such Issuing Bank shall be replaced in
accordance with this Section 2.08(i) above.

 

(j)            Cash Collateralization.  If (i) any Event of Default shall occur
and be continuing and the Borrower receives notice from the Administrative Agent
or the Majority Lenders demanding the deposit of cash collateral pursuant to
this Section 2.08(j), (ii) the LC Exposure exceeds the LC Commitment at any
time, (iii) the Borrower is required to pay to the Administrative Agent the
excess attributable to an LC Exposure in connection with any prepayment pursuant
to Section 3.04(c) or (iv) the Borrower is required to cash collateralize a
Defaulting Lender’s LC Exposure pursuant to Section 4.05, then the Borrower
shall deposit, in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to 105% of (A) in the case of an Event of Default, the LC Exposure (net of any
cash collateral already held at the applicable time by the Administrative Agent
with respect to such LC Exposure), (B) in the case of the LC Exposure exceeding
the LC Commitment, the amount of such excess, (C) in the case of a payment
required by Section 3.04(c), the amount of such excess as provided in
Section 3.04(c), as of such date plus any accrued and unpaid interest thereon
and (D) in the case that the Borrower is required to cash collateralize a
Defaulting Lender’s LC Exposure, the amount required by Section 4.05.  The
Borrower hereby grants to the Administrative Agent, for the benefit of the
Issuing Bank and the Lenders, an exclusive first priority and continuing
perfected security interest in and Lien on such account and all cash, checks,
drafts, certificates and instruments, if any, from time to time deposited or
held in such account, all deposits or wire transfers made thereto, any and all
investments purchased with funds deposited in such account, all interest,
dividends, cash, instruments, financial assets and other Property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing, and all proceeds, products, accessions, rents,
profits, income and benefits therefrom, and any substitutions and replacements
therefor.  The Borrower’s obligation to deposit amounts pursuant to this
Section 2.08(j) shall be absolute and unconditional, without regard to whether
any beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by applicable law, shall not be subject to any defense
or be affected by a right of set-off, counterclaim or recoupment which the
Borrower or any of its Subsidiaries may now or hereafter have against any such
beneficiary, the Issuing Bank, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever.  Such deposit shall be held as
collateral securing the payment and performance of the Borrower’s and the
Guarantor’s obligations under this Agreement and the other Loan Documents.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Interest or profits, if any,
on such deposit shall accumulate in such account.  Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other obligations of the Borrower
and the Guarantors under this Agreement or the other Loan Documents.  If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, and the Borrower is not
otherwise required to pay to the Administrative Agent the excess attributable to
an LC Exposure in connection with any prepayment pursuant to Section 3.04(c),
then such amount (to the extent not applied as aforesaid) shall be returned to
the Borrower within three (3) Business Days after all Events of Default have
been cured or waived.

 

37

--------------------------------------------------------------------------------


 

Section 2.09          Priority and Liens.  The Loan Parties hereby covenant,
represent and warrant that, upon entry of the DIP Order and the Hedging Order,
the Secured Obligations of the Loan Parties hereunder and under the other Loan
Documents, the Secured Swap Agreements, the DIP Order and the Hedging Order,
shall have the priority and liens set forth in the DIP Order and Hedging Order,
subject to the Carve-Out as further described therein.

 

Section 2.10          Payment of Obligations.  Upon the maturity (whether by
acceleration or otherwise) of any of the Secured Obligations under this
Agreement or any of the other Loan Documents, the Lenders shall be entitled to
immediate payment of such Secured Obligations without further application to or
order of the Bankruptcy Court.

 

Section 2.11          No Discharge; Survival of Claims. Subject to Section 2.12,
the Borrower and each Guarantor agrees that (a) any Confirmation Order entered
in the Chapter 11 Cases shall not discharge or otherwise affect in any way any
of the Secured Obligations of the Loan Parties to the Secured Parties under this
Agreement and the related Loan Documents, other than after the payment in full
in cash to the Secured Parties of all Secured Obligations under the DIP Facility
(and the cash collateralization of all outstanding Letters of Credit in amount
and subject to documentation satisfactory to the Issuing  Bank) and the related
Loan Documents on or before the effective date of a plan of reorganization and
termination of the Commitments and (b) to the extent its Secured Obligations
hereunder and under the other Loan Documents are not satisfied in full, (i) its
Secured Obligations arising hereunder shall not be discharged by the entry of a
Confirmation Order (and each Loan Party, pursuant to Section 1141(d)(4) of the
Bankruptcy Code, hereby waives any such discharge) and (ii) the Superpriority
Claim granted to the Administrative Agent, the Lenders and the Secured Swap
Providers pursuant to the DIP Order and the Hedging Order and the Liens granted
to the Administrative Agent pursuant to the DIP Order shall not be affected in
any manner by the entry of a Confirmation Order.

 

Section 2.12          Conversion to Exit Facility Agreement.  Upon the
satisfaction or waiver of the conditions precedent to effectiveness set forth in
the Exit Facility Agreement, automatically and without any further consent or
action required by the Administrative Agent or any Lender, (a) each Loan and
Letter of Credit hereunder shall be deemed refunded, refinanced, replaced and
issued as a Loan and Letter of Credit under the Exit Facility Agreement, (b) in
connection therewith the Borrower, in its capacity as reorganized Halcón
Resources Corporation, and each Guarantor, in its capacity as a reorganized
Debtor, to the extent such Person is required under the Exit Facility Agreement
to continue to be a guarantor in respect thereof, shall assume all obligations
in respect of the Loans and Letters of Credit hereunder and all other
obligations in respect hereof, (c) each Lender hereunder shall be a Lender under
the Exit Facility Agreement and (d) this Agreement shall terminate and be
superseded, refunded, refinanced and replaced by, and deemed amended and
restated in its entirety substantially in the form of, the Exit Facility
Agreement (with such changes and insertions reasonably satisfactory to the
Administrative Agent, the Lenders and the Borrower thereto incorporated as
necessary to make such technical changes necessary to effectuate the intent of
this Section 2.12 or otherwise), and the Commitments hereunder shall terminate. 
Notwithstanding the foregoing, all obligations of the Borrower and the other
Loan Parties to the Agent, the Arrangers, the Issuing Bank and the Lenders under
this Agreement and any other Loan Document (except, for the avoidance of doubt,
the Exit Facility Agreement) which are expressly stated in this Agreement or
such other Loan Document as surviving such agreement’s termination shall, as so
specified, survive without prejudice and remain in full force and effect.  Each
of the Loan Parties, the Administrative Agent, the Lenders and the Issuing Bank
shall take such actions and execute and deliver such agreements, instruments or
other documents as the Administrative Agent may reasonably request to give
effect to the provisions of this Section 2.12 and as are required to complete
the Schedules to the Exit Facility Agreement.

 

38

--------------------------------------------------------------------------------


 

ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

Section 3.01          Repayment of Loans.  The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Termination Date; provided that
each Loan made during the Interim Period shall become due and payable, and the
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Lender the then unpaid principal amount of each such Loan,
on the first Business Day following the Final Order Entry Deadline unless a
Final Order approving the DIP Facility shall have been entered by the Bankruptcy
Court on or before the Final Order Entry Deadline.

 

Section 3.02          Interest.

 

(a)           ABR Loans.  The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.

 

(b)           Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.

 

(c)           Post-Default Rate.  Notwithstanding the foregoing, if an Event of
Default has occurred and is continuing, then all Loans and other amounts
outstanding, shall bear interest, after as well as before judgment, at a rate
per annum equal to two percent (2%) plus the applicable interest rate (or, in
the event there is no applicable rate, two percent (2%) plus the Applicable
Margin then in effect applicable to ABR Loans as provided in Section 3.02(a)),
but in no event to exceed the Highest Lawful Rate.

 

(d)           Interest Payment Dates.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and on the
Termination Date; provided that (i) interest accrued pursuant to
Section 3.02(c) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than an optional prepayment of an ABR Loan
prior to the Termination Date), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)           Interest Rate Computations.  All interest hereunder shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), except that interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

 

Section 3.03          Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
(including, without limitation, by

 

39

--------------------------------------------------------------------------------


 

means of an Interpolated Rate) do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate, as applicable, for such Interest Period; or

 

(b)           the Administrative Agent shall have received notice from the
Majority Lenders that the Adjusted LIBO Rate or LIBO Rate, as applicable,
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans included in such
Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
(and such Borrowing shall be automatically converted into ABR Loans on the last
day of the applicable Interest Period), and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made either (x) as an
ABR Borrowing or (y) subject to the prior written consent of the Borrower, at an
alternate rate of interest determined by the Majority Lenders as their cost of
funds.

 

Section 3.04          Prepayments.

 

(a)           Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay, without premium or penalty (except with
respect to any amounts due under Section 5.02) any Borrowing in whole or in
part, subject to prior notice in accordance with Section 3.04(b).

 

(b)           Notice and Terms of Optional Prepayment.  The Borrower shall
notify the Administrative Agent by telephone and/or fax (confirmed by telecopy)
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 12:00 noon, New York City time, three (3) Business
Days before the date of prepayment, or (ii) in the case of prepayment of an ABR
Borrowing, not later than 12:00 noon, New York City time, one (1) Business Day
before the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02.  Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 3.02
and any amounts due under Section 5.02.

 

(c)           Mandatory Prepayments.

 

(i)            Upon Optional Termination and Reduction.  If, after giving effect
to any termination or reduction of the Aggregate Maximum Credit Amounts pursuant
to Section 2.06(b), the total Revolving Credit Exposures exceeds the Aggregate
Maximum Credit Amounts, then the Borrower shall (A) prepay the Borrowings on the
date of such termination or reduction in an aggregate principal amount equal to
such excess, and (B) if any excess remains after prepaying all of the Borrowings
as a result of an LC Exposure, pay to the Administrative Agent on behalf of the
Lenders an amount equal to such remaining excess to be held as cash collateral
as provided in Section 2.08(j).

 

(ii)           [Reserved].

 

40

--------------------------------------------------------------------------------


 

(iii)          [Reserved].

 

(iv)          Upon any Dispositions, Swap Unwinds and Issuances of
Indebtedness.  The Borrower shall prepay the Loans as follows:

 

(A)          upon any Disposition by any Loan Party (including, for avoidance of
doubt, any Disposition of Property to an Unrestricted Subsidiary, but excluding
(x) a Permitted Sale of Hydrocarbons, (y) a Disposition to a Loan Party or from
a non-Loan Party to a non-Loan Party and (z) any Disposition permitted under
Section 9.13(c)) of any of its Oil and Gas Properties or other Property or any
Unwind of a Swap Agreement by any Loan Party, the Borrower shall prepay the
Loans in an aggregate amount equal to one hundred percent (100%) of the Net Cash
Proceeds of such Disposition or Unwind (it being understood that neither the
Aggregate Maximum Credit Amounts nor the Commitments shall be permanently
reduced by an amount equal to the amount of such prepayment; provided that if
the Net Cash Proceeds received from such Disposition or Unwind when aggregated
with any other Disposition or Unwind which has occurred since the Closing Date,
exceeds $50.0 million, the Commitments shall be permanently reduced on a dollar
for dollar basis equal to the amount of such excess), and

 

(B)          upon the incurrence or issuance of any Indebtedness (other than any
Indebtedness that is permitted under Section 9.02) by any Loan Party, the
Borrower shall prepay the Loans in an aggregate amount equal to one hundred
percent (100%) of the Net Cash Proceeds, if any, received in respect of such
Indebtedness (it being understood that the Commitments shall be permanently
reduced by an amount equal to the amount of such prepayment).

 

(v)           Application of Prepayments to Types of Borrowings.  Each
prepayment of Borrowings pursuant to this Section 3.04(c) shall be applied,
first, ratably to any ABR Borrowings then outstanding, and, second, to any
Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

 

(vi)          Interest to be Paid with Prepayments. Each prepayment of
Borrowings pursuant to this Section 3.04(c) shall be applied ratably to the
Loans included in the prepaid Borrowings.  Prepayments pursuant to this
Section 3.04(c) shall be accompanied by accrued interest to the extent required
by Section 3.02.

 

(d)           No Premium or Penalty.  Prepayments permitted or required under
this Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

 

Section 3.05          Fees.

 

(a)           Commitment Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
applicable Commitment Fee Rate on the average daily unused amount of the
Commitment of such Lender during the period from and including the date of this
Agreement to but excluding the Termination Date.  Accrued commitment fees shall
be payable in arrears on the last day of March, June, September and December of
each year and on the Termination Date, commencing on the first such date to
occur after the date hereof.  All commitment fees shall be computed on the basis
of a year of 360 days, unless such computation would exceed the

 

41

--------------------------------------------------------------------------------


 

Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

(b)           Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Margin used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date of this Agreement to but excluding
the later of the date on which such Lender’s Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.15% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
this Agreement to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, provided
that in no event shall such fee be less than $125 during any quarter, and
(iii) to the Issuing Bank, for its own account, its standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the date of this Agreement;
provided that all such fees shall be payable on the Termination Date and any
such fees accruing after the Termination Date shall be payable on demand.  Any
other fees payable to the Issuing Bank pursuant to this Section 3.05(b) shall be
payable within ten (10) days after demand.  All participation fees and fronting
fees shall be computed on the basis of a year of 360 days, unless such
computation would exceed the Highest Lawful Rate, in which case interest shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(c)           Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon in writing between the Borrower and the
Administrative Agent.

 

ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

Section 4.01          Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)           Payments by the Borrower.  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without defense,
deduction, recoupment, set-off or counterclaim.  Fees, once paid, shall be fully
earned and shall not be refundable under any circumstances.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon, but shall be
considered received on the date paid for purposes of Section 10.01.  All such
payments shall be made to the Administrative Agent at its offices specified in
Section 12.01, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the Persons
entitled thereto promptly

 

42

--------------------------------------------------------------------------------


 

following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.

 

(b)           Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply).  The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

Section 4.02          Presumption of Payment by the Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

Section 4.03          Certain Deductions by the Administrative Agent.  If any
Lender shall fail to make any payment required to be made by it pursuant to
Section 2.05(b), Section 2.08(d), Section 2.08(e)

 

43

--------------------------------------------------------------------------------


 

or Section 4.02 then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

Section 4.04          [Reserved].

 

Section 4.05          Payments and Deductions to a Defaulting Lender.

 

(a)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(b), Section 2.08(d), Section 2.08(e) or
Section 4.02 then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid in cash.

 

(b)           If a Defaulting Lender as a result of the exercise of a set-off
shall have received a payment in respect of its Revolving Credit Exposure which
results in its Revolving Credit Exposure being less than its Applicable
Percentage of the aggregate Revolving Credit Exposures, then no payments will be
made to such Defaulting Lender until such time as all amounts due and owing to
the Lenders have been equalized in accordance with each Lender’s respective pro
rata share of the aggregate Revolving Credit Exposures.  Further, if at any time
prior to the acceleration or maturity of the Loans, the Administrative Agent
shall receive any payment in respect of principal of a Loan or a reimbursement
of an LC Disbursement while one or more Defaulting Lenders shall be party to
this Agreement, the Administrative Agent shall apply such payment first to the
Borrowing(s) for which such Defaulting Lender(s) shall have failed to fund its
pro rata share until such time as such Borrowing(s) are paid in full or each
Lender (including each Defaulting Lender) is owed its Applicable Percentage of
all Loans then outstanding.  After acceleration or maturity of the Loans,
subject to the first sentence of this Section 4.05(b), all principal will be
paid ratably as provided in Section 10.02(c).

 

(c)           Notwithstanding any provision of this Agreement to the contrary,
if any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:

 

(i)            Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 3.05.

 

(ii)           The Commitment, the Maximum Credit Amount, the outstanding
principal balance of the Loans and participation interests in Letters of Credit
of such Defaulting Lender shall not be included in determining whether all
Lenders or the Majority Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 12.02),
provided that any waiver, amendment or modification requiring the consent of
each affected Lender and which affects such Defaulting Lender, shall require the
consent of such Defaulting Lender.

 

(iii)          If any LC Exposure exists at the time a Lender becomes a
Defaulting Lender then:

 

(A)          all or any part of such LC Exposure shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (1) the sum of all Non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all Non-Defaulting Lenders’ Commitments, (2) the sum of each
Non-Defaulting Lender’s Revolving Credit Exposure plus its

 

44

--------------------------------------------------------------------------------


 

reallocated share of such Defaulting Lender’s LC Exposure does not exceed such
Non-Defaulting Lender’s Commitment, and (3) the conditions set forth in
Section 6.02 are satisfied at such time;

 

(B)          if the reallocation described in clause (A) above cannot, or can
only partially, be effected, then the Borrower shall, within one (1) Business
Day following notice by the Administrative Agent, cash collateralize such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (A) above) in accordance with the procedures set forth in
Section 2.08(e) for so long as such LC Exposure is outstanding;

 

(C)          if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 4.05 then the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to
Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(D)          if the LC Exposure of the Non-Defaulting Lenders is reallocated
pursuant to Section 4.05, then the fees payable to the Lenders pursuant to
Section 3.05(a) and Section 3.05(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Applicable Percentages; or

 

(E)           if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 4.05(c)(iii), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all commitment fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such LC Exposure) and letter of credit fees
payable under Section 3.05(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated.

 

(d)           So long as any Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 4.05, and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.08(d) (and Defaulting Lenders shall not participate therein).

 

(e)           If (i) a Bankruptcy Event or a Bail-In Action with respect to a
Lender Parent of any Lender shall occur following the date hereof and for so
long as such event shall continue or (ii) the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the Issuing
Bank shall not be required to issue, extend, renew or increase any Letter of
Credit, unless the Issuing Bank shall have entered into arrangements with the
Borrower or such Lender, satisfactory to the Issuing Bank to defease any risk to
it in respect of such Lender hereunder.

 

(f)            In the event that the Administrative Agent, the Borrower and the
Issuing Bank each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the LC Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
or participations in Letters of Credit of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.

 

45

--------------------------------------------------------------------------------


 

ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES

 

Section 5.01          Increased Costs.

 

(a)           Eurodollar Changes in Law.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

 

(ii)           shall subject any Lender or Issuing Bank to any Taxes (other than
(A) Indemnified Taxes or Other Taxes indemnified under Section 5.03 and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)          impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or Issuing Bank of making or maintaining any Eurodollar Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender or Issuing Bank (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender or Issuing
Bank such additional amount or amounts as will compensate such Lender or Issuing
Bank for such additional costs incurred or reduction suffered.

 

(b)           Capital and Liquidity Requirements.  If any Lender or the Issuing
Bank determines that any Change in Law regarding capital requirements or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuing Bank’s capital or on the capital of such
Lender’s or the Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

 

(c)           Certificates.  A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
Section 5.01(a) or Section 5.01(b) shall be delivered to the Borrower and shall
be conclusive absent manifest error.  The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.

 

(d)           Effect of Failure or Delay in Requesting Compensation.  Failure or
delay on the part of any Lender or the Issuing Bank to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s or
the Issuing Bank’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender or the Issuing Bank pursuant to
this Section 5.01 for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to

 

46

--------------------------------------------------------------------------------


 

such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Section 5.02          Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan into an ABR Loan other than
on the last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 5.04(b), then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.

 

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

Section 5.03          Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable law. If a withholding agent shall be required under applicable law
(as determined in the good faith discretion by the applicable withholding agent)
to deduct any Taxes from such payments, then (i) the applicable withholding
agent shall make such deductions, (ii) the applicable withholding agent shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law and (iii) if such Tax is an Indemnified Tax or
Other Tax, the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 5.03), the Administrative Agent or Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made.

 

(b)           Payment of Other Taxes by the Borrower.  The Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for such Other Taxes.

 

(c)           Indemnification by the Borrower.  The Borrower and Guarantors
shall jointly and severally indemnify the Administrative Agent and each Lender,
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, on or with respect to any payment by or on account of any obligation of
the Borrower

 

47

--------------------------------------------------------------------------------


 

hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate of
the Administrative Agent or a Lender as to the amount of such payment or
liability under this Section 5.03 shall be delivered to the Borrower and shall
be conclusive absent manifest error.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Borrower or a Guarantor to a Governmental Authority pursuant to
this Section 5.03, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)           Foreign Lenders.  (i) Any Lender that is entitled to an exemption
from or reduction of withholding tax with respect to payments under this
Agreement or any other Loan Document shall deliver to the Borrower (with a copy
to the Administrative Agent), at the time or times reasonably requested by the
Borrower, such properly completed and executed documentation reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by a Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
such Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.03(e)(i)(A), (i)(B) and (i)(D) below) shall not be
required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(i)            Without limiting the generality of the foregoing:

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E (or any successor thereto) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E (or any successor thereto) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

48

--------------------------------------------------------------------------------


 

(2)           executed originals of IRS Form W-8ECI (or any successor thereto);

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that (A) such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (B) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by such Foreign Lender or are effectively connected but are not includible in
the Foreign Lender’s gross income for U.S. federal income tax purposes under an
income tax treaty (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of  IRS Form W-8BEN or W-8BEN-E (or any successor thereto); or

 

(4)           to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership), executed originals of IRS
Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E (or any successor
thereto), U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more beneficial owners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-4 on behalf of each such beneficial owner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

49

--------------------------------------------------------------------------------


 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(f)            Each Lender shall severally indemnify the Administrative Agent,
within ten (10) days after demand therefor, for (i) any Taxes attributable to
such Lender (but only to the extent that the Borrower or Guarantors have not
already indemnified the Administrative Agent for such Taxes and without limiting
the obligation of the Borrower and Guarantors to do so) and (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.04(c) relating to the maintenance of a Participant Register, in
either case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.03(f).

 

(g)           Tax Refunds.  If the Administrative Agent or a Lender determines,
in its sole discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 5.03, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 5.03 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
This Section 5.03 shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes which it deems confidential) to the Borrower or any other Person.

 

(h)           For purposes of this Section 5.03, the term Lender shall include
the Issuing Bank.

 

Section 5.04          Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of Different Lending Office.  If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)           Replacement of Lenders.  If (i) any Lender requests compensation
under Section 5.01, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental

 

50

--------------------------------------------------------------------------------


 

Authority for the account of any Lender pursuant to Section 5.03, (iii) any
Lender becomes a Defaulting Lender or (iv) any Lender has failed to consent to a
proposed amendment, waiver, discharge or termination that requires the consent
of all the Lenders (or the affected Lenders and such Lender is an affected
Lender) pursuant to Section 12.02 and with respect to which Lenders holding at
least eighty-five percent (85%) of the outstanding aggregate principal amount of
the Loans or participation interests in Letters of Credit have consented, then
the Borrower may, at its sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04(b)), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (1) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (2) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (3) in the case of any such
assignment resulting from a claim for compensation under Section 5.01 or
payments required to be made pursuant to Section 5.03, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

ARTICLE VI
CONDITIONS PRECEDENT

 

Section 6.01          Conditions Precedent to Closing Date.  The obligations of
the Lenders to make (or to be deemed to have made) Loans and of the Issuing Bank
to issue (or to be deemed to have issued) Letters of Credit on the Closing Date
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 12.02):

 

(a)           Credit Agreement. The Loan Documents shall be in form and
substance reasonably satisfactory to the Borrower, the Administrative Agent and
the Lenders and in connection therewith the Administrative Agent shall have
received from each party hereto counterparts (in such number as may be requested
by the Administrative Agent) of this Agreement signed on behalf of such party.

 

(b)           Loan Documents.

 

(i)            Execution of Security Instruments.  The Administrative Agent
shall have received from each party thereto counterparts (in such number as may
be requested by the Administrative Agent) of the Security Instruments, including
the Guaranty Agreement and Perfection Certificate, described on Exhibit E that
have been executed and delivered by a Responsible Officer of each Loan Party
party thereto.

 

(ii)           Filings, Registrations and Recordings.  Each Security Instrument
and any other document (including any Uniform Commercial Code financing
statement) required by any Security Instrument or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a perfected Lien on the DIP Collateral, prior and superior in
right to any other Person shall be in proper form for filing, registration or
recordation.

 

51

--------------------------------------------------------------------------------


 

(iii)          Pledged Stock; Stock Powers; Pledged Notes. The Administrative
Agent shall have received (A) the certificates representing the shares of Equity
Interests pledged pursuant to the Guaranty Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (B) each promissory note (if any) pledged to
the Administrative Agent pursuant to the Guaranty Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

 

(c)           Chapter 11 Cases. (i) The Chapter 11 Cases shall have been
commenced and (ii) the motion to approve the Interim Order and the Final Order,
and all “first day orders” entered at the time of commencement of the Chapter 11
Cases shall be reasonably satisfactory in form and substance to the
Administrative Agent.

 

(d)           Interim Order.  The Administrative Agent shall have received a
signed copy of the Interim Order which shall have been entered by the Bankruptcy
Court on or before the fourth Business Day after the Petition Date, and such
Interim Order shall not have been vacated, reversed, modified amended or stayed.

 

(e)           Fees.  All fees required to be paid to the Arrangers, the
Administrative Agent and the Lenders on or before the Closing Date shall have
been paid. All reasonable and documented out-of-pocket fees and expenses
(including reasonable and documented fees and expenses of outside counsel)
required to be paid to the Administrative Agent and the Lenders on or before the
Closing Date shall have been paid.

 

(f)            Initial Budget.  The Administrative Agent shall have received the
initial Budget for the 13-week period following the Closing Date, which shall be
in a form satisfactory to the Administrative Agent in its reasonable discretion
and in substance reasonably acceptable to the Administrative Agent and the
Financial Advisor, together with a Budget Certificate.

 

(g)           Business Plan.  The Administrative Agent shall have received and
be reasonably satisfied with the business plan of the Borrower for the period
through the 2020 fiscal year of the Borrower.

 

(h)           No Conflicts. The Administrative Agent shall be satisfied in its
reasonable judgment that (except as authorized by the Interim Order, and after
giving effect to that certain Consent and Waiver to Senior Revolving Credit
Agreement and Intercreditor Agreement, dated as of July 21, 2016, by and among
the Borrower, each of the Guarantors party thereto, each of the Existing Lenders
and swap counterparties party thereto and the Existing Administrative Agent)
there shall not occur as a result of, and after giving effect to, the initial
extension of credit under the DIP Facility, a default under any of the
Borrower’s, the Guarantors’ or their respective subsidiaries’ debt instruments
and other material agreements which, (i) in the case of the Debtors’ debt
instruments and other material agreements, would permit the counterparty thereto
to exercise remedies thereunder on a post-petition basis or (ii) would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(i)            No MAE.  The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower in form and substance
reasonably satisfactory to the Administrative Agent certifying that since
March 31, 2016, no event has occurred that would reasonably be expected result
in a Material Adverse Effect.

 

(j)            No Litigation.  The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower in form and substance
reasonably satisfactory to the Administrative

 

52

--------------------------------------------------------------------------------


 

Agent certifying that there does not exist any action, suit, investigation,
litigation or proceeding pending or (to the knowledge of the Loan Parties)
threatened against any Loan Party in any court or before any arbitrator or
Governmental Authority (other than the Chapter 11 Cases and any action, suit,
investigation or proceeding arising from the commencement and continuation of
the Chapter 11 Cases or the consequences that would normally result from the
commencement and continuation of a chapter 11 case) that is not stayed and would
reasonably be expected to result in a Material Adverse Effect.

 

(k)           Approvals and Consents.  The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower in form and
substance reasonably satisfactory to the Administrative Agent certifying that
all necessary governmental and third party consents and approvals necessary in
connection with the DIP Facility and the transactions contemplated hereunder
have been obtained (without the imposition of any materially adverse conditions
that are not reasonably acceptable to the Administrative Agent) and remain in
effect; and no material applicable law or regulation shall prevent the Loan
Parties’ performance of their obligations under the DIP Facility or the
transactions contemplated hereby.

 

(l)            Patriot Act.  Each Lender who has requested the same at least ten
(10) Business Days prior to the Closing Date shall have received, at least three
(3) Business Days prior to the Closing Date, “know your customer” and similar
information.

 

(m)          Existing Credit Agreement.  All outstanding accrued and unpaid
principal and interest and fees outstanding under the Existing Credit Agreement
on the Petition Date shall have been paid in full in cash other than as
contemplated pursuant to Section 2.01(a).

 

(n)           Perfected Security Interest.  The Administrative Agent for the
benefit of the Secured Parties shall have a valid and perfected security
interest in substantially all of the assets of the Loan Parties pursuant to the
Interim Order.

 

(o)           Closing Date Liquidity.  The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower in form and
substance reasonably satisfactory to the Administrative Agent certifying that
after giving effect to any Loans made (or deemed made) and Letters of Credit
issued (or deemed issued) as of the Closing Date and any payments required to be
made on the Closing Date, the Borrower has Liquidity of not less than $300.0
million on the Closing Date.

 

(p)           Restructuring Support Agreement.  The Administrative Agent shall
have received the Restructuring Support Agreement, which shall be in full force
and effect.

 

(q)           Secretary’s Certificates.  The Administrative Agent shall have
received a certificate of a Responsible Officer of each Loan Party setting forth
(i) resolutions of its board of directors or other appropriate governing body
with respect to the authorization of such Loan Party to execute and deliver the
Loan Documents to which it is a party and to enter into the transactions
contemplated in those documents, (ii) the officers of such Loan Party (A) who
are authorized to sign the Loan Documents to which such Loan Party is a party
and (B) who will, until replaced by another officer or officers duly authorized
for that purpose, act as its representative for the purposes of signing
documents and giving notices and other communications in connection with this
Agreement and the transactions contemplated hereby, (iii) specimen signatures of
such authorized officers and (iv) the articles or certificate of incorporation
and by-laws or other applicable organizational documents of such Loan Party,
certified by a Responsible Officer as being true and complete.  The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from such Loan Party
to the contrary.

 

53

--------------------------------------------------------------------------------


 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.  Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.02)
at or prior to 2:00 p.m., New York City time, on the date that is sixty (60)
days after the Petition Date or, if the Petition Date has not occurred by
August 16, 2016, August 16, 2016 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).

 

Section 6.02          Each Credit Event.  The obligation of each Lender to make
a Loan on the occasion of any Borrowing or of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit (each such obligation, a “Credit Event”),
is subject to the satisfaction of the following conditions:

 

(a)           After giving effect to the funding of such Loan (or the issuance,
renewal or extension of such Letter of Credit), there shall exist no Default or
Event of Default under the Loan Documents.

 

(b)           The representations and warranties of the Loan Parties in the Loan
Documents shall be true and correct in all material respects (other than any
such representation and warranty that by its terms refers to a specified earlier
date, in which case, on and as of the date of such Loan or extension of Letter
of Credit, such representation and warranty shall continue to be true and
correct in all material respects as of such specified earlier date).

 

(c)           The making of such Loan (or the issuance, renewal or extension of
any Letter of Credit) shall not violate any Governmental Requirement and shall
not be enjoined, temporarily, preliminarily or permanently.

 

(d)           (i) During the Interim Period, the Interim Order shall be in full
force and effect and shall not have been vacated, reversed, modified, amended or
stayed in any respect without the consent of the Majority Lenders or (ii) for
any Credit Event occurring on or after the Final Order Entry Deadline, the Final
Order, shall have been entered by the Bankruptcy Court and shall be in full
force and effect and shall not have been vacated, reversed, modified, amended or
stayed in any respect without the consent of the Majority Lenders.

 

(e)           The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit (or an
amendment, extension or renewal of a Letter of Credit) in accordance with
Section 2.08(b), as applicable.

 

Each request for such Borrowing or for the issuance, amendment, renewal or
extension of any Letter of Credit shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
Sections 6.02(a) through (d).

 

ARTICLE VII
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

Section 7.01          Organization; Powers.  Subject to any restrictions arising
on account of the Borrower’s or any Subsidiaries’ status as a “debtor” under the
Bankruptcy Code and entry of the DIP Order, each of the Borrower and the
Restricted Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority, and has all material governmental licenses, authorizations,
consents and approvals necessary, to own its

 

54

--------------------------------------------------------------------------------


 

assets and to carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such power, authority,
licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.

 

Section 7.02          Authority; Enforceability.  Subject to entry of the DIP
Order and subject to any restrictions arising on account of the Borrower’s or
any Subsidiaries’ status as a “debtor” under the Bankruptcy Code, the
Transactions are within the Borrower’s and each Guarantor’s constituent powers
and have been duly authorized by all necessary corporate, limited liability
company or partnership, and, if required, stockholder action (including, without
limitation, any action required to be taken by any class of directors of the
Borrower, whether interested or disinterested, in order to ensure the due
authorization of the Transactions).  Each Loan Document to which a Loan Party is
a party has been duly executed and delivered by the Borrower and such Guarantor
and constitutes a legal, valid and binding obligation of the Borrower and such
Guarantor, as applicable, enforceable in accordance with its terms, subject to
entry of the DIP Order and subject to any restrictions arising on account of the
Borrower’s or any Subsidiaries’ status as a “debtor” under the Bankruptcy Code
and further subject to other applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

Section 7.03          Approvals; No Conflicts.  Subject to entry of the DIP
Order and the Hedging Order, the Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person, nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the Transactions,
except such as have been obtained or made and are in full force and effect other
than (i) the recording and filing of the Security Instruments as required by
this Agreement and the applicable DIP Order and (ii) those third party approvals
or consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any Restricted Subsidiary or any
order of any Governmental Authority, (a) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Borrower or
any Restricted Subsidiary or its Properties, or give rise to a right thereunder
to require any payment to be made by the Borrower or such Restricted Subsidiary
and (b) will not result in the creation or imposition of any Lien on any
Property of the Borrower or any Restricted Subsidiary (other than the Liens
created by the Loan Documents).

 

Section 7.04          Financial Condition; No Material Adverse Effect.

 

(a)           The Borrower has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2015, reported
on by Deloitte & Touche LLP, independent public accountants, and (ii) as of and
for the fiscal quarter and the portion of the fiscal year ended March 31, 2016. 
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its Consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the unaudited quarterly financial statements.

 

(b)           Since March 31, 2016, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the

 

55

--------------------------------------------------------------------------------


 

Borrower and its Restricted Subsidiaries has been conducted only in the ordinary
course consistent with past business practices.

 

(c)           Neither the Borrower nor any Restricted Subsidiary has on the date
hereof any material Indebtedness (including Disqualified Capital Stock) or any
contingent liabilities, off-balance sheet liabilities or partnerships,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments (other than the Gas
Balancing Obligations and the Swap Agreements listed on Schedule 7.20) which are
not referred to or reflected or provided for in the Financial Statements.

 

(d)           The Borrower has heretofore furnished to the Lenders its pro forma
consolidated balance sheet as of the Closing Date after giving pro forma effect
to the transactions contemplated by this Agreement, including the repayment of
the Existing Credit Agreement.  Such pro forma balance sheet presents fairly, in
all material respects, the pro forma balance sheet of the Borrower and its
Consolidated Subsidiaries as of such date in accordance with GAAP.

 

Section 7.05          Litigation.

 

(a)           Subject to any restrictions arising on account of the Borrower’s
or any Subsidiaries’ status as a “debtor” under the Bankruptcy Code and except
as set forth on Schedule 7.05, there are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any Restricted Subsidiary (i) not fully covered by insurance
(except for normal deductibles) as to which there is a reasonable possibility of
an adverse determination that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or is not otherwise subject to the automatic stay as a result of the
Chapter 11 Cases or (ii) that involve any Loan Document or the Transactions.

 

(b)           Since the date of this Agreement, there has been no change in the
status of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

Section 7.06          Environmental Matters.  Except as could not be reasonably
expected to have a Material Adverse Effect (or with respect to (b), (c), (d) and
(e) below, where the failure to take such actions could not be reasonably
expected to have a Material Adverse Effect):

 

(a)           neither any Property of the Borrower or any Restricted Subsidiary
nor the operations conducted thereon violate any order or requirement of any
court or Governmental Authority or any Environmental Laws.

 

(b)           no Property of the Borrower or any Restricted Subsidiary nor the
operations currently conducted thereon or, to the knowledge of the Borrower, by
any prior owner or operator of such Property or operation, are in violation of
or subject to any existing, pending or threatened action, suit, investigation,
inquiry or proceeding by or before any court or Governmental Authority or to any
remedial obligations under Environmental Laws.

 

(c)           all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of the Borrower and each Restricted
Subsidiary, including, without limitation, past or present treatment, storage,
disposal or release of a hazardous substance, oil and gas waste or solid waste
into the environment, have

 

56

--------------------------------------------------------------------------------


 

been duly obtained or filed, and the Borrower and each Restricted Subsidiary are
in compliance with the terms and conditions of all such notices, permits,
licenses and similar authorizations.

 

(d)           all hazardous substances, solid waste and oil and gas waste, if
any, generated at any and all Property of the Borrower or any Restricted
Subsidiary have in the past been transported, treated and disposed of in
accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and, to
the knowledge of the Borrower, all such transport carriers and treatment and
disposal facilities have been and are operating in compliance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment, and are not the subject of any existing,
pending or threatened action, investigation or inquiry by any Governmental
Authority in connection with any Environmental Laws.

 

(e)           the Borrower has taken all steps reasonably necessary to determine
and has determined that no oil, hazardous substances, solid waste or oil and gas
waste, have been disposed of or otherwise released and there has been no
threatened release of any oil, hazardous substances, solid waste or oil and gas
waste on or to any Property of the Borrower or any Restricted Subsidiary except
in compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment.

 

(f)            to the extent applicable, all Property of the Borrower and each
Restricted Subsidiary currently satisfies all design, operation, and equipment
requirements imposed by the OPA, and the Borrower does not have any reason to
believe that such Property, to the extent subject to the OPA, will not be able
to maintain compliance with the OPA requirements during the term of this
Agreement.

 

(g)           neither the Borrower nor any Restricted Subsidiary has any known
contingent liability or Remedial Work in connection with any release or
threatened release of any oil, hazardous substance, solid waste or oil and gas
waste into the environment.

 

Section 7.07          Compliance with the Laws; No Defaults.

 

(a)           Each of the Borrower and each Restricted Subsidiary is in
compliance with all Governmental Requirements applicable to it or its Property
and all agreements and other instruments binding upon it or its Property, and,
subject to any restrictions arising on account of the Borrower’s or any
Subsidiaries’ status as a “debtor” under the Bankruptcy Code, possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

(b)           No Default has occurred and is continuing.

 

Section 7.08          Investment Company Act.  Neither the Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.

 

Section 7.09          Taxes.  Each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with
GAAP, (b) to the extent otherwise excused or prohibited by the Bankruptcy Code
and not otherwise authorized by the Bankruptcy Court or (c) to the extent that
the

 

57

--------------------------------------------------------------------------------


 

failure to do so could not reasonably be expected to result in a Material
Adverse Effect.  The charges, accruals and reserves on the books of the Borrower
and its Subsidiaries in respect of Taxes and other governmental charges are, in
the reasonable opinion of the Borrower, adequate.  No Tax Lien has been filed
and, to the knowledge of the Borrower, no claim is being asserted with respect
to any such Tax or other such governmental charge.

 

Section 7.10          ERISA.  Except to the extent excused by the Bankruptcy
Code or as a result of the filing of the Chapter 11 Cases:

 

(a)           Except as could not reasonably be expected to result in a Material
Adverse Effect, the Borrower, the Subsidiaries and each ERISA Affiliate have
complied in all respects with ERISA and, where applicable, the Code regarding
each Plan.

 

(b)           Except as could not reasonably be expected to result in a Material
Adverse Effect, each Plan is, and has been, established and maintained in
substantial compliance with its terms, ERISA and, where applicable, the Code.

 

(c)           Except as could not reasonably be expected to result in a Material
Adverse Effect, no act, omission or transaction has occurred which could result
in imposition on the Borrower, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary
duty liability damages under section 409 of ERISA.

 

(d)           Except as could not reasonably be expected to result in a Material
Adverse Effect, full payment when due has been made of all amounts which the
Borrower, the Subsidiaries or any ERISA Affiliate is required under the terms of
each Plan or applicable law to have paid as contributions to such Plan as of the
date hereof.

 

(e)           Neither the Borrower nor any of the Subsidiaries sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by the Borrower or a Subsidiary in its sole discretion at any time
without any material liability other than the payment of accrued benefits under
such plan.

 

(f)            Neither the Borrower, the Subsidiaries nor any ERISA Affiliate
sponsors, maintains or contributes to, or has at any time in the six-year period
preceding the date hereof sponsored, maintained or contributed to, any employee
pension benefit plan, as defined in section 3(2) of ERISA, that is subject to
Title IV of ERISA, section 302 of ERISA or section 412 of the Code.

 

Section 7.11          Disclosure; No Material Misstatements.  None of the
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower or any Restricted Subsidiary to the Administrative
Agent or any Lender or any of their Affiliates in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or under any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time (it being understood that actual results may vary
from the projected financial information).  Other than as set forth in the DIP
Order, there is no

 

58

--------------------------------------------------------------------------------


 

fact peculiar to the Borrower or any Restricted Subsidiary which could
reasonably be expected to have a Material Adverse Effect or in the future is
reasonably likely to have a Material Adverse Effect and which has not been set
forth in this Agreement or the Loan Documents or the other documents,
certificates and statements furnished to the Administrative Agent or the Lenders
by or on behalf of the Borrower or any Restricted Subsidiary on the date hereof
in connection with the transactions contemplated hereby.  No statements or
conclusions exist in any Reserve Report which are based upon or include
misleading information or which fail to take into account material information
regarding the matters reported therein to the extent such misstatement,
misleading information or failure could reasonably be expected to have a
Material Adverse Effect.

 

Section 7.12          Insurance.  The Borrower has, and has caused all its
Restricted Subsidiaries to have, (a) all insurance policies sufficient for the
compliance by each of them with all material Governmental Requirements and all
material agreements and (b) insurance coverage in at least amounts and against
such risk (including, without limitation, public liability) that are usually
insured against by companies similarly situated and engaged in the same or a
similar business for the assets and operations of the Borrower and its
Restricted Subsidiaries.  The Administrative Agent and the Lenders have been
named as additional insureds in respect of such liability insurance policies and
the Administrative Agent has been named as loss payee with respect to Property
loss insurance.

 

Section 7.13          Restriction on Liens.  Subject to any restrictions arising
on account of the Borrower’s or any Subsidiaries’ status as a “debtor” under the
Bankruptcy Code, neither the Borrower nor any of the Restricted Subsidiaries is
a party to any material agreement or arrangement (other than Capital Leases
creating Liens permitted by Section 9.03(c), but then only on the Property
subject of such Capital Lease, and), or, other than as a result of the Chapter
11 Cases, subject to any order, judgment, writ or decree, which either restricts
or purports to restrict its ability to grant Liens to the Administrative Agent
and the Lenders on or in respect of their Properties to secure the Secured
Obligations and the Loan Documents.

 

Section 7.14          Subsidiaries.  Except as set forth on Schedule 7.14 or as
disclosed in writing to the Administrative Agent (which shall promptly furnish a
copy to the Lenders), which shall be a supplement to Schedule 7.14, the Borrower
has no Subsidiaries and the Borrower has no Foreign Subsidiaries.  Schedule
7.14, as may be supplemented from time to time, identifies each Subsidiary as
either Restricted or Unrestricted, and each Restricted Subsidiary on such
schedule is a Wholly-Owned Subsidiary.

 

Section 7.15          Location of Business and Offices.  The Borrower’s
jurisdiction of organization is Delaware; the name of the Borrower as listed in
the public records of its jurisdiction of organization is Halcón Resources
Corporation; and the organizational identification number of the Borrower in its
jurisdiction of organization is 3761452 (or, in each case, as set forth in a
notice delivered to the Administrative Agent pursuant to Section 8.01(n) in
accordance with Section 12.01).  The Borrower’s principal place of business and
chief executive offices are located at the address specified in Section 12.01
(or as set forth in a notice delivered pursuant to Section 8.01(n) and
Section 12.01(c)).  Each Restricted Subsidiary’s jurisdiction of organization,
name as listed in the public records of its jurisdiction of organization,
organizational identification number in its jurisdiction of organization, and
the location of its principal place of business and chief executive office is
stated on Schedule 7.14 (or as set forth in a notice delivered pursuant to
Section 8.01(n)).

 

Section 7.16          Properties; Titles, Etc.  Other than as a result of the
Chapter 11 Cases and subject to any necessary order or authorization of the
Bankruptcy Court:

 

59

--------------------------------------------------------------------------------


 

(a)           Each of the Borrower and the Restricted Subsidiaries has good and
defensible title to the Oil and Gas Properties evaluated in the most recently
delivered Reserve Report and good title to all its other personal Properties, in
each case, free and clear of all Liens except Liens permitted by Section 9.03. 
After giving full effect to the Excepted Liens, the Borrower or the Restricted
Subsidiary specified as the owner owns the net interests in production
attributable to the Hydrocarbon Interests as reflected in the most recently
delivered Reserve Report, and the ownership of such Properties shall not in any
material respect obligate the Borrower or such Restricted Subsidiary to bear the
costs and expenses relating to the maintenance, development and operations of
each such Property in an amount in excess of the working interest of each
Property set forth in the most recently delivered Reserve Report that is not
offset by a corresponding proportionate increase in the Borrower’s or such
Restricted Subsidiary’s net revenue interest in such Property.

 

(b)           All material leases and agreements necessary for the conduct of
the business of the Borrower and the Restricted Subsidiaries are valid and
subsisting, in full force and effect, and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases, which could
reasonably be expected to have a Material Adverse Effect.

 

(c)           The rights and Properties presently owned, leased or licensed by
the Borrower and the Restricted Subsidiaries including, without limitation, all
easements and rights of way, include all rights and Properties necessary to
permit the Borrower and the Restricted Subsidiaries to conduct their business in
all material respects in the same manner as its business has been conducted
prior to the date hereof.

 

(d)           All of the Properties of the Borrower and the Restricted
Subsidiaries which are reasonably necessary for the operation of their
businesses are in good working condition and are maintained in accordance with
prudent business standards, except for any such failure to maintain such
Properties, individually or in the aggregate, that could not reasonably be
expected to result in a Material Adverse Effect.

 

(e)           The Borrower and each Restricted Subsidiary owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
Property material to its business, and the use thereof by the Borrower and such
Restricted Subsidiary does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.  The Borrower
and its Restricted Subsidiaries either own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps, interpretations and other technical information used
in their businesses as presently conducted, subject to the limitations contained
in the agreements governing the use of the same, which limitations are customary
for companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

 

Section 7.17          Maintenance of Properties.  Subject to any necessary order
or authorization of the Bankruptcy Court and except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
Oil and Gas Properties (and Properties unitized therewith) of the Borrower and
its Restricted Subsidiaries have been maintained, operated and developed in a
good and workmanlike manner and in conformity with all Governmental Requirements
and in conformity with the provisions of all leases, subleases or other
contracts comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries.  Specifically in connection with the foregoing, except
for those as could not be reasonably

 

60

--------------------------------------------------------------------------------


 

expected to have a Material Adverse Effect, (i) no Oil and Gas Property of the
Borrower or any Restricted Subsidiary is subject to having allowable production
reduced below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (ii) none of the wells comprising a part of the Oil
and Gas Properties (or Properties unitized therewith) of the Borrower or any
Restricted Subsidiary is deviated from the vertical more than the maximum
permitted by Governmental Requirements, and such wells are, in fact, bottomed
under and are producing from, and the well bores are wholly within, the Oil and
Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties) of the Borrower or such Restricted
Subsidiary.  Subject to any necessary order or authorization of the Bankruptcy
Court, all pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by the Borrower
or any of its Restricted Subsidiaries that are necessary to conduct normal
operations are being maintained in a state adequate to conduct normal
operations, and with respect to such of the foregoing which are operated by the
Borrower or any of its Restricted Subsidiaries, in a manner consistent with the
Borrower’s or its Restricted Subsidiaries’ past practices (other than those the
failure of which to maintain in accordance with this Section 7.17 could not
reasonably be expected to have a Material Adverse Effect).

 

Section 7.18          Gas Imbalances, Prepayments.  Except as set forth on
Schedule 7.18 or on the most recent certificate delivered pursuant to
Section 8.12(c), on a net basis there are no gas imbalances, take or pay or
other prepayments which would require the Borrower or any of its Restricted
Subsidiaries to deliver Hydrocarbons produced from the Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor
exceeding a volume equal to 2% of the total proved reserves (on an mcf
equivalent basis) set forth in the most recently delivered Reserve Report in the
aggregate.

 

Section 7.19          Marketing of Production.  Except for contracts listed and
in effect on the date hereof on Schedule 7.19, and thereafter either disclosed
in writing to the Administrative Agent or included in the most recently
delivered Reserve Report (with respect to all of which contracts the Borrower
represents that it or its Restricted Subsidiaries are receiving a price for all
production sold thereunder which is computed substantially in accordance with
the terms of the relevant contract and are not having deliveries curtailed
substantially below the subject Property’s delivery capacity), no material
agreements exist which are not cancelable on 60 days’ notice or less without
penalty or detriment for the sale of production from the Borrower’s or its
Restricted Subsidiaries’ Hydrocarbons (including, without limitation, calls on
or other rights to purchase production, whether or not the same are currently
being exercised) that (a) pertain to the sale of production at a fixed price and
(b) have a maturity or expiry date of longer than six (6) months from the date
hereof.

 

Section 7.20          Swap Agreements.  Schedule 7.20, as of the date hereof,
and after the date hereof, each report required to be delivered by the Borrower
pursuant to Section 8.01(f), sets forth, a true and complete list of all Swap
Agreements of the Borrower and each Restricted Subsidiary, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), all credit support agreements relating thereto (including
any margin required or supplied) and the counterparty to each such agreement.

 

Section 7.21          Use of Loans and Letters of Credit.  The proceeds of the
Loans and the Letters of Credit shall be used (or shall be deemed to be used) to
(a) refund, refinance and replace the Existing Loans and Existing Letters of
Credit outstanding on the Petition Date, (b) to provide for working capital and
other general corporate purposes, including capital expenditures and any
interest payments under the Second Lien Notes as and to the extent set forth in
the Interim Order and/or the Final Order, as applicable, and in accordance with
the Budget and (c) for fees and expenses related to the Transactions in
accordance with the Budget.  Notwithstanding anything to the contrary, no
portion of the Loans or the DIP Collateral

 

61

--------------------------------------------------------------------------------


 

(including any cash collateral) shall be used (i) to challenge the validity,
perfection, priority, extent or enforceability of the obligations under the DIP
Facility, the Exit Facility or the facility under the Existing Credit Agreement,
(ii) to investigate or assert any other claims or causes of action against the
Administrative Agent, the Arrangers, any other agent or any Lender with respect
to any holder of any such obligations, except as agreed by the Administrative
Agent and provided in the DIP Order with respect to any investigation regarding
the facility under the Existing Credit Agreement or (iii) for any act which has
the effect of materially or adversely modifying or compromising the rights and
remedies of the Administrative Agent or the Lenders or any such party with
respect to the DIP Facility, the Exit Facility or any Loan Document (as defined
in the Existing Credit Agreement). The Borrower and its Subsidiaries are not
engaged principally, or as one of its or their important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying margin stock (within the meaning of Regulation
T, U or X of the Board).  No part of the proceeds of any Loan or Letter of
Credit will be used for any purpose which violates the provisions of Regulations
T, U or X of the Board.

 

Section 7.22          [Reserved].

 

Section 7.23          Money Laundering.  The operations of the Borrower and its
Subsidiaries are and have been conducted at all times in material compliance
with applicable financial recordkeeping and reporting requirements including
those of the Bank Secrecy Act, as amended by the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), and the
applicable anti-money laundering statutes of jurisdictions where the Borrower
and its Subsidiaries conduct business, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”),
and no material action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Borrower
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Borrower, threatened.

 

Section 7.24          Foreign Corrupt Practices.  Neither the Borrower nor any
of its Subsidiaries, nor to the knowledge of any Loan Party, any director,
officer, agent, or employee of the Borrower or any of its Subsidiaries is aware
of or has taken any action, directly or indirectly, that would result in a
material violation by such Persons of the FCPA, including without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA; and, the Borrower and its Subsidiaries have conducted their business in
material compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

Section 7.25          Anti-Corruption Laws; Sanctions; OFAC.

 

(a)           The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with applicable
Anti-Corruption Laws and applicable Sanctions.

 

(b)           The Borrower, its Subsidiaries, their respective officers and
employees and, to the knowledge of the Borrower, its directors and agents are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in any Loan Party being designated as a Sanctioned Person.

 

62

--------------------------------------------------------------------------------


 

(c)           None of (i) the Borrower, any Subsidiary or to the knowledge of
any Loan Party any of their respective directors, officers or employees, or
(ii) to the knowledge of the Borrower, any agent of the Borrower that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  The Borrower will not directly or,
to its knowledge, indirectly use the proceeds from the Loans or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other Person, for the purpose of financing the activities of any
Person currently subject to any applicable Sanctions.

 

Section 7.26          EEA Financial Institutions.  Neither the Borrower nor any
of its Restricted Subsidiaries is an EEA Financial Institution.

 

ARTICLE VIII
AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

 

Section 8.01          Financial Statements; Other Information.  The Borrower
will furnish to the Administrative Agent and each Lender:

 

(a)           Annual Financial Statements.  As soon as available, but in any
event in accordance with then applicable law and not later than ninety (90) days
after the end of each fiscal year of the Borrower, its audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
independent public accountants of recognized national standing to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.

 

(b)           Quarterly Financial Statements.  As soon as available, but in any
event in accordance with then applicable law and not later than forty-five (45)
days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.

 

(c)           Monthly Operating Reports.  Substantially concurrently with the
filing thereof with the Bankruptcy Court, the monthly operating report of the
Debtors required to be filed with the Bankruptcy Court.

 

(d)           Certificate of Financial Officer — Compliance.  Concurrently with
any delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with

 

63

--------------------------------------------------------------------------------


 

respect thereto, (ii) certifying that the Borrower has been in compliance with
Section 9.01 at such times as required therein and in connection therewith,
setting forth reasonably detailed calculations demonstrating compliance with
Section 9.01 and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 7.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate.

 

(e)           Certificate of Financial Officer — Consolidating Information.  If,
at any time, all of the Consolidated Subsidiaries of the Borrower are not
Consolidated Restricted Subsidiaries, then concurrently with any delivery of
financial statements under Section 8.01(a) or Section 8.01(b), a certificate of
a Financial Officer setting forth consolidating spreadsheets that show all
Consolidated Unrestricted Subsidiaries and the eliminating entries, in such form
as would be presentable to the auditors of the Borrower.

 

(f)            Certificate of Financial Officer — Swap Agreements.  Concurrently
with any delivery of any Reserve Report or at such other times as may be
reasonably requested by the Administrative Agent, a certificate of a Financial
Officer, in form and substance satisfactory to the Administrative Agent, setting
forth as of the last Business Day of the calendar month preceding the delivery
of such Reserve Report, a true and complete list of all Swap Agreements of the
Borrower and each Restricted Subsidiary, the material terms thereof (including
the type, term, effective date, termination date and notional amounts or
volumes), any new credit support agreements relating thereto not listed on
Schedule 7.20, any margin required or supplied under any credit support
document, and the counterparty to each such agreement.

 

(g)           Certificate of Insurer — Insurance Coverage.  Concurrently with
any delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.

 

(h)           Other Accounting Reports.  Promptly upon receipt thereof, a copy
of each other material report or opinion submitted to the Borrower or any of its
Subsidiaries by independent accountants in connection with any annual, interim
or special audit made by them of the books of the Borrower or any such
Subsidiary, and a copy of any response by the Borrower or any such Subsidiary,
or the Board of Directors of the Borrower or any such Subsidiary, to such
material report or opinion.

 

(i)            SEC and Other Filings; Reports to Shareholders.  Promptly after
the same become publicly available, and upon the request of the Lenders, copies
of all periodic and other reports, proxy statements and other materials filed by
the Borrower or any Subsidiary with the SEC, or with any national securities
exchange and distributed by the Borrower to its shareholders.  Documents
required to be delivered pursuant to Sections 8.01(a), 8.01(b) and this
8.01(i) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which the Administrative Agent receives
notice from the Borrower, electronically or in writing, that such documents have
been posted to EDGAR and/or on its home page on the worldwide web (or such other
free, publicly-accessible internet database that may be established and
maintained by the SEC as a substitute for, or successor to, EDGAR).

 

(j)            Notices Under Material Instruments.  Promptly after the
furnishing thereof, copies of any financial statement, report or notice
furnished to or by any Person pursuant to the terms of any preferred stock
designation, indenture, loan or credit or other similar agreement, other than
this Agreement and not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 8.01.

 

64

--------------------------------------------------------------------------------


 

(k)           Lists of Purchasers.  Concurrently with the delivery of the annual
financial statements in accordance with Section 8.01(a), a list of Persons who
purchased at least 70% of the aggregate production of Hydrocarbons from the
Borrower and its Restricted Subsidiaries during the year presented in such
annual financial statements.

 

(l)            Notice of Sales of Oil and Gas Properties.  In the event the
Borrower or any Restricted Subsidiary intends to sell, transfer, assign or
otherwise dispose of at least $10.0 million worth of any Oil and Gas Properties
or any Equity Interests in any Restricted Subsidiary in accordance with
Section 9.13, prior written notice of such disposition, the price thereof and
the anticipated date of closing.

 

(m)          Notice of Casualty Events.  Prompt written notice, and in any event
within three (3) Business Days after the Borrower obtains knowledge of the
occurrence of any Casualty Event or the commencement of any action or proceeding
that could reasonably be expected to result in a Casualty Event in respect of
Property having a fair market value prior to such Casualty Event in excess of
$10.0 million.

 

(n)           Information Regarding Borrower and Guarantors.  Prompt written
notice (and in any event within ten (10) days after the occurrence) of any
change (i) in the Borrower or any Guarantor’s corporate name or in any trade
name used to identify such Person in the conduct of its business or in the
ownership of its Properties, (ii) in the location of the Borrower or any
Guarantor’s chief executive office or principal place of business, (iii) in the
Borrower or any Guarantor’s identity or corporate structure or in the
jurisdiction in which such Person is incorporated or formed, (iv) in the
Borrower or any Guarantor’s jurisdiction of organization or such Person’s
organizational identification number in such jurisdiction of organization, and
(v) in the Borrower or any Guarantor’s federal taxpayer identification number.

 

(o)           Production Report and Lease Operating Statements.  Within sixty
(60) days after the end of each fiscal quarter, a report setting forth, for each
calendar month during the then current fiscal year to the end of such fiscal
quarter on a production date basis, the volume of production and sales
attributable to production for which cash activity has been recorded (and the
prices at which such sales were made and the revenues derived from such sales)
for each such calendar month from the Oil and Gas Properties, and setting forth
the related ad valorem, severance and production taxes and lease operating
expenses attributable thereto and incurred for each such calendar month.

 

(p)           Notices of Certain Changes.  Promptly, but in any event within
thirty (30) days after the execution thereof, copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other organic document of the
Borrower or any Restricted Subsidiary.

 

(q)           Swap Agreement Projections.  No later than forty-five (45) days
after the end of each fiscal quarter, the Borrower shall either (i) certify,
represent and warrant that the internally forecasted production from the Oil and
Gas Properties of the Borrower and the Restricted Subsidiaries for all months in
which the Borrower or one of its Restricted Subsidiaries has Swap Agreements
equals or exceeds their prior month’s production of each of crude oil and
natural gas, calculated separately, or (ii) deliver an additional detailed
forecasted production of each of crude oil and natural gas, calculated
separately, for the next 48 months or if any Swap Agreements have a tenor in
excess of 48 months, for a period corresponding to the tenor of such Swap
Agreements.

 

(r)            13-Week Projections; Variance Reports. (i) On the third Business
Day after each Testing Date, the Borrower shall provide to the Administrative
Agent and the Lenders (A) an updated 13-week Projection solely for reporting
purposes, covering the subsequent thirteen-weeks and (B) a Variance

 

65

--------------------------------------------------------------------------------


 

Report and (ii) no later than one week prior to the end of the thirteen-week
period covered by the then effective Budget the Borrower shall provide to the
Administrative Agent and the Lenders, (A) an updated Budget and (B) a
certificate of a Financial Officer of the Borrower stating that such Budget has
been prepared on a reasonable basis and in good faith and is based on
assumptions believed by the Borrower to be reasonable at the time made and from
the best information then available to the Borrower in connection therewith
(such certificate a “Budget Certificate”).

 

(s)            Motions, etc. To the extent reasonably practicable at least one
day prior to, and in any event no later than the day after, such filing or
distribution, copies of all pleadings and motions to be filed by or on behalf of
the Borrower or any of the Guarantors with the Bankruptcy Court or the United
States Trustee in the Chapter 11 Cases, or to be distributed by or on behalf of
the Borrower or any of the Guarantors to any official committee appointed in the
Chapter 11 Cases (other than emergency pleadings or motions where, despite such
Debtor’s commercially reasonable efforts, such one-day notice is impracticable);
provided that copies of pleadings and motions to be so filed by or on behalf of
the Borrower or any of the Guarantors to the extent directly relating to this
Agreement or any other Loan Documents, including, without limitation, any
amendment, modification or supplement to this Agreement (or a waiver of the
provisions thereof) or any other matter adversely affecting the liens, claims or
rights of the Lenders under this Agreement or any other Loan Document in any
material respect shall be delivered to the Administrative Agent and counsel to
the Administrative Agent at least one day prior to such filing.

 

(t)            Other Requested Information.  Promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of the Borrower or any Subsidiary (including, without
limitation, any Plan and any reports or other information required to be filed
by the Borrower or any of the Subsidiaries under ERISA in respect of any Plan),
or compliance with the terms of this Agreement or any other Loan Document, as
the Administrative Agent or any Lender may reasonably request.

 

(u)           Delivery of Information Electronically.  Notices to the
Administrative Agent and the Lenders under this Section 8.01 may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent, including broadcast email to the Lenders that the
available information has been made available to the Lenders on either the
Borrower’s IntraLinks page or the Borrower’s website as notified by the Borrower
from time to time.

 

Section 8.02          Notices of Material Events.  The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:

 

(a)           the occurrence of any Default or Event of Default;

 

(b)           other than the Chapter 11 Cases, the filing or commencement of, or
the threat in writing of, any action, suit, proceeding, investigation or
arbitration by or before any arbitrator or Governmental Authority against or
affecting the Borrower or any Affiliate thereof not previously disclosed in
writing to the Lenders or any material adverse development in any action, suit,
proceeding, investigation or arbitration previously disclosed to the Lenders
that could reasonably be expected to be adversely determined and result in
liability not subject to the automatic stay in the Chapter 11 Cases and in
excess of $10.0 million or otherwise fully covered by insurance, subject to
normal deductibles; and

 

(c)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

66

--------------------------------------------------------------------------------


 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 8.03          Existence; Conduct of Business.  The Borrower will, and
will cause each Restricted Subsidiary to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business and maintain, if necessary, its qualification to
do business in each other jurisdiction in which its Oil and Gas Properties is
located or the ownership of its Properties requires such qualification, except
where the failure to so qualify could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 9.12.

 

Section 8.04          Payment of Obligations.  The Borrower will, and will cause
each Restricted Subsidiary to, pay its obligations, including Tax liabilities of
the Borrower and all of its Subsidiaries before the same shall become delinquent
or in default, except where (x) such payment is excused by, or is otherwise
prohibited by the provisions of the Bankruptcy Code or order of the Bankruptcy
Court or (y) (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Restricted Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect or result in the
seizure or levy of any Property of the Borrower or any Subsidiary.

 

Section 8.05          Performance of Obligations under Loan Documents.  Except
where such payment is excused by, or is otherwise prohibited by the provisions
of the Bankruptcy Code or order of the Bankruptcy Court, the Borrower will pay
the Loans according to the reading, tenor and effect thereof, and the Borrower
will, and will cause each Restricted Subsidiary to, do and perform every act and
discharge all of the obligations to be performed and discharged by them under
the Loan Documents, including, without limitation, this Agreement, at the time
or times and in the manner specified.

 

Section 8.06          Operation and Maintenance of Properties.  Subject to any
necessary order or authorization of the Bankruptcy Court, except for matters
that could not reasonably be expected to result in a Material Adverse Effect,
the Borrower, at its own expense, will, and will cause each Restricted
Subsidiary to:

 

(a)           operate its Oil and Gas Properties and other material Properties
or cause such Oil and Gas Properties and other material Properties to be
operated in a careful and efficient manner in accordance with the practices of
the industry and in compliance with all applicable contracts and agreements and
in compliance with all Governmental Requirements, including, without limitation,
applicable pro ration requirements and Environmental Laws, and all applicable
laws, rules and regulations of every other Governmental Authority from time to
time constituted to regulate the development and operation of Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom.

 

(b)           keep and maintain all Property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted
preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its Oil and Gas Properties and other
Properties, including, without limitation, all equipment, machinery and
facilities.

 

67

--------------------------------------------------------------------------------


 

(c)           promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and indebtedness accruing under the leases or other agreements
affecting or pertaining to its Oil and Gas Properties and will do all other
things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder.

 

(d)           promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards, the obligations required
by each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.

 

(e)           to the extent the Borrower is not the operator of any Property,
the Borrower shall use reasonable efforts to cause the operator to comply with
this Section 8.06.

 

Section 8.07          Insurance.  The Borrower will, and will cause each
Restricted Subsidiary to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.  The loss payable clauses or
provisions in said insurance policy or policies insuring any of the collateral
for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent and the Lenders as “additional insureds” and provide
that the insurer will use commercially reasonable efforts to give at least
thirty (30) days prior notice of any cancellation to the Administrative Agent,
but in any event not less than ten (10) days prior notice of such cancellation.

 

Section 8.08          Books and Records; Inspection Rights.  The Borrower will,
and will cause each Restricted Subsidiary to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each Restricted Subsidiary to, permit any representatives designated
by the Administrative Agent or any Lender, upon reasonable prior notice, to
visit and inspect its Properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times during normal
business hours and as often as reasonably requested.

 

Section 8.09          Compliance with Laws.  Subject to any necessary order or
authorization of the Bankruptcy Court:

 

(a)           The Borrower will, and will cause each Restricted Subsidiary to,
comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its Property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

(b)           The Borrower will maintain in effect and enforce policies and
procedures regarding compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

 

Section 8.10          Environmental Matters.

 

(a)           Subject to any necessary order or authorization of the Bankruptcy
Court, the Borrower shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each Subsidiary and each Subsidiary’s Properties
and operations to comply, with all applicable Environmental Laws, the breach of
which could be reasonably expected to have a Material Adverse Effect; (ii) not

 

68

--------------------------------------------------------------------------------


 

dispose of or otherwise release, and shall cause each Subsidiary not to dispose
of or otherwise release, any oil, oil and gas waste, hazardous substance, or
solid waste on, under, about or from any of the Borrower’s or its Subsidiaries’
Properties or any other Property to the extent caused by the Borrower’s or any
of its Subsidiaries’ operations except in compliance with applicable
Environmental Laws, the disposal or release of which could reasonably be
expected to have a Material Adverse Effect; (iii) timely obtain or file, and
shall cause each Subsidiary to timely obtain or file, all notices, permits,
licenses, exemptions, approvals, registrations or other authorizations, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Borrower’s or its Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other release of any oil, oil and gas waste, hazardous
substance or solid waste on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect; and
(v) establish and implement, and shall cause each Subsidiary to establish and
implement, such procedures as may be necessary to continuously determine and
assure that the Borrower’s and its Subsidiaries’ obligations under this
Section 8.10(a) are timely and fully satisfied, which failure to establish and
implement could reasonably be expected to have a Material Adverse Effect.

 

(b)           The Borrower will promptly, but in no event later than five
(5) days after the occurrence of a triggering event, notify the Administrative
Agent and the Lenders in writing of any threatened action, investigation or
inquiry by any Governmental Authority or any threatened demand or lawsuit by any
landowner or other third party against the Borrower or its Subsidiaries or their
Properties of which the Borrower has knowledge in connection with any
Environmental Laws (excluding routine testing and corrective action) if the
Borrower reasonably anticipates that such action will result in liability
(whether individually or in the aggregate) in excess of $25.0 million, not
otherwise subject to the automatic stay as a result of the Chapter 11 Cases or
not fully covered by insurance, subject to normal deductibles.

 

(c)           The Borrower will, and will cause each Subsidiary to, provide
environmental audits and tests in accordance with American Society of Testing
Materials standards upon request by the Administrative Agent and the Lenders and
no more than once per year in the absence of any Event of Default (or as
otherwise required to be obtained by the Administrative Agent or the Lenders by
any Governmental Authority), in connection with any future acquisitions of Oil
and Gas Properties or other Properties.

 

Section 8.11          Further Assurances.

 

(a)           The Borrower at its expense will, and will cause each Restricted
Subsidiary to, promptly execute and deliver to the Administrative Agent all such
other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower or any Restricted
Subsidiary, as the case may be, in the Loan Documents, including the Notes, if
requested, or to further evidence and more fully describe the collateral
intended as security for the Secured Obligations or to correct any omissions in
this Agreement or the Security Instruments, or to state more fully the
obligations secured therein, or to perfect, protect or preserve any Liens
created pursuant to this Agreement or any of the Security Instruments or the
priority thereof, or to make any recordings, file any notices or obtain any

 

69

--------------------------------------------------------------------------------


 

consents, all as may be reasonably necessary or appropriate, in the reasonable
discretion of the Administrative Agent, to ensure that the Administrative Agent,
on behalf of the Secured Parties, has a perfected security interest in
substantially all assets of the Loan Parties.  In addition, at the
Administrative Agent’s written request upon the occurrence and during the
continuance of an Event of Default, the Borrower, at its sole expense, shall
enter into any Security Instruments to evidence the Liens on the DIP Collateral
and provide any information so requested to identify any DIP Collateral,
including an updated Perfection Certificate, a customary “lease to well”
reconciliation schedule, list or similar item, exhibits to Mortgages in form and
substance reasonably satisfactory to the Administrative Agent (which such
exhibits shall be in recordable form for the applicable jurisdiction) or any
other information requested in connection with the identification of any DIP
Collateral, including without limitation, delivery of collateral documents,
including mortgages, for recordation with the applicable recording offices.

 

(b)           The Borrower hereby authorizes the Administrative Agent to file
one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Mortgaged Property without the signature of
the Borrower or any other Guarantor where permitted by law.  A carbon,
photographic or other reproduction of the Security Instruments or any financing
statement covering the Mortgaged Property or any part thereof shall be
sufficient as a financing statement where permitted by law.

 

Section 8.12          Reserve Reports.

 

(a)           On or before April 1st and October 1st of each year, the Borrower
shall furnish to the Administrative Agent and the Lenders a Reserve Report
evaluating the Oil and Gas Properties of the Borrower and its Subsidiaries as of
the immediately preceding December 31st and June 30th, as applicable.  The
Reserve Report as of December 31st of each year shall be prepared by one or more
Approved Petroleum Engineers, and the June 30th Reserve Report of each year
shall be prepared by or under the supervision of the chief engineer of the
Borrower who shall certify such Reserve Report to be true and accurate in all
material respects and to have been prepared in accordance with the procedures
used in the immediately preceding December 31st Reserve Report.

 

(b)           [Reserved].

 

(c)           With the delivery of each Reserve Report, the Borrower shall
provide to the Administrative Agent and the Lenders a Reserve Report Certificate
substantially in the form of Exhibit J from a Responsible Officer certifying
that in all material respects: (i) the information contained in the Reserve
Report and any other information delivered in connection therewith is true and
correct in all material respects, (ii) the Borrower or its Restricted
Subsidiaries owns good and defensible title to the Oil and Gas Properties
evaluated in such Reserve Report and such Properties are free of all Liens
except for Liens permitted by Section 9.03, (iii) except as set forth on an
exhibit to the certificate, on a net basis there are no gas imbalances, take or
pay or other prepayments in excess of the volume specified in Section 7.18 with
respect to its Oil and Gas Properties evaluated in such Reserve Report which
would require the Borrower or any Restricted Subsidiary to deliver Hydrocarbons
either generally or produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (iv) none of
their Oil and Gas Properties have been sold since the date of the last Reserve
Report was delivered except as set forth on an exhibit to the certificate, which
exhibit shall list all of its Oil and Gas Properties sold other than
Hydrocarbons sold in the ordinary course of business and in such detail as
reasonably required by the Administrative Agent, (v) attached to the certificate
is a list of all marketing agreements entered into subsequent to the later of
the date hereof or the most recently delivered Reserve Report which the Borrower
could reasonably be expected to have been obligated to list on Schedule 7.19 had
such agreement been in effect on the date hereof and (vi) attached thereto is a
schedule of the Oil and

 

70

--------------------------------------------------------------------------------


 

Gas Properties evaluated by such Reserve Report that are Mortgaged Properties
(the certificate described herein, the “Reserve Report Certificate”).

 

Section 8.13          Title Information.

 

(a)           On or before the delivery to the Administrative Agent and the
Lenders of each Reserve Report required by Section 8.12(a), to the extent
requested by Administrative Agent, the Borrower will deliver title information
in form and substance acceptable to the Administrative Agent covering enough of
the Oil and Gas Properties evaluated by such Reserve Report that were not
included in the immediately preceding Reserve Report, so that the Administrative
Agent shall have received, together with title information previously delivered
to the Administrative Agent, reasonably satisfactory title information on at
least 85% of the total value of the Oil and Gas Properties evaluated by such
Reserve Report.

 

(b)           If the Borrower has provided title information for additional
Properties under Section 8.13(a), the Borrower shall, within ninety (90) days
(or such longer period of time as may be acceptable to the Administrative Agent
in its sole discretion) of notice from the Administrative Agent that title
defects or exceptions exist with respect to such additional Properties, either
(i) cure any such title defects or exceptions (including defects or exceptions
as to priority) which are not permitted by Section 9.03 raised by such
information, (ii) substitute acceptable Mortgaged Properties with no title
defects or exceptions except for Excepted Liens (other than Excepted Liens
described in clauses (e), (g) and (h) of such definition) having an equivalent
value or (iii) deliver title information in form and substance acceptable to the
Administrative Agent so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, reasonably satisfactory title information on at least 85% of the total
value of the Oil and Gas Properties evaluated by such Reserve Report.

 

(c)           If the Borrower is unable to cure any title defect requested by
the Administrative Agent or the Lenders to be cured within the required period
of time or the Borrower does not comply with the requirements to provide
acceptable title information covering 85% of the Oil and Gas Properties
evaluated in the most recent Reserve Report, such default shall not be a
Default, but instead the Administrative Agent and/or the Required Lenders shall
have the right to exercise the following remedy in their sole discretion from
time to time, and any failure to so exercise this remedy at any time shall not
be a waiver as to future exercise of the remedy by the Administrative Agent or
the Lenders.  To the extent that the Administrative Agent or the Required
Lenders are not satisfied with title to any Mortgaged Property after the
required period of time has elapsed, such unacceptable Mortgaged Property shall
not count towards the 85% requirement.

 

Section 8.14          Additional Collateral; Additional Guarantors.

 

(a)           [Reserved].

 

(b)           In the event that any Unrestricted Subsidiary becomes a Debtor or
is a Material Domestic Subsidiary, the Borrower shall promptly cause such
Restricted Subsidiary to guarantee the Secured Obligations pursuant to the
Guaranty Agreement.  In connection with any such guaranty, the Borrower shall,
or shall cause such Subsidiary to, (A) execute and deliver a supplement to the
Guaranty Agreement executed by such Subsidiary, (B) pledge all of the Equity
Interests of such new Subsidiary (including, without limitation, delivery of
original stock certificates evidencing the Equity Interests of such Subsidiary,
together with an appropriate undated stock powers for each certificate duly
executed in

 

71

--------------------------------------------------------------------------------


 

blank by the registered owner thereof) and (C) execute and deliver such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.

 

(c)           In the event that the Borrower or any Domestic Subsidiary becomes
the owner of a Foreign Subsidiary which has total assets in excess of
$10.0 million, then the Borrower shall promptly, or shall cause such Domestic
Subsidiary to promptly, guarantee the Secured Obligations pursuant to the
Guaranty Agreement.  In connection with any such guaranty, the Borrower shall,
or shall cause such Domestic Subsidiary to, (i) execute and deliver a supplement
to the Guaranty Agreement, (ii) pledge 65% of all the voting Equity Interests of
such Foreign Subsidiary and 100% of the nonvoting Equity Interests of such
Foreign Subsidiary (including, without limitation, delivery of original stock
certificates evidencing such Equity Interests of such Foreign Subsidiary,
together with appropriate stock powers for each certificate duly executed in
blank by the registered owner thereof) and (iii) execute and deliver such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.

 

(d)           [Reserved].

 

Section 8.15          ERISA Compliance.  The Borrower will promptly furnish and
will cause the Subsidiaries to promptly furnish to the Administrative Agent
(i) promptly after the filing thereof with the United States Secretary of Labor
or the Internal Revenue Service, copies of each annual and other report with
respect to each Plan, other than a Multiemployer Plan, or any trust created
thereunder, and (ii) promptly upon becoming aware of the occurrence of any
“prohibited transaction,” as described in section 406 of ERISA or in section
4975 of the Code, in connection with any Plan, other than a Multiemployer Plan,
or any trust created thereunder, a written notice signed by the President or the
principal Financial Officer or the Subsidiary, as the case may be, specifying
the nature thereof, what action the Borrower or the Subsidiary is taking or
proposes to take with respect thereto, and, when known, any action taken or
proposed by the Internal Revenue Service or the Department of Labor with respect
thereto if such action could reasonably be expected to result in liability to
the Borrower, the Guarantors or their respective Subsidiaries (whether
individually of in the aggregate) in excess of $10.0 million.

 

Section 8.16          [Reserved].

 

Section 8.17          Unrestricted Subsidiaries.  The Borrower:

 

(a)           will cause the management, business and affairs of each of the
Borrower and its Restricted Subsidiaries to be conducted in such a manner
(including, without limitation, by keeping separate books of account, furnishing
separate financial statements of Unrestricted Subsidiaries to creditors and
potential creditors thereof and by not permitting Properties of the Borrower and
its respective Restricted Subsidiaries to be commingled) so that each
Unrestricted Subsidiary that is a corporation will be treated as a corporate
entity separate and distinct from Borrower and the Restricted Subsidiaries.

 

(b)           will not, and will not permit any of the Restricted Subsidiaries
to, incur, assume, guarantee or be or become liable for any Indebtedness of any
of the Unrestricted Subsidiaries.

 

(c)           will not permit any Unrestricted Subsidiary to hold any Equity
Interest in, or any Indebtedness of, the Borrower or any Restricted Subsidiary.

 

Section 8.18          Marketing Activities.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, engage in marketing activities for
any Hydrocarbons or enter into any contracts related thereto other than
(i) contracts for the sale of Hydrocarbons scheduled or reasonably estimated to

 

72

--------------------------------------------------------------------------------


 

be produced from their proved Oil and Gas Properties during the period of such
contract, (ii) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Borrower and its Restricted Subsidiaries that the Borrower or one of its
Restricted Subsidiaries has the right to market pursuant to joint operating
agreements, unitization agreements or other similar contracts that are usual and
customary in the oil and gas business and (iii) other contracts for the purchase
and/or sale of Hydrocarbons of third parties (A) which have generally offsetting
provisions (i.e. corresponding pricing mechanics, delivery dates and points and
volumes) such that no “position” is taken and (B) for which appropriate credit
support has been taken to alleviate the material credit risks of the
counterparty thereto.

 

Section 8.19          Keepwell.  The Borrower will, and will cause each
Guarantor to, provide such funds or other support as may be needed from time to
time by the Borrower or any Guarantor, as applicable, to honor all of its
obligations under this Agreement and any other Loan Document in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 8.19 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 8.19, or
otherwise under this Agreement or any other Loan Document, as it relates to the
Borrower, any Restricted Subsidiary or any Guarantor, as applicable, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount).  The obligations of the Loan Parties under this
Section shall remain in full force and effect until the Commitments have expired
or terminated and the principal of and interest on each Loan and all fees
payable hereunder and all other amounts payable under the Loan Documents and all
Secured Swap Agreements have been paid in full and all Letters of Credit have
expired or terminated and all LC Disbursements shall have been reimbursed.  The
Borrower intends that this Section 8.19 constitute, and this Section 8.19 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit the Borrower and any Guarantor, as applicable, for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 8.20          Carve Out.

 

(a)           Upon the occurrence of the Carve Out Trigger Date, the Borrower
shall deposit amounts into a Carve Out Account as set forth in the DIP Order.

 

(b)           The Secured Parties shall retain automatically perfected and
continuing first priority security interests in any residual interest in the
Carve Out Account available following satisfaction in full of all obligations
benefiting from the Carve Out (the “Residual Carve Out Amount”).  Promptly (but
in no event later than five (5) Business Days) following the satisfaction in
full of all obligations benefiting from the Carve Out, the Borrower shall
deliver the Residual Carve Out Amount, if any, to the Administrative Agent.

 

ARTICLE IX
NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

 

Section 9.01          Financial Covenants.

 

(a)           Minimum Liquidity.  The Borrower and its Restricted Subsidiaries
shall not permit Liquidity to be less than $125.0 million for any period of two
(2) consecutive Business Days.

 

73

--------------------------------------------------------------------------------


 

(b)           Budget Variance and Capital Expenditures.  As of the Friday after
the second full calendar week ending after the Petition Date and on each second
Friday thereafter (each a “Testing Date” and each such period, commencing on the
Petition Date and ending on the relevant Testing Date, a “Testing Period”;
provided that the initial Testing Period shall be deemed to include the full
calendar week in which the Petition Date occurs), the Borrower shall not permit
(i) the Aggregate Total Receipts of the Borrower and its Subsidiaries during
such Testing Period to be less than 85% of the Aggregate Total Receipts as set
forth in the Budget for such Testing Period or (ii) the Aggregate Operating
Expenditures made by the Borrower and its Subsidiaries during such Testing
Period to be greater than 115% of the Aggregate Operating Expenditures as set
forth in the Budget for such Testing Period.

 

(c)           Equity Cure.  In the event that the Borrower fails to comply with
Section 9.01(a), then until the expiration of the fifth (5th) Business Day
following such failure to comply, the Borrower shall be permitted to cure such
failure to comply by requesting that such financial covenant be recalculated by
increasing Liquidity for the period of such two (2) consecutive Business Days by
an amount equal to cash equity contributions (which if in the form of preferred
equity shall be on terms and conditions reasonably acceptable to the
Administrative Agent) received by Borrower from its equity holders needed to
bring the Borrower in compliance with Section 9.01(a).  If, after giving effect
to the foregoing recalculations, the Borrower shall then be in compliance with
the requirements of the financial covenant set forth in Section 9.01(a), the
Borrower shall be deemed to have satisfied the requirements of such applicable
financial covenant as of the relevant earlier required date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of any such covenant that had
occurred shall be deemed cured for purposes of this Agreement and the other Loan
Documents.  The Borrower may not exercise the equity cure right described in
this Section 9.01(c) more than (i) twice in any period of four (4) consecutive
fiscal quarters or (ii) more than four (4) times in the aggregate. The proceeds
of such equity issuance or capital contributions shall be counted as Liquidity
solely for the purpose of compliance with the financial covenant set forth in
Section 9.01(a) and shall not be included for any other purpose hereunder.

 

Section 9.02          Indebtedness.  The Borrower will not, and will not permit
any Restricted Subsidiary to, incur, create, assume or suffer to exist any
Indebtedness, except:

 

(a)           the Loans, any Notes or other Secured Obligations arising under
the Loan Documents, the Secured Swap Obligations or any guaranty of or
suretyship arrangement for the Loans, any Notes or other Secured Obligations
arising under the Loan Documents, and any deferred put premiums associated with
Swap Agreements entered into with an Approved Counterparty,

 

(b)           Indebtedness outstanding on the Petition Date and set forth on
Schedule 9.02,

 

(c)           accounts payable and accrued expenses, liabilities or other
obligations to pay the deferred purchase price of Property or services, from
time to time incurred in the ordinary course of business which are not greater
than sixty (60) days past the date of invoice or delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP,

 

(d)           Indebtedness (including guarantees) under Capital Leases, provided
that the aggregate amount of such Indebtedness and Indebtedness incurred
pursuant to Section 9.02(j) does not exceed $15.0 million,

 

74

--------------------------------------------------------------------------------


 

(e)           Indebtedness associated with worker’s compensation claims,
performance, bid, surety or similar bonds or surety obligations required by
Governmental Requirements or third parties in connection with the operation of
the Oil and Gas Properties,

 

(f)            intercompany Indebtedness between the Borrower and any Restricted
Subsidiary or between Restricted Subsidiaries to the extent permitted by
Section 9.05(g); provided that such Indebtedness is not held, assigned,
transferred, negotiated or pledged to any Person other than the Borrower or one
of its Wholly-Owned Subsidiaries, and, provided further, that any such
Indebtedness owed by either the Borrower or a Guarantor shall be subordinated to
the Secured Obligations on terms set forth in the Guaranty Agreement,

 

(g)           endorsements of negotiable instruments for collection in the
ordinary course of business,

 

(h)           [Reserved],

 

(i)            Indebtedness incurred to finance insurance premiums,

 

(j)            Indebtedness incurred solely for the purpose of financing the
acquisition, construction or improvement of any fixed or capital assets,
including Indebtedness assumed in connection with the acquisition of such
assets; provided that (i) the principal amount of such Indebtedness does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (ii) the aggregate amount of such Indebtedness and Indebtedness
incurred pursuant to Sections 9.02(d) does not exceed the $15.0 million, and

 

(k)           Indebtedness (other than Indebtedness for borrowed money) in an
aggregate amount not to exceed $5.0 million at any time outstanding.

 

Section 9.03          Liens.  The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any of its Properties (now owned or hereafter acquired), except:

 

(a)           Liens securing the payment of any Secured Obligations,

 

(b)           (i) Liens existing on the Petition Date and set forth on Schedule
9.03 and (ii) Excepted Liens,

 

(c)           Liens securing (i) Capital Leases permitted by Section 9.02(c) but
only on the Property under lease and (ii) Indebtedness for any fixed or capital
assets pursuant to Section 9.02(j) but only on the fixed or capital assets
financed by such Indebtedness,

 

(d)           Liens securing Indebtedness permitted by Section 9.02(i) or other
obligations related to the payment of insurance premiums; provided that such
Liens do not extend to any Property of the Borrower or its Restricted
Subsidiaries other than Property of the type customarily subject to such Liens
(including rights under the insurance policies purchased by such premiums),

 

(e)           Liens in respect of Adequate Protection Obligations, and

 

(f)            Liens securing obligations (other than Indebtedness for borrowed
money) in an aggregate amount not to exceed $2.0 million at any time
outstanding.

 

75

--------------------------------------------------------------------------------


 

Section 9.04          Dividends and Distributions.

 

(a)           Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, return any capital to its stockholders or
make any distribution of its Property to its Equity Interest holders, except
(i) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock), (ii) Subsidiaries may declare and pay
dividends or any other distributions to the Borrower or any Guarantor with
respect to their Equity Interests and (iii) Restricted Payments in connection
with stock option plans or other benefit plans for management or employees of
the Debtors that have been approved by an order of the Bankruptcy Court
reasonably satisfactory to the Administrative Agent.

 

Section 9.05          Investments, Loans and Advances.  The Borrower will not,
and will not permit any Restricted Subsidiary to, make or permit to remain
outstanding any Investments in or to any Person, except that the foregoing
restriction shall not apply to:

 

(a)           Investments existing on the Closing Date and set forth on Schedule
9.05,

 

(b)           accounts receivable arising in the ordinary course of business,

 

(c)           direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof,

 

(d)           commercial paper maturing within one year from the date of
creation thereof rated in one of the two highest grades by S&P or Moody’s,

 

(e)           deposits maturing within one year from the date of creation
thereof with, including certificates of deposit issued by, any Lender or any
office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100.0 million (as of the
date of such bank or trust company’s most recent financial reports) and has a
short term deposit rating of no lower than A2 or P2, as such rating is set forth
from time to time, by S&P or Moody’s, respectively,

 

(f)            deposits in money market funds investing primarily in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e),

 

(g)           Investments (i) made by the Borrower in or to the Guarantors, and
(ii) made by any Restricted Subsidiary in or to the Borrower or any Guarantor,

 

(h)           subject to the limits in Section 9.07, Investments in direct
ownership interests in additional Oil and Gas Properties and gas gathering
systems related thereto or related to farm-out, farm-in, joint operating, joint
venture or area of mutual interest agreements, gathering systems, pipelines or
other similar arrangements which are usual and customary in the oil and gas
exploration and production business located within the geographic boundaries of
the United States of America and Canada,

 

(i)            loans or advances to employees, officers or directors in the
ordinary course of business of the Borrower or any of its Restricted
Subsidiaries, in each case only as permitted by applicable law, including
Section 402 of the Sarbanes Oxley Act of 2002, but in any event not to exceed
$2.5 million in the aggregate at any time,

 

76

--------------------------------------------------------------------------------


 

(j)            Investments in stock, obligations or securities received in
settlement of debts arising from Investments permitted under this Section 9.05
owing to the Borrower or any Restricted Subsidiary as a result of a bankruptcy
or other insolvency proceeding of the obligor in respect of such debts or upon
the enforcement of any Lien in favor of the Borrower or any of its Restricted
Subsidiaries; provided that the Borrower shall give the Administrative Agent
prompt written notice in the event that the aggregate amount of all Investments
held at any one time under this Section 9.05(j) exceeds $5.0 million, and

 

(k)           Investments in assets useful in the business of the Debtors to the
extent permitted by the Budget, but in any event not to exceed $10.0 million in
the aggregate at any time.

 

Section 9.06          Unrestricted Subsidiaries.

 

(a)           Unless designated as an Unrestricted Subsidiary on Schedule 7.14
as of the date hereof, any Person that becomes a Subsidiary of the Borrower or
any of its Restricted Subsidiaries shall be classified as a Restricted
Subsidiary and, for avoidance of doubt, all Debtors shall be Restricted
Subsidiaries for purposes hereunder.

 

(b)           The Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary if after giving effect to such designation, (i) the
representations and warranties of the Borrower and its Restricted Subsidiaries
contained in each of the Loan Documents are true and correct on and as of such
date as if made on and as of the date of such redesignation (or, if stated to
have been made expressly as of an earlier date, were true and correct as of such
date), (ii) no Default would exist and (iii) the Borrower complies with the
requirements of Section 8.14, Section 8.17 and Section 9.16.  Any such
designation shall be treated as a cash dividend in an amount equal to the fair
market value of the Borrower’s direct and indirect ownership interest in such
Subsidiary.

 

(c)           The Borrower shall not permit the aggregate principal amount of
all Non-Recourse Debt outstanding at any one time to exceed the amount
outstanding on the Closing Date.

 

Section 9.07          Nature of Business; International Operations.  Neither the
Borrower nor any Restricted Subsidiary will allow any material change to be made
in the character of its business (a) as an independent oil and gas exploration,
development and production company, and (b) activities incidental to the
foregoing.  From and after the date hereof, the Borrower and its Domestic
Subsidiaries will not acquire or make any other expenditure (whether such
expenditure is capital, operating or otherwise) in or related to, any Oil and
Gas Properties not located within the geographical boundaries of the United
States or Canada.

 

Section 9.08          Reserved.

 

Section 9.09          Proceeds of Loans.

 

(a)           The Borrower will not permit the proceeds of the Loans to be used
for any purpose other than those permitted by Section 7.21.  Neither the
Borrower nor any Person acting on behalf of the Borrower has taken or will take
any action which might cause any of the Loan Documents to violate Regulations T,
U or X or any other regulation of the Board or to violate Section 7 of the
Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same may hereinafter be in effect.  If requested
by the Administrative Agent, the Borrower will furnish to the Administrative
Agent and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 or such other form referred to in Regulation U,
Regulation T or Regulation X of the Board, as the case may be.

 

77

--------------------------------------------------------------------------------


 

(b)           The Borrower will not request any Borrowing or Letter of Credit,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country to the extent such activities, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

Section 9.10          ERISA Compliance.  The Borrower will not, and will not
permit any Subsidiary to, at any time:

 

(a)           Engage, or permit any ERISA Affiliate to engage, in any
transaction in connection with which the Borrower, a Subsidiary or any ERISA
Affiliate could be subjected to either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code, if either of which would have a Material
Adverse Effect.

 

(b)           Fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any such Plan,
agreement relating thereto or applicable law, the Borrower, a Subsidiary or any
ERISA Affiliate is required to pay as contributions thereto, if such failure
could reasonably be expected to have a Material Adverse Effect.

 

(c)           Contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to
(i) any employee welfare benefit plan, as defined in section 3(1) of ERISA,
including, without limitation, any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by such entities
in their sole discretion at any time without any material liability other than
the payment of accrued benefits under such plan, or (ii) any employee pension
benefit plan, as defined in section 3(2) of ERISA, that is subject to Title IV
of ERISA, section 302 of ERISA or section 412 of the Code.

 

Section 9.11          Sale or Discount of Receivables.  Except for
(a) receivables obtained by the Borrower or any Restricted Subsidiary out of the
ordinary course of business or (b) the settlement of joint interest billing
accounts in the ordinary course of business or discounts granted to settle
collection of accounts receivable or the sale of defaulted accounts arising in
the ordinary course of business in connection with the compromise or collection
thereof and not in connection with any financing transaction, neither the
Borrower nor any Restricted Subsidiary will discount or sell (with or without
recourse) any of its notes receivable or accounts receivable.

 

Section 9.12          Merger, Etc.  The Borrower will not, and will not permit
any Restricted Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its Property (except as
permitted by Section 9.13) to any other Person (whether now owned or hereafter
acquired) (any such transaction, a “consolidation”), or liquidate or dissolve.

 

Section 9.13          Sale of Properties; Termination of Swap Agreements.  The
Borrower will not, and will not permit any Restricted Subsidiary to, sell,
assign, farm-out, convey or otherwise transfer any Property except for:

 

78

--------------------------------------------------------------------------------


 

(a)           the sale of Hydrocarbons and geological and seismic data in the
ordinary course of business (“Permitted Sale of Hydrocarbons”);

 

(b)           [Reserved];

 

(c)           the sale or transfer of Property that is no longer necessary for
the business of the Borrower or such Restricted Subsidiary or is replaced by
Property of at least comparable value and use;

 

(d)           the sale, transfer or other disposition of Equity Interests in
Unrestricted Subsidiaries;

 

(e)           the sale or other Disposition (including Casualty Events) of any
Oil and Gas Property or any interest therein or any Restricted Subsidiary owning
Oil and Gas Properties or the Unwind of Swap Agreements; provided that (i) 75%
of the consideration received in respect of any such sale or other disposition
with a purchase price exceeding $5.0 million shall be cash or other Oil and Gas
Properties, (ii) the consideration received in respect of any such sale or other
disposition shall be equal to or greater than the fair market value of the asset
subject of such sale or other disposition, and if such fair market value is
greater than $10.0 million, the Borrower shall deliver a certificate of a
Responsible Officer of the Borrower certifying to the fair market value and that
the board of directors of the Borrower has reasonably determined such, and
(iii) if any such sale or other disposition is of a Restricted Subsidiary owning
Oil and Gas Properties, such sale or other disposition shall include all the
Equity Interests owned by the Borrower and its Restricted Subsidiaries of such
Restricted Subsidiary;

 

(f)            sales and other transfers of Properties between the Borrower and
any Restricted Subsidiary or between any Restricted Subsidiary and any other
Restricted Subsidiary;

 

(g)           if no Event of Default then exists, sales and other dispositions
of Properties not otherwise permitted above having a fair market value not to
exceed $1.0 million; and

 

(h)           Dispositions to the extent permitted by the Budget, but in any
event not to exceed $10.0 million in the aggregate at any time.

 

Section 9.14          Environmental Matters.  The Borrower will not, and will
not permit any Restricted Subsidiary to, cause or permit any of its Property to
be in violation of, or do anything or permit anything to be done which will
subject any such Property to any Remedial Work under any Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any, pertaining to such Property where
such violations or remedial obligations could reasonably be expected to have a
Material Adverse Effect.

 

Section 9.15          Transactions with Affiliates.  The Borrower will not, and
will not permit any Restricted Subsidiary to, enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of Property
or the rendering of any service, with any Affiliate (other than the Guarantors)
unless such transactions are otherwise permitted under this Agreement and are
upon fair and reasonable terms no less favorable to it than it would obtain in a
comparable arm’s length transaction with a Person not an Affiliate.

 

Section 9.16          Subsidiaries.  The Borrower will not, and will not permit
any Restricted Subsidiary to, create or acquire any additional Restricted
Subsidiary or redesignate an Unrestricted Subsidiary as a Restricted Subsidiary
unless the Borrower gives written notice to the Administrative Agent of such
creation or acquisition and complies with Section 8.14(b) and Section 8.14(c). 
The Borrower shall not, and shall not permit any Restricted Subsidiary to, sell,
assign or otherwise dispose of

 

79

--------------------------------------------------------------------------------


 

any Equity Interests in any Restricted Subsidiary except (i) in connection with
the issuance of director qualifying shares, (ii) in connection with any
transactions permitted under Section 9.12, Section 9.13(e) or Section 9.13(f),
and (iii) other sales, assignments or other dispositions of any Equity Interests
in Restricted Subsidiaries having an aggregate fair market value not to exceed $
5.0 million during any fiscal year.

 

Section 9.17          Negative Pledge Agreements; Dividend Restrictions.  The
Borrower will not, and will not permit any Restricted Subsidiary to, create,
incur, assume or suffer to exist any contract, agreement or understanding after
the Petition Date which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and the Lenders or restricts any Restricted Subsidiary
from paying dividends or making distributions to the Borrower or any Guarantor,
or which requires the consent of or notice to other Persons in connection
therewith; provided, however, the preceding restrictions will not apply to
encumbrances or restrictions arising under or by reason of (a) this Agreement or
the Security Instruments, (b) any leases, licenses or similar contracts as they
affect any Property or Lien subject to a lease or license, (c) any contract,
agreement or understanding creating Liens on Capital Leases permitted by
Section 9.03(c) (but only to the extent related to the Property on which such
Liens were created), and (d) any restriction with respect to a Subsidiary
imposed pursuant to an agreement entered into for the direct or indirect sale or
disposition of all or substantially all of the equity or Property of such
Subsidiary (or the Property that is subject to such restriction) pending the
closing of such sale or disposition to the extent such sale is permitted under
this Agreement.

 

Section 9.18          Gas Imbalances, Take-or-Pay or Other Prepayments.  The
Borrower will not allow gas imbalances, take-or-pay or other prepayments with
respect to the Oil and Gas Properties of the Borrower or any Restricted
Subsidiary that would require the Borrower or such Restricted Subsidiary to
deliver Hydrocarbons at some future time without then or thereafter receiving
full payment therefor to exceed a volume equal to 2% of the total proved
reserves (on an mcf equivalent basis) set forth in the most recently delivered
Reserve Report in the aggregate.

 

Section 9.19          Swap Agreements.  The Borrower will not, and will not
permit any Restricted Subsidiary to, enter into any Swap Agreements with any
Person other than:

 

(a)           Swap Agreements in respect of commodities (i) with an Approved
Counterparty and (ii) the notional volumes for which (when aggregated with other
commodity Swap Agreements then in effect, other than puts, floors and basis
differential swaps on volumes already hedged pursuant to other Swap Agreements)
do not exceed, as of the date such Swap Agreement is executed, (A) 85% of the
Projected Production for each month during the period during which such Swap
Agreement is in effect for crude oil, natural gas liquids and natural gas, for
the period of 24 months following the date such Swap Agreement is executed and
(B) 85% of the reasonably anticipated Hydrocarbon production from the total
Proved Reserves of the Borrower and its Restricted Subsidiaries (as forecast
based upon the most recently delivered Reserve Report), each month during the
period during which such Swap Agreement is in effect for crude oil, natural gas
liquids and natural gas, calculated on a barrel of oil equivalent basis, for the
period of 25 to 66 months following the date such Swap Agreement is executed,

 

(b)           Swap Agreements in respect of interest rates with an Approved
Counterparty, as follows: (i) Swap Agreements effectively converting interest
rates from fixed to floating, the notional amounts of which (when aggregated and
netted with all other Swap Agreements of the Borrower and its Restricted
Subsidiaries then in effect effectively converting interest rates from fixed to
floating) do not exceed 50% of the then outstanding principal amount of the
Borrower’s Indebtedness for borrowed money which bears interest at a fixed rate
and (ii) Swap Agreements effectively converting interest rates

 

80

--------------------------------------------------------------------------------


 

from floating to fixed, the notional amounts of which (when aggregated and
netted with all other Swap Agreements of the Borrower and its Restricted
Subsidiaries then in effect effectively converting interest rates from floating
to fixed) do not exceed 75% of the then outstanding principal amount of the
Borrower’s Indebtedness for borrowed money which bears interest at a floating
rate.  In no event shall any Swap Agreement (other than a Secured Swap
Agreement) contain any requirement, agreement or covenant for the Borrower or
any Restricted Subsidiary to post collateral or margin to secure their
obligations under such Swap Agreement or to cover market exposures, and

 

(c)           If, after the end of any calendar month, the aggregate volume of
all Swap Agreements in respect of commodities for which settlement payments were
calculated in such calendar month (other than basis differential swaps on
volumes hedged by other Swap Agreements) exceeded, or will exceed, 100% of
actual production of crude oil, natural gas and natural gas liquids, calculated
separately, in such calendar month, then the Borrower shall within twenty (20)
Business Days following the last day of such calendar month terminate, create
off-setting positions, allocate volumes to other production the Borrower or any
Subsidiary is marketing, or otherwise Unwind existing Swap Agreements such that,
at such time, future hedging volumes will not exceed 100% of reasonably
anticipated projected production from proved, developed producing Oil and Gas
Properties for each of crude oil, natural gas and natural gas liquids,
calculated separately, for the then-current and any succeeding calendar month.

 

Section 9.20          Superpriority Claims.  The Borrower will not, and will not
permit any Restricted Subsidiary to, incur, create, assume, suffer to exist or
permit any other Superpriority Claim that is pari passu with or senior to the
claims of the Secured Parties against the Debtors except with respect to the
Carve-Out.

 

ARTICLE X
EVENTS OF DEFAULT; REMEDIES

 

Section 10.01       Events of Default.  The occurrence of one or more of the
following events shall constitute an “Event of Default”:

 

(a)           The Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise.

 

(b)           The Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in Section 10.01(a))
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
(3) Business Days.

 

(c)           Any representation or warranty made or deemed made by or on behalf
of the Borrower or any Restricted Subsidiary in or in connection with any Loan
Document or any amendment or modification of any Loan Document or waiver under
such Loan Document, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made.

 

(d)           The Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 8.02(a),
Section 8.03 (with respect to Borrower’s or any Restricted Subsidiary’s
existence only) or in Article IX.

 

81

--------------------------------------------------------------------------------


 

(e)           The Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a), Section 10.01(b), or Section 10.01(d))
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after the earlier to occur of (A) notice thereof from
the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender) or (B) a Responsible Officer of the Borrower or such
Restricted Subsidiary otherwise becoming aware of such default.

 

(f)            The Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness prior to the longer of (i) three (3) Business Days
after the same shall become due and payable or (ii) the expiration of any
applicable grace period.

 

(g)           Any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
Redemption thereof or any offer to Redeem to be made in respect thereof, prior
to its scheduled maturity or require the Borrower or any Restricted Subsidiary
to make an offer in respect thereof.

 

(h)           [Reserved].

 

(i)            [Reserved].

 

(j)            One or more post-petition judgments for the payment of money in
an aggregate amount in excess of the greater of $25.0 million (to the extent not
covered by independent third party insurance provided by reputable insurers as
to which the insurer does not dispute coverage and is not subject to an
insolvency proceeding) shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed (including as a result of the automatic stay under the
Chapter 11 Cases), or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Restricted Subsidiary
to enforce any such judgment.

 

(k)           The Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms
against the Borrower or a Guarantor party thereto or shall be repudiated by any
of them, or cease to create a valid and perfected Lien of the priority required
thereby on any of the collateral purported to be covered thereby, except to the
extent permitted by the terms of this Agreement, or the Borrower or any
Restricted Subsidiary or any of their Affiliates shall so state in writing.

 

(l)            A Change in Control shall occur other than a Change in Control
triggered in connection with the transactions contemplated by the Approved Plan.

 

(m)          (i) The entry of an order dismissing the Chapter 11 Cases or
converting the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy
Code, (ii) the entry of an order appointing a chapter 11 trustee in the Chapter
11 Cases, (iii) the entry of an order in the Chapter 11 Case appointing an
examiner having expanded powers (beyond those set forth under Sections
1106(a)(3) and (4) of the Bankruptcy Code) and (iv) the filing of any pleading
by any Loan Party seeking, or otherwise consenting to, any of the matters set
forth in clauses (i) through (iii) above.

 

82

--------------------------------------------------------------------------------


 

(n)           (A) An amendment, supplement or other modification shall have been
made to, or a consent or waiver shall have been granted with respect to any
departure by any person from the provisions of, the Approved Plan (without
giving effect to such amendment, supplement, modification, consent or waiver),
in each case, in a manner that is not permitted pursuant to the definition
thereof (it being agreed an amendment, supplement or other modification to the
Approved Plan to provide for both the payment in full and in cash of all Loans
and all claims under the Existing Credit Agreement on the Closing Date
(including cash collateralizing letters of credit) and for third party releases
in favor of the Administrative Agent, the Lenders and any other secured parties
under the Existing Credit Agreement, this Agreement or other Loan Documents
(such a plan of reorganization, a “Cash Pay Plan”) shall not constitute an Event
of Default), (B) the Approved Plan is withdrawn without the consent of the
Administrative Agent and Majority Lenders unless within 30 days following its
withdrawal the Loan Parties file a Cash Pay Plan for confirmation; provided that
during such 30 day period the Borrower shall not have the ability to request a
Loan, (C) any plan other than the Approved Plan or a Cash Pay Plan is filed by,
or with the support of, a Loan Party without the consent of the Majority
Lenders, (D) the Loan Parties shall have commenced or participated in
furtherance of any solicitation in respect of a proposed plan or reorganization
other than the Approved Plan or a Cash Pay Plan, (E) the Bankruptcy Court shall
terminate or reduce the period pursuant to Section 1121 of the Bankruptcy Code
during which the Loan Parties have the exclusive right to file a plan of
reorganization and solicit acceptances thereof, (F) the Bankruptcy Court shall
grant relief that is inconsistent with the Approved Plan in any material respect
and that is adverse to the Administrative Agent’s, the Arrangers’ or the Secured
Parties’ interests or inconsistent with the Loan Documents or (G) any of the
Loan Parties or any of their affiliates shall file any motion or pleading with
the Bankruptcy Court that is inconsistent in any material respect with the
Approved Plan and such motion or pleading has not been withdrawn prior to the
earlier of (y) three (3) Business Days of the Borrower receiving notice from the
Administrative Agent and (z) entry of an order of the Bankruptcy Court approving
such motion or pleading.

 

(o)           The entry of the Final Order shall not have occurred on or before
the Final Order Entry Deadline, or there shall be a breach by any Loan Party of
any material provisions of the Interim Order (prior to entry of the Final Order)
or the Final Order, or the Interim Order (prior to entry of the Final Order) or
Final Order shall cease to be in full force and effect or shall have been
reversed, modified, amended, stayed, vacated or subject to stay pending appeal,
in the case of any modification or amendment, without the prior written consent
of Administrative Agent and Majority Lenders.

 

(p)           The entry of an order in the Chapter 11 Cases charging any of the
DIP Collateral under Section 506(c) of the Bankruptcy Code against the Lenders
under which any person takes action against the DIP Collateral or that becomes a
final non-appealable order, or the commencement of other actions that is adverse
to the Administrative Agent, the Arrangers, the Lenders or their respective
rights and remedies under the DIP Facility in any of the Chapter 11 Cases or
inconsistent with the Loan Documents.

 

(q)           The entry of an order granting relief from any stay of proceeding
(including, without limitation, the automatic stay) so as to allow a third party
to proceed with foreclosure (or granting of a deed in lieu of foreclosure)
against any asset with a value in excess of $25.0 million.

 

(r)            The payment of any pre Petition Date claims (other than as
permitted by the Interim Order, the Final Order, the Hedging Order or pursuant
to an order entered in the Chapter 11 Cases that is supported, or not objected
to, by the Administrative Agent).

 

83

--------------------------------------------------------------------------------


 

(s)            Any lien securing or Superpriority Claim in respect of the
obligations under the DIP Facility shall cease to be valid, perfected (if
applicable) and enforceable in all respects or to have the priority granted
under the Interim Order and the Final Order, as applicable.

 

(t)            The existence of any claims or charges, or the entry of any order
of the Bankruptcy Court authorizing any claims or charges, other than in respect
of the DIP Facility or as otherwise permitted under the Loan Documents, entitled
to superpriority under Section 364(c)(1) of the Bankruptcy Code pari passu or
senior to the DIP Facility, or there shall arise or be granted by the Bankruptcy
Court (A) any claim having priority over any or all administrative expenses of
the kind specified in clause (b) of Section 503 or clause (b) of Section 507 of
the Bankruptcy Code (other than the Carve Out) or (B) subject to the Existing
Intercreditor Agreement, any Lien on the DIP Collateral having a priority senior
to or pari passu with the liens and security interests granted herein, except as
expressly provided herein or in the Interim Order or the Final Order, whichever
is in effect.

 

(u)           The Loan Parties or any of their Restricted Subsidiaries, shall
obtain court authorization to commence, or shall commence, join in, assist or
otherwise participate as an adverse party in any suit or other proceeding
against the Administrative Agent, the Arrangers or any of the Lenders relating
to the DIP Facility or the Existing Credit Agreement.

 

(v)           Failure to satisfy any of the Milestones in accordance with the
terms relating to such Milestone.

 

(w)          After the entry thereof by the Bankruptcy Court, the Confirmation
Order shall cease to be in full force and effect, or any Loan Party shall fail
to satisfy in full all obligations under the DIP Facility (or convert the DIP
Facility into the Exit Facility) on or prior to the effective date of the
Approved Plan or fail to comply in any material respect with the Confirmation
Order, or the Confirmation Order shall have been revoked, remanded, vacated,
reversed, rescinded or modified or amended in any manner that (1) is adverse to
the Secured Parties’ interests, rights or treatment or inconsistent with the
Loan Documents, (2) alters the debt capital structure of the Loan Parties as set
forth in the Approved Plan, (3) allows for the incurrence of indebtedness upon
or in conjunction with the effective date of the Approved Plan not otherwise
contemplated under the Approved Plan (without giving effect to any such
modification or supplement) or (4) changes the priority or treatment of any
indebtedness from that set forth in the Approved Plan (without giving effect to
any such modification or supplement).

 

(x)           Except as otherwise consented to by the Majority Lenders, the
Borrower or any Restricted Subsidiary shall have sold or otherwise Disposed of
all or a material portion of the DIP Collateral pursuant to the Bankruptcy Code
other than as permitted pursuant (x) the Interim Order or the Final Order,
(y) the Approved Plan or (z) the Loan Documents.

 

(y)           Any payment of or grant of adequate protection with respect to any
Indebtedness existing prior to the Petition Date other than in accordance with
the DIP Order without the consent of the Majority Lenders and approval of the
Bankruptcy Court.

 

Section 10.02       Remedies.

 

(a)           In the case of an Event of Default, at any time thereafter during
the continuance of such Event of Default, and without further order of the
Bankruptcy Court, the Administrative Agent, at the direction of the Majority
Lenders, shall, by notice to the Borrower (with a copy to counsel for any
statutory committee appointed in the Cases and to the United States Trustee for
the District of Delaware), take either or both of the following actions, at the
same or different times:  (i) terminate the

 

84

--------------------------------------------------------------------------------


 

Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Notes, if any, and the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower and
the Guarantors accrued hereunder and under the Loans, the Notes, if any, and the
other Loan Documents (including, without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.08(j)), shall
become due and payable immediately, without presentment, demand, protest, notice
of intent to accelerate, notice of acceleration or other notice of any kind, all
of which are hereby waived by the Borrower and each Guarantor.

 

(b)           In the case of the occurrence of an Event of Default and at any
time thereafter during the continuance of such Event of Default, the
Administrative Agent and the Lenders will have all other rights and remedies
available at law and equity; provided that prior to any exercise thereof against
the DIP Collateral, the Administrative Agent shall provide five Business Days’
prior notice thereof to the Borrower (with a copy to counsel for any statutory
committee appointed in the Cases and to the United States Trustee for the
District of Delaware).

 

(c)           All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Loans, whether by
acceleration or otherwise, shall be applied:  first, to reimbursement of
expenses and indemnities provided for in this Agreement and the Security
Instruments; second, to accrued interest on the Loans; third, to fees; fourth,
pro rata to principal outstanding on the Loans and Secured Obligations referred
to in clauses (b) and (c) of the definition of “Secured Obligations”; fifth, to
any other Secured Obligations; sixth, to serve as cash collateral to be held by
the Administrative Agent to secure the LC Exposure; and any excess shall be paid
to the Borrower or as otherwise required by any Governmental Requirement.

 

(d)           In the case of the occurrence of an Event of Default which results
in the Commitments terminating then the Aggregate Maximum Credit Amount shall
automatically and concurrently be reduced to $0.

 

ARTICLE XI
THE AGENTS

 

Section 11.01       Appointment; Powers.  Each of the Lenders and the Issuing
Bank hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto. Each Lender (and each Person that becomes a
Lender hereunder pursuant to Section 12.04) hereby authorizes and directs the
Administrative Agent to enter into the Security Instruments on behalf of such
Lender, in each case, as needed to effectuate the transactions permitted by this
Agreement and agrees that the Administrative Agent may take such actions on its
behalf as is contemplated by the terms of such applicable Security Instrument. 
Without limiting the provisions of Sections 11.02 and 12.03, each Lender hereby
consents to the Administrative Agent and any successor serving in such capacity
and agrees not to assert any claim (including as a result of any conflict of
interest) against the Administrative Agent, or any such successor, arising from
the role of the Administrative Agent or such successor under the Loan Documents
so long as it is either acting in accordance with the terms of such documents
and otherwise has not engaged in gross negligence or willful misconduct.

 

85

--------------------------------------------------------------------------------


 

Section 11.02       Duties and Obligations of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent expressly required to be to the
Administrative Agent’s satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Borrower and its Subsidiaries or any other obligor or guarantor, or (vii) any
failure by the Borrower or any other Person (other than itself) to perform any
of its obligations hereunder or under any other Loan Document or the performance
or observance of any covenants, agreements or other terms or conditions set
forth herein or therein.  For purposes of determining compliance with the
conditions specified in Article VI, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.

 

Section 11.03       Action by Administrative Agent.  The Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Majority Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 5.04(b), Section 8.13(c) or Section 12.02) and in all cases the
Administrative Agent shall be fully justified in failing or refusing to act
hereunder or under any other Loan Documents unless it shall (a) receive written
instructions from the Majority Lenders or the Lenders, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 5.04(b), Section 8.13(c) or Section 12.02)
specifying the action to be taken and (a) be indemnified to its satisfaction by
the Lenders against any and all liability and expenses which may be incurred by
it by reason of taking or continuing to take any such action, provided that no
indemnity shall be provided for any liabilities or losses determined by a court
of competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of the Administrative Agent. 
The instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders.  If
a Default has occurred and is continuing, then the Administrative Agent shall
take such action with respect to such Default as shall be directed by the
requisite Lenders in the written instructions (with indemnities) described in
this Section 11.03, provided that, unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interests of the
Lenders.  In no

 

86

--------------------------------------------------------------------------------


 

event, however, shall the Administrative Agent be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law.  If a Default
has occurred and is continuing, neither the Syndication Agent nor any
Documentation Agent shall have any obligation to perform any act in respect
thereof.  No Agent shall be liable for any action taken or not taken by it with
the consent or at the request of the Majority Lenders or the Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 5.04(b), Section 8.13(c) or Section 12.02),
and otherwise no Agent shall be liable for any action taken or not taken by it
hereunder or under any other Loan Document or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment.

 

Section 11.04       Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower, the Lenders and the Issuing Bank hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  The Administrative Agent
may deem and treat the payee of the Note, if any, as the holder thereof for all
purposes hereof unless and until a written notice of the assignment or transfer
thereof permitted hereunder shall have been filed with the Administrative Agent.

 

Section 11.05       Subagents.  The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Section 11.06       Resignation of Agents.  Subject to the appointment and
acceptance of a successor Agent as provided in this Section 11.06, any Agent may
resign at any time by notifying the Lenders, the Issuing Bank and the Borrower. 
Upon any such resignation, the Majority Lenders shall have the right, with the
consent of the Borrower (unless an Event of Default has occurred and is
continuing), which consent shall not be unreasonably withheld or delayed, to
appoint a successor from among the Lenders.  If no successor shall have been so
appointed and shall have accepted such appointment within thirty (30) days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and the Issuing Bank, appoint a successor Agent from
among the Lenders, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Agent’s resignation
hereunder, the provisions of this Article XI and Section 12.03 shall continue in
effect for the benefit of such retiring Agent, its sub-

 

87

--------------------------------------------------------------------------------


 

agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while it was acting as Agent.

 

Section 11.07       Agents as Lenders.  Each bank serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not an Agent hereunder.

 

Section 11.08       No Reliance.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.  The Agents shall not be required to
keep themselves informed as to the performance or observance by the Borrower or
any of its Subsidiaries of this Agreement, the Loan Documents or any other
document referred to or provided for herein or to inspect the Properties or
books of the Borrower or its Subsidiaries.  Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, no Agent nor the Arrangers shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Borrower (or any of its Affiliates) which may come into the possession of such
Agent or any of its Affiliates.  In this regard, each Lender acknowledges that
Simpson, Thacher & Bartlett LLP is acting in this transaction as special counsel
to the Administrative Agent only, except to the extent otherwise expressly
stated in any legal opinion or any Loan Document.  Each other party hereto will
consult with its own legal counsel to the extent that it deems necessary in
connection with the Loan Documents and the matters contemplated therein.

 

Section 11.09       Administrative Agent May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 12.03) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

88

--------------------------------------------------------------------------------


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

 

Except as specifically contemplated herein, nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or other Secured Party any plan of
reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or other Secured Party or to authorize
the Administrative Agent to vote in respect of the claim of any Lender or other
Secured Party in any such proceeding.

 

Section 11.10       Authority of Administrative Agent to Release Collateral and
Liens.  Each Lender and the Issuing Bank hereby authorizes the Administrative
Agent to release any collateral that is permitted to be sold or released
pursuant to the terms of the Loan Documents.  Each Lender and the Issuing Bank
hereby authorizes the Administrative Agent to execute and deliver to the
Borrower, at the Borrower’s sole cost and expense, any and all (a) releases of
Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any sale or other disposition of
Property to the extent such sale or other disposition is permitted by the terms
of Section 9.13 or is otherwise authorized by the terms of the Loan Documents,
(b) releases from the Guaranty Agreement of any Subsidiary that is sold or
otherwise disposed of as permitted by the terms of Section 9.13 or as otherwise
specifically authorized by the terms of the Loan Documents and (c) other
releases of collateral that may be specifically authorized by the terms of the
Loan Documents.

 

Section 11.11       The Arrangers, the Syndication Agent and the Documentation
Agent.  The Arrangers, the Syndication Agent and the Documentation Agent shall
have no duties, responsibilities or liabilities under this Agreement and the
other Loan Documents other than their duties, responsibilities and liabilities
in their capacity as Lenders hereunder.

 

ARTICLE XII
MISCELLANEOUS

 

Section 12.01       Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing
(i) delivered by hand or overnight courier service, mailed by certified or
registered mail, (ii) sent by telecopy or (iii) sent by email, as follows:

 

(A)          if to the Borrower, to it at 1000 Louisiana St., Suite 6905,
Houston, TX 77002, Attention: Mark J. Mize, Phone No. (832) 538-0303, Fax
No. (832) 538-0220; and

 

(B)          if to the Administrative Agent, to it at 1 Chase Tower, 10 South
Dearborn, IL1-0010, Chicago, Illinois 60603 Attention:  Leonida Mischke, Phone
No. (312) 385-7055, Fax No. (312) 385-7096, and for all other correspondence
other than borrowings, continuation, conversion and Letter of Credit requests
712 Main, 12th Floor, Houston, Texas 77002, Attention of Ronald Dierker (Fax
No. (713) 216-7794); and

 

89

--------------------------------------------------------------------------------


 

(C)          if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II, Article III, Article IV and Article V
unless otherwise agreed by the Administrative Agent and the applicable Lender. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

Section 12.02       Waivers; Amendments.

 

(a)           No failure on the part of the Administrative Agent, the Issuing
Bank or any Lender to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies of the Administrative
Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)           Subject to Section 4.05, neither this Agreement nor any provision
hereof nor any Security Instrument nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the Maximum Credit Amount or Commitment of any
Lender without the written consent of such Lender affected thereby,
(ii) [reserved], (iii) reduce the principal amount of the Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, or reduce any other Secured Obligations hereunder or under any other
Loan Document, without the written consent of each Lender) directly and
adversely affected thereby (except in connection with any amendment or waiver of
the applicability of any post-default increase in interest rates, which shall be
effective with the written consent of the Majority Lenders), (iv) postpone the
scheduled date of payment or prepayment of the principal amount of the Loan or
LC Disbursement, or any interest thereon, or any fees payable hereunder, or any
other Secured Obligations hereunder or under any other Loan Document, reduce the
amount of, waive or excuse any such payment, or postpone or extend the
Termination Date, or extend the expiry date of any Letter of Credit beyond the
then current Maturity Date without the written consent of each Lender affected
thereby, (v) change Section 4.01(b) or Section 4.01(c) in a manner that

 

90

--------------------------------------------------------------------------------


 

would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender directly and adversely affected thereby,
(vi) waive or amend Section 3.04(c), Section 6.01 or Section 8.14 or change the
definition of the terms “Applicable Percentage”, “Domestic Subsidiary”, “Foreign
Subsidiary”, “Material Domestic Subsidiary” or “Subsidiary”, without the written
consent of each Lender directly and adversely affected thereby, (vii) release
any Guarantor (except as set forth in the Guaranty Agreement or pursuant to a
transaction permitted hereby) or release a substantial portion of the collateral
(other than as provided in Section 11.10) without the written consent of each
Lender (other than any Defaulting Lender) or other Secured Swap Provider
directly and adversely affected thereby, (viii) modify the terms of
Section 10.02(c) or Section 12.14 without the written consent of (A) each Lender
directly and adversely affected thereby and the consent of each Person that is
directly and adversely affected hereby and (B) a party to a Swap Agreement
secured by the Security Instruments which is not a Lender (or an Affiliate of a
Lender) at the time of, or after giving effect to, such agreement; provided that
any waiver, amendment or modification to any Security Instrument that results in
the Secured Swap Obligations secured by such Security Instrument no longer being
secured thereby on an equal and ratable basis with the principal of the Loans,
or any amendment, modification or change to the definition of the terms
“Existing Secured Swap Agreement,” “Secured Swap Agreement” or “Secured Swap
Provider,” shall also require the written consent of each Secured Swap Provider
directly and adversely affected thereby, or (ix) change (A) any of the
provisions of this Section 12.02(b) without the written consent of each Lender
or other Secured Swap Provided directly and adversely affected thereby, (B) the
definitions of “Majority Lenders”, “Required Lenders” or reduce the voting
rights of any Lender, without the written consent of each directly and adversely
affected Lender, (C) any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender directly and adversely affected thereby; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Bank hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent or the
Issuing Bank, as the case may be.  Notwithstanding the foregoing, any supplement
to Schedule 7.14 (Subsidiaries) shall be effective simply by delivering to the
Administrative Agent a supplemental schedule clearly marked as such and, upon
receipt, the Administrative Agent will promptly deliver a copy thereof to the
Lenders.

 

(c)           Notwithstanding anything to the contrary contained in the Loan
Documents, the Administrative Agent and the Borrower, may amend, modify or
supplement any Loan Document without the consent of any Lender in order to
(i) correct, amend, cure or resolve any minor ambiguity, omission, defect,
typographical error, inconsistency or other manifest error therein, (ii) add a
guarantor or collateral or otherwise enhance the rights and benefits of the
Lenders, (iii) make minor administrative or operational changes not adverse to
any Lender or (iv) adhere to any local Governmental Requirement or advice of
local counsel.

 

Section 12.03       Expenses, Indemnity; Damage Waiver.

 

(a)           The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel and other
outside consultants for the Administrative Agent (limited in the case of legal
fees and expenses to the reasonable and documented out-of-pocket fees,
disbursements and other charges of (x) one (1) counsel to such Persons, taken as
a whole, one (1) local counsel in each relevant jurisdiction and one
(1) regulatory counsel to all such Persons with respect to a relevant regulatory
matter, taken as a whole, and (y) solely in the event of a conflict of interest,
one (1) additional counsel (and, if necessary, one (1) regulatory counsel and
one (1) local counsel in each relevant jurisdiction or for each matter) to each
group of similarly situated affected indemnified persons), the

 

91

--------------------------------------------------------------------------------


 

reasonable travel, photocopy, mailing, courier, telephone and other similar
expenses, including all IntraLinks expenses, and the cost of environmental
invasive and non-invasive assessments and audits and surveys and appraisals, in
connection with the syndication of this Agreement, the preparation, negotiation,
execution, delivery and administration (both before and after the execution
hereof and including advice of counsel to the Administrative Agent as to the
rights and duties of the Administrative Agent and the Lenders with respect
thereto) of this Agreement and the other Loan Documents and any amendments,
modifications or waivers of or consents related to the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all costs, expenses, taxes, assessments and other charges
incurred by the Administrative Agent or any Lender in connection with any
filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any Security Instrument or any other document
referred to therein or conducting of title reviews, mortgage matches and
collateral reviews, (iii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder,
(iv) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Issuing Bank or any Lender, including the fees, charges and disbursements of
any counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement or any other Loan Document, including its rights under this
Section 12.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)           THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ISSUING BANK, EACH
ARRANGER, EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
ANY COUNSEL FOR ANY INDEMNITEE (LIMITED IN THE CASE OF LEGAL FEES AND EXPENSES
TO THE REASONABLE AND DOCUMENTED OUT-OF-POCKET FEES, DISBURSEMENTS AND OTHER
CHARGES OF (X) ONE (1) COUNSEL TO SUCH INDEMNITEES, TAKEN AS A WHOLE, ONE
(1) LOCAL COUNSEL IN EACH RELEVANT JURISDICTION AND ONE (1) REGULATORY COUNSEL
TO ALL SUCH INDEMNITEES WITH RESPECT TO A RELEVANT REGULATORY MATTER, TAKEN AS A
WHOLE, AND (Y) SOLELY IN THE EVENT OF A CONFLICT OF INTEREST, ONE (1) ADDITIONAL
COUNSEL (AND, IF NECESSARY, ONE (1) REGULATORY COUNSEL AND ONE (1) LOCAL COUNSEL
IN EACH RELEVANT JURISDICTION OR FOR EACH MATTER) TO EACH GROUP OF SIMILARLY
SITUATED AFFECTED INDEMNITEES), INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING
THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF
ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR
ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS,
DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR
LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT
LIMITATION, (A) ANY REFUSAL BY THE

 

92

--------------------------------------------------------------------------------


 

ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY
LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER
IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH,
(v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS
OF THE BORROWER AND ITS SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES,
(vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS
RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR
PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION, STORAGE,
RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL
OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON
ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR
ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY
SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF
THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH
LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY,
(xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION,
THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR
DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR
AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY OR
ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, (xii) ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING THAT
MAY BE BROUGHT BY THE BORROWER, ANY GUARANTOR, ANY OF THEIR RESPECTIVE
AFFILIATES OR ANY OTHER PERSON OR ENTITY, WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND
SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR
CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR
PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT
LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT
(SECOND) OF TORTS OF ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT
LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE.

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to any Agent or the Issuing Bank under Section 12.03(a) or (b),
each Lender severally agrees to pay to such Agent or the Issuing Bank, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid

 

93

--------------------------------------------------------------------------------


 

amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent or the Issuing Bank in its capacity as such.

 

(d)           All amounts due under this Section 12.03 shall be payable not
later than five (5) days after written demand therefor.

 

Section 12.04       Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           (i)  Subject to the conditions set forth in Section 12.04(b)(ii),
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

 

(A)          the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee, and provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and

 

(B)          the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to an assignee that is
a Lender or an Affiliate of a Lender immediately prior to giving effect to such
assignment.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an assignment of
the entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5.0 million unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

94

--------------------------------------------------------------------------------


 

(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

(E)           the assignee must not be a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person), a Defaulting Lender or an Affiliate or a Subsidiary of
the Borrower or any other Loan Party.

 

(iii)          Subject to Section 12.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

 

(iv)          The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Maximum Credit
Amount of, and principal amount of (and stated interest on) the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing
Bank(s) and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.  In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and, at its election, forward a copy
of such revised Annex I to the Borrower, the Issuing Bank and each Lender.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in
Section 12.04(b) and any written consent to such assignment required by
Section 12.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 12.04(b).

 

(c)           (i)  Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this

 

95

--------------------------------------------------------------------------------


 

Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Participant may have consent rights with respect to any amendment,
modification or waiver described in clauses (i), (iii), (iv), (v), (vi) and
(vii) of the proviso to Section 12.02(b) that affects such Participant and for
which such Lender would have consent rights.  In addition such agreement must
provide that the Participant be bound by the provisions of Section 12.03. 
Subject to Section 12.04(c)(ii), the Borrower agrees that each Participant shall
be entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03
(subject to the requirements and limitations therein, including the requirements
under Section 5.03(e) (it being understood that the documentation required under
Section 5.03(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.04(b).  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 4.01(c) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  Unless otherwise required by the Internal Revenue Service, any
disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the Internal Revenue Service.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 5.01 or Section 5.03 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank having
jurisdiction over such Lender, and this Section 12.04 shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)           Notwithstanding any other provisions of this Section 12.04, no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be

 

96

--------------------------------------------------------------------------------


 

permitted if such transfer, assignment or grant would require the Borrower and
the Guarantors to file a registration statement with the SEC or to qualify the
Loans under the “Blue Sky” laws of any state.

 

Section 12.05       Survival; Revival; Reinstatement.

 

(a)           All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 and Article XI shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.

 

(b)           To the extent that any payments on the Secured Obligations or
proceeds of any collateral are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver or other Person under any bankruptcy law, common
law or equitable cause, then to such extent, the Secured Obligations so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Liens, security interests, rights, powers and remedies
under this Agreement and each Loan Document shall continue in full force and
effect.  In such event, each Loan Document shall be automatically reinstated and
the Borrower shall take such action as may be reasonably requested by the
Administrative Agent, the Lenders and the other Secured Parties to effect such
reinstatement.

 

Section 12.06       Counterparts; Integration; Effectiveness.

 

(a)           This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

 

(b)           This Agreement and the other Loan Documents represent the final
agreement among the parties hereto and thereto and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There are no unwritten oral agreements between the parties.  To the
extent there are any inconsistencies between the terms of this Agreement or any
Loan Document and the DIP Order, the provisions of the DIP Order shall govern.

 

(c)           Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this

 

97

--------------------------------------------------------------------------------


 

Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 12.07       Severability.  Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 12.08       Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including without limitations obligations under Swap Agreements) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any Restricted Subsidiary against any of and all the obligations
of the Borrower or any Restricted Subsidiary owed to such Lender now or
hereafter existing under this Agreement or any other Loan Document, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured; provided
that to the extent prohibited by applicable law as described in the definition
of “Excluded Swap Obligation,” no amounts received from, or set off with respect
to, any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor.  The rights of each Lender under this Section 12.08 are in addition
to other rights and remedies (including other rights of setoff) which such
Lender or its Affiliates may have; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 10.02(c) and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, Issuing
Bank(s) and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender, Issuing Bank(s) and their respective
Affiliates under this Section 12.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, Issuing Bank(s) or their
respective Affiliates may have.  Each Lender and Issuing Bank agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

Section 12.09       GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

 

(a)           THIS AGREEMENT AND THE NOTES, IF ANY, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND, TO THE
EXTENT APPLICABLE, THE BANKRUPTCY CODE.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS
SHALL BE BROUGHT IN BANKRUPTCY COURT OR, IF THE BANKRUPTCY COURT DOES NOT HAVE
(OR ABSTAINS FROM) JURISDICTION, IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY, AND CITY OF NEW YORK, BOROUGH OF MANHATTAN.
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR
ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH
PARTY

 

98

--------------------------------------------------------------------------------


 

HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

 

(c)           EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE
ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED
PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO
BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.

 

(d)           EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES (PROVIDED, THAT THIS WAIVER SHALL
NOT LIMIT RECOVERY BY AN INDEMNITEE PURSUANT TO SECTION 12.03 FOR
INDEMNIFICATION OF EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES PAID TO, OR
ASSERTED BY, A THIRD PARTY); (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

 

Section 12.10       Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 12.11       Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this

 

99

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any Swap Agreement or any credit insurance provider, in
each case, relating to the Borrower and its obligations, (g) with the consent of
the Borrower, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender or (i) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 12.11 or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower.  For the purposes of this Section 12.11, “Information” means all
information received from the Borrower or any Restricted Subsidiary relating to
the Borrower or any Restricted Subsidiary and their businesses, other than any
such information that is available to the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by the Borrower or
a Restricted Subsidiary; provided that, in the case of information received from
the Borrower or any Restricted Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 12.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 12.12       Interest Rate Limitation.  It is the intention of the
parties hereto that each Lender shall conform strictly to usury laws applicable
to it.  Accordingly, if the transactions contemplated hereby would be usurious
as to any Lender under laws applicable to it (including the laws of the United
States of America and the State of Texas or any other jurisdiction whose laws
may be mandatorily applicable to such Lender notwithstanding the other
provisions of this Agreement), then, in that event, notwithstanding anything to
the contrary in any of the Loan Documents or any agreement entered into in
connection with or as security for the Loans, it is agreed as follows:  (i) the
aggregate of all consideration which constitutes interest under law applicable
to any Lender that is contracted for, taken, reserved, charged or received by
such Lender under any of the Loan Documents or agreements or otherwise in
connection with the Loans shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall be canceled automatically
and if theretofore paid shall be credited by such Lender on the principal amount
of the Secured Obligations (or, to the extent that the principal amount of the
Secured Obligations shall have been or would thereby be paid in full, refunded
by such Lender to the Borrower); and (ii) in the event that the maturity of the
Loans is accelerated by reason of an election of the holder thereof resulting
from any Event of Default under this Agreement or otherwise, or in the event of
any required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Secured Obligations (or, to the extent that the principal amount of the
Secured Obligations shall have been or would thereby be paid in full, refunded
by such Lender to the Borrower).  All sums paid or agreed to be paid to any
Lender for the use, forbearance or detention of sums due hereunder shall, to the
extent permitted by law applicable to such Lender, be amortized, prorated,
allocated and spread throughout the stated term of the Loans, until payment in
full so that the rate or amount of interest on account of any Loans hereunder
does not exceed the maximum amount allowed by such applicable law.  If at any
time and from time to time (i) the amount of interest payable to any Lender on
any date shall be computed at the Highest Lawful Rate applicable to such Lender
pursuant to this Section 12.12 and (ii) in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Lender would
be less than the amount of interest payable to

 

100

--------------------------------------------------------------------------------


 

such Lender computed at the Highest Lawful Rate applicable to such Lender, then
the amount of interest payable to such Lender in respect of such subsequent
interest computation period shall continue to be computed at the Highest Lawful
Rate applicable to such Lender until the total amount of interest payable to
such Lender shall equal the total amount of interest which would have been
payable to such Lender if the total amount of interest had been computed without
giving effect to this Section 12.12.  To the extent that Chapter 303 of the
Texas Finance Code is relevant for the purpose of determining the Highest Lawful
Rate applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect. 
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.

 

Section 12.13       EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

 

Section 12.14       Collateral Matters; Swap Agreements.  The benefit of the
Security Instruments and of the provisions of this Agreement relating to any
collateral securing the Secured Obligations shall also extend to and be
available on a pro rata basis to any Person under any Swap Agreement between the
Borrower or any Restricted Subsidiary and such Person if either (a) at the time
such Swap Agreement was entered into, such Person was a Lender or Affiliate of a
Lender hereunder or (b) such Swap Agreement was in effect on the Closing Date
and such Person or its Affiliate was a Lender on the Closing Date, in each case,
after giving effect to all netting arrangements relating to such Swap
Agreements.  Except as set forth in this Agreement, no Person shall have any
voting rights under any Loan Document as a result of the existence of
obligations owed to it under any such Swap Agreements.

 

Section 12.15       No Third Party Beneficiaries.  This Agreement, the other
Loan Documents, and the agreement of the Lenders to make Loans and the Issuing
Bank to issue, amend, renew or extend Letters of Credit hereunder are solely for
the benefit of the Borrower, and no other Person (including, without limitation,
any Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier
or materialsman) shall have any rights, claims, remedies or privileges hereunder
or under any other Loan Document against the Administrative Agent, any other
Agent, the Issuing Bank or any Lender for any reason whatsoever.  There are no
third party beneficiaries.

 

Section 12.16       USA Patriot Act Notice.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower,

 

101

--------------------------------------------------------------------------------


 

which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Act.

 

Section 12.17       Flood Insurance.  Notwithstanding any provision in this
Agreement or any other Loan Document to the contrary, in no event is or will any
enclosed structure (having two walls and a roof) or manufactured mobile home
(each, a “Building”) be included as Collateral nor included in the definition of
“Mortgaged Property”, and no Building is hereby nor shall be encumbered by a
Mortgage, this Agreement or any other Loan Document.

 

Section 12.18       No Fiduciary Duty.  Each Lender and their Affiliates
(collectively, solely for purposes of this Section 12.18, the “Lenders”), may
have economic interests that conflict with those of the Borrower and its
Subsidiaries and their stockholders and/or their affiliates.  The Borrower, for
itself and on behalf of its Subsidiaries, agrees that nothing in this Agreement
or the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and the Borrower or its Subsidiaries, their
stockholders or their affiliates, on the other.  The Borrower, for itself and on
behalf of its Subsidiaries, acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower and its Subsidiaries, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of the Borrower or its Subsidiaries, their stockholders or their
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise Borrower or its Subsidiaries, their stockholders or their affiliates on
other matters) or any other obligation to the Borrower or any of its
Subsidiaries except the obligations expressly set forth in the Loan Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of the Borrower or any of its Subsidiaries, their management,
stockholders, creditors or any other Person.  The Borrower, for itself and its
Subsidiaries, acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Borrower, for itself and its
Subsidiaries, agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Borrower or Subsidiary, in connection with such transaction or the
process leading thereto.

 

Section 12.19       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

102

--------------------------------------------------------------------------------


 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[SIGNATURES BEGIN NEXT PAGE]

 

103

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:

 

HALCÓN RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Mark J. Mize

 

 

 

Name:

Mark J. Mize

 

 

 

Title:

Executive Vice President, Chief Financial

 

 

 

 

Officer and Treasurer

 

Signature Page
Credit Agreement

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT

AND LENDER:

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Lender

 

 

 

 

 

 

By:

/s/ Darren Vanek

 

 

 

Name:

Darren Vanek

 

 

 

Title:

Executive Director

 

Signature Page
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Michael Thomas

 

 

 

Name:

Michael Thomas

 

 

 

Title:

Senior Vice President

 

Signature Page
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Tyler D. Levings

 

 

 

Name:

Tyler D. Levings

 

 

 

Title:

Director

 

Signature Page
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

BMO HARRIS FINANCING, INC., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ James V. Ducote

 

 

 

Name:

James V. Ducote

 

 

 

Title:

Managing Director

 

Signature Page
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Vanessa A. Kurbatskiy

 

 

 

Name:

Vanessa A. Kurbatskiy

 

 

 

Title:

Vice President

 

Signature Page
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Barbara Eppolito

 

 

 

Name:

Barbara Eppolito

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

By:

/s/ Vincent Trapet

 

 

 

Name:

Vincent Trapet

 

 

 

Title:

Director

 

Signature Page
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Vincent Ponce de León

 

 

 

Name:

Vincent Ponce de León

 

 

 

Title:

Senior Vice President

 

Signature Page
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Chad Stephenson

 

 

 

Name:

Chad Stephenson

 

 

 

Title:

Vice President

 

Signature Page
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Bryan J. Matthews

 

 

 

Name:

Bryan J. Matthews

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

By:

/s/ Jeremy Roberts Stern

 

 

 

Name:

Jeremy Roberts Stern

 

 

 

Title:

Authorized Signatory

 

Signature Page
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

 

 

Name:

Rebecca Kratz

 

 

 

Title:

Authorized Signatory

 

Signature Page
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

ING CAPITAL LLC, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Josh Strong

 

 

 

Name:

Josh Strong

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

By:

/s/ Charles Hall

 

 

 

Name:

Charles Hall

 

 

 

Title:

Managing Director

 

Signature Page
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

NATIXIS, New York Branch,

 

 

 

 

 

 

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Carlos Quinteros

 

 

 

Name:

Carlos Quinteros

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

By:

/s/ Vikram Nath

 

 

 

Name:

Vikram Nath

 

 

 

Title:

Vice President

 

Signature Page
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Leslie P. Vowell

 

 

 

Name:

Leslie P. Vowell

 

 

 

Title:

Attorney-in-Fact

 

Signature Page
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ William S. Krueger

 

 

 

Name:

William S. Krueger

 

 

 

Title:

First Vice President

 

Signature Page
Credit Agreement

 

--------------------------------------------------------------------------------


 

Annex I

 

LIST OF MAXIMUM CREDIT AMOUNTS

 

MAXIMUM CREDIT AMOUNTS-INTERIM PERIOD

 

Lender

 

Applicable Percentage

 

Maximum Credit Amount

 

JPMorgan Chase Bank, N.A.

 

10.4772

%

$

52,386,226.13

 

Wells Fargo Bank, N.A.

 

10.4772

%

$

52,386,226.13

 

Barclays Bank plc

 

9.8263

%

$

49,131,566.48

 

BMO Harris Financing, Inc.

 

9.8263

%

$

49,131,566.48

 

Bank of America, N.A.

 

6.7357

%

$

33,678,286.11

 

Capital One, National Association

 

6.7357

%

$

33,678,286.11

 

Natixis

 

6.7357

%

$

33,678,286.11

 

Royal Bank of Canada

 

6.7357

%

$

33,678,286.11

 

SunTrust Bank

 

6.7357

%

$

33,678,286.11

 

BNP Paribas

 

5.7734

%

$

28,867,102.22

 

ING Capital LLC

 

5.7734

%

$

28,867,102.22

 

Goldman Sachs Lending Partners LLC

 

5.6376

%

$

28,188,090.00

 

Credit Suisse AG, Cayman Islands Branch

 

5.0886

%

$

25,442,992.02

 

Comerica Bank

 

3.4415

%

$

17,207,697.77

 

Total:

 

100.0000

%

$

500,000,000.00

 

 

--------------------------------------------------------------------------------


 

MAXIMUM CREDIT AMOUNTS-FINAL ORDER

 

Lender

 

Applicable Percentage

 

Maximum Credit Amount

 

JPMorgan Chase Bank, N.A.

 

10.4772

%

$

62,863,471.35

 

Wells Fargo Bank, N.A.

 

10.4772

%

$

62,863,471.35

 

Barclays Bank plc

 

9.8263

%

$

58,957,879.78

 

BMO Harris Financing, Inc.

 

9.8263

%

$

58,957,879.78

 

Bank of America, N.A.

 

6.7357

%

$

40,413,943.33

 

Capital One, National Association

 

6.7357

%

$

40,413,943.33

 

Natixis

 

6.7357

%

$

40,413,943.33

 

Royal Bank of Canada

 

6.7357

%

$

40,413,943.33

 

SunTrust Bank

 

6.7357

%

$

40,413,943.33

 

BNP Paribas

 

5.7734

%

$

34,640,522.67

 

ING Capital LLC

 

5.7734

%

$

34,640,522.67

 

Goldman Sachs Lending Partners LLC

 

5.6376

%

$

33,825,708.00

 

Credit Suisse AG, Cayman Islands Branch

 

5.0886

%

$

30,531,590.43

 

Comerica Bank

 

3.4415

%

$

20,649,237.32

 

Total:

 

100.0000

%

$

600,000,000.00

 

 

--------------------------------------------------------------------------------